EXHIBIT 10.2
PURCHASE AND SALE AGREEMENT
          THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and
executed this 29th day of March, 2011, by and between POINT LOOKOUT, LLC, a
Maryland limited liability company (the “Seller”), having an address at c/o
Erickson Retirement Communities, LLC, 701 Maiden Choice Lane, Baltimore,
Maryland 21228 and ATHENAHEALTH, INC. having an address at 311 Arsenal Street,
Watertown, MA 02472, Attn: Timothy O’Brien
RECITALS
          A. Seller is the owner of approximately 396 acres in multiple parcels
of land along Route 1 in the Towns of Northport and Lincolnville in Waldo
County, Maine (the “Land”) upon which is located 106 cabins, a conference
center, bowling alley, fitness center, and other buildings (collectively, the
“Buildings;” the Buildings hereinafter referred to, together with all other site
improvements thereon as the “Improvements,” and the Land, Improvements and all
appurtenances, easements and rights, thereto, are referred to as the “Real
Property”). The Land is more particularly described on Exhibit A attached
hereto.
          B. Seller operates the Real Property as a resort and conference center
(the “Resort”). Seller is also the owner of certain personal property used or
useful in connection with operation of the Resort, including without limitation
the names “Point Lookout” and “Point Lookout Resort and Conference Center,” all
logos (and any copyright thereto) and all related goodwill; all property
surveys, structural reviews, environmental assessments or audits, architectural
drawings, and engineering, geophysical, soils, seismic, geologic, environmental
and architectural reports, studies and certificates pertaining to the Property;
all licenses, permits, certificates, authorizations, registrations and approvals
issued by any governmental authority used in or relating to the construction,
ownership, occupancy or operation of any part of the Property (collectively, the
“Permits”); all presently effective and assignable warranties, guaranties,
representations or covenants given to Seller in connection with the acquisition,
development, construction, maintenance, repair, renovation, operation or
inspection of any of the Property; all arrangements for the use or occupancy of
the guest rooms, meeting and banquet facilities or other facilities of the
Resort (collectively, the “Bookings”); any and all till money, cash on hand and
amounts in so-called “house banks” (collectively, the “Cash on Hand”); and all
checks, traveler’s checks and deposits paid by guests of the Resort for use or
occupancy of the Resort after the Closing Date or services to be performed after
the Closing Date, and located on the Property; and all documents related to the
operation of the Resort, including all business records, purchasing and sales
records, accounting records, business plans, budgets, cost and pricing
information, correspondence, guest, customer and vendor lists and data and all
related guest information, and other records and files, wherever located
(including any such records maintained in connection with any computer system)
related to the Resort, all telephone numbers used for the Resort, the Internet
URL address, www.visitpointlookout.com, furniture, fixtures, pictures, beds,
tables, chairs, televisions, radios and other appliances or audio visual
equipment, computer and telephone systems and software, food, beverage, paper,
linen and other inventories, artwork and other decorations, exercise equipment,
physical assessment equipment and other equipment and property used for or in
connection with recreational activities at the Resort, together with the
personal property listed on Exhibit B attached hereto and all other personal
property used or held for use in connection with operation of the Resort
(collectively, the “Personal Property;” the Real Property and the Personal
Property are hereinafter referred to as the “Property”).
          C. Subject to the terms of this Agreement, Buyer intends to purchase
the Property from Seller, and Seller has agreed to sell the Property to Buyer.
AGREEMENT
          NOW THEREFORE, in consideration of the mutual promises and the
premises contained herein, Seller agrees to sell and Buyer agrees to purchase
the Property in accordance with the following terms and conditions:

1



--------------------------------------------------------------------------------



 



1. PURCHASE PRICE/DEPOSIT
          1.1. Purchase Price. Subject to the terms and conditions hereof, the
purchase price for the Property shall be Seven Million Eight Hundred Thousand
Dollars ($7,800,000) (the “Purchase Price”).
          1.2. Deposit.
               1.2.1. Within one (1) business day following the execution of
this Agreement by Buyer and Seller, Buyer shall deposit with First American
Title Insurance Company (referred to herein as both “Escrow Agent” and “Title
Company” as the context requires) the sum of Three Hundred Fifty Thousand
Dollars ($350,000) (“Initial Deposit”), to be held and disbursed by the Escrow
Agent in accordance with the terms of this Agreement; and
               1.2.2. Within one (1) business day following the expiration of
the Due Diligence Period (as defined below), unless Buyer has exercised its
right to terminate this Agreement pursuant to Section 2.3 below, Buyer shall
deposit with the Escrow Agent the sum of Three Hundred Fifty Thousand Dollars
($350,000) (“Second Deposit”), to be held in addition to the Initial Deposit,
and disbursed by the Escrow Agent in accordance with the terms of this
Agreement. The Initial Deposit, the Second Deposit and any interest earned
thereon are sometimes hereinafter collectively referred to as the “Deposit.”
               1.2.3. At the Closing (as hereinafter defined), Buyer shall
receive a credit for the amount of the Deposit, and the balance of the Purchase
Price shall be paid by Buyer to Seller in immediately available federal funds to
an account designated by Seller, and in accordance with the terms of Article 3
of this Agreement.
               1.2.4. Seller shall have the option of terminating this Agreement
if (a) the Initial Deposit is not deposited with the Escrow Agent within one
(1) business day following Buyer’s receipt of a fully-executed version of this
Agreement, or (b) unless Buyer has exercised its right to terminate this
Agreement pursuant to Section 2.3 below, the Additional Deposit is not deposited
with the Escrow Agent within one (1) business day following the expiration of
the Due Diligence Period.
          1.3 Other Adjustments.
               1.3.1 The following items shall be prorated at Closing:
(a) revenues for any period of occupancy or use of the Resort for a period that
started before and which ends after the Closing, (b) taxes and utilities, as set
forth in Section 4 below and (c) annual or other recurring fees paid or payable
for all of the Permits.
               1.3.2 Buyer shall receive a credit at Closing for (a) any and all
advance payments or deposits, if any, made pursuant to any bookings for the
Resort for use and occupancy after the Closing Date (including any such payments
or deposits made by Buyer or its affiliates), and (b) all commissions due to
credit and referral organizations for benefits received by Seller prior to the
Closing Date, and (c) seventy-five percent (75%) of the aggregate face amount
(or if no face amount, the average room or applicable food or beverage check
over the prior 12 months) of all outstanding gift certificates, vouchers or
other commitments for the use of guest rooms or for food and beverage or free
use of any Resort facilities or any food or beverage at the Resort (including,
without limitation, any outstanding gift certificates issued for the use of any
Resort facilities) (collectively, the “Outstanding Resort Comps”).
               1.3.3 Seller shall receive a credit at Closing for any Cash on
Hand. For the avoidance of doubt, except with respect to Cash on Hand or to
comply with any other express obligations under this Agreement, Seller shall
continue to own and retain all funds in any Seller or Resort accounts at
Closing.
               1.3.4 Buyer is not acquiring any accounts receivable with regard
to the Resort other than accounts receivable for room revenues for guests of the
Resort as of the Cut-off Time, and all such accounts receivable shall remain the
property of Seller. Seller shall pay at or prior to Closing all accounts payable
that are more than thirty (30) days old as of Closing and all other accounts
payable shall be apportioned and prorated and adjusted as of the Cut off Time.
Seller shall receive at Closing (i) a credit in an amount equal to all charges
accrued to the open accounts of any guests or customers staying at the Resort as
of the 11:59 P.M. (Eastern Standard or

2



--------------------------------------------------------------------------------



 



Daylight Savings Time, as applicable) on the date prior to the Closing Date (the
“Cutoff Time”) for all room nights up to (but not including) the night during
which the Cut-off Time occurs and (ii) a credit in an amount equal to fifty
percent (50%) of all charges for the room night which includes the Cut-off Time,
in each case less amounts payable on account of third party collection costs
(e.g. fees retained by credit card companies, banks or other collection
companies, travel agent commissions and other third party commissions), and
Buyer shall be entitled to retain all deposits made and amounts collected with
respect to such charges. Revenue from the Resort attributable to food and
beverage (including alcoholic beverages) and other sales or services through the
close of business on the night immediately preceding the Closing Date shall
belong to Seller (such revenue to be determined based on completion of the night
auditor’s run on the night of the Cut-Off Time). Thereafter, revenue from the
Resort attributable to food and beverage and other sales or services shall
belong to Buyer. Each of Buyer and Seller shall be responsible for the payment
of any sales and/or Resort/motel occupancy taxes collected or otherwise due and
payable in connection with the revenue allocated to such party under this
Section 1.3.4 and shall indemnify, defend and hold the other party harmless from
and against any and all liabilities, demands, liens, interest, claims, actions
or causes of action, assessments, losses, fines, penalties, costs (including,
without limitation, response and/or remedial costs), damages and expenses
including, without limitation, those asserted by any federal, state or local
governmental or quasi-governmental agency, third party, or former or present
employee, including attorneys’, consultants’ and expert witness fees and
expenses suffered or incurred as a result of the failure to pay such taxes.
               1.3.5 Except as provided herein below, Seller shall be
responsible for, and shall pay when due, all direct salaries and wages,
incentive compensation, vacation pay, severance pay, employer’s contributions
under F.I.C.A., unemployment compensation, workmen’s compensation or other
employment taxes, payments under any employee benefit plan or program to which
Seller contributes (collectively, “Employee Benefit Plans”) on behalf of any
Employee (as defined below), and any other benefits (collectively,
“Compensation”) earned by or accrued, whether vested or unvested, to any
Employee through the Cut-off Time. For purposes of this Agreement, the term
“Employee” shall mean any person employed by Seller, the Property Manager or
their respective affiliates pursuant to the existing Resort management agreement
or any other contracts or agreements, oral or written, with all or any of the
executives, staff, and employees of the Seller, the Property Manager or their
respective affiliates for work in or in connection with the Resort including,
but not limited to, individual employment agreements, union agreements, employee
handbooks, group health insurance plans, life insurance plans, and disability
insurance plans (other than Employee Benefit Plans) (collectively, “Employment
Contracts”). Compensation shall be deemed earned or accrued for these purposes
if the acts or occurrences giving rise to the claim for Compensation occurs or
arises prior to the Cut-off Time regardless of whether the Compensation is
payable in whole or in part after the Cut-off Time, including for these purposes
Compensation such as any worker’s compensation, unemployment compensation or
disability benefits. Seller shall credit to Buyer at Closing and Buyer shall
assume the amount of any bonuses, vacation, sick or other similar paid time off
earned or accrued prior to the Cut-off Time with respect to any Employees of
Property Manager that either (a) remain employed by Property Manager after
Closing (if Buyer retains Property Manager to operate the Resort following
Closing), or (b) that are hired by Buyer or Buyer’s Resort manager following
Closing.
          1.4 Allocation of Purchase Price. Seller and Buyer agree that the
Purchase Price shall be allocated among the Real Property and the Personal
Property as may be determined by agreement of Seller and Buyer prior to the
Closing for federal, state and local tax purposes in accordance with
Section 1060 of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations thereunder. During the Due Diligence Period, Buyer shall deliver to
Seller for its review a proposed allocation of the Purchase Price (and any other
items that are required for federal income tax purposes to be treated as part of
the Purchase Price) among the assets (the “Allocation”). Seller shall review
such Allocation and provide any objections to Buyer within 10 days after receipt
thereof. If Seller raises any objection to the Allocation, the parties hereto
will negotiate in good faith (provided that failing to agree to an Allocation
due to negative economic consequences that will be incurred by a party as a
result of doing so shall in no event be considered a failure to negotiate in
good faith) to resolve such objection(s). Upon reaching an agreement on such
Allocation, Buyer and Seller shall (i) cooperate in the filing of any forms
(including Form 8594 under Section 1060 of the Code) with respect to such
allocation as finally resolved, including any amendments to such forms required
pursuant to this Agreement with respect to any adjustment to the Purchase Price,
and (ii) shall file all federal, state and local tax returns and related tax
documents consistent with such allocation, as the same may be adjusted pursuant
to any provisions of this Agreement. Notwithstanding the foregoing, if the
parties hereto are unable to agree on a mutually satisfactory Allocation,
(i) Buyer’s good faith determination of the Allocation shall

3



--------------------------------------------------------------------------------



 



govern for purposes of determining the amount of any real estate transfer taxes,
and (ii) each of Buyer and Seller shall use its own Allocation for all other
purposes.
2. DUE DILIGENCE
          2.1. Due Diligence Period. The “Due Diligence Period” shall commence
on the date on which the parties hereto shall have executed and delivered this
Agreement, and shall expire on the forty-fifth (45th) day thereafter, unless
otherwise agreed by the parties in writing. Seller has delivered to Buyer
electronic copies of each of the materials identified as “Sent” on Exhibit G
attached hereto (collectively, the “Electronic Due Diligence Materials”) and has
made available in a designated maintenance facility conference room at the
Resort (the “Due Diligence Room”) each of the materials identified as “On Site”
on Exhibit G attached hereto (collectively, the “On Site Due Diligence
Materials” and, together with the Electronic Due Diligence Materials, the
“Seller Due Diligence Materials”). Upon Buyer’s request, Seller shall make
commercially reasonable efforts to provide to Buyer any additional customary due
diligence materials not listed on Exhibit G attached hereto.
          2.2. Right To Enter. Seller hereby grants Buyer the right to enter the
Property, together with workers and materials, during normal business hours
during the Due Diligence Period, for the purpose of (i) making an accurate
survey of the boundaries of the Property confirming the square footage of the
Resort facilities, showing the exact location of any encroachments, easements,
rights-of-way, covenants or restrictions burdening and appurtenant to the
Property, any improvements thereon and any streets, alleys, ways and highways
bordering the Property, (ii) performing such environmental analyses as Buyer may
require, provided that Buyer must obtain Seller’s prior written consent prior to
performing any invasive testing, and (iii) conducting all other inspections
which Buyer shall deem necessary or desirable; provided, however, that prior to
entering the Property, Buyer shall first notify and obtain the approval of
either Denny Meikleham (cell phone: 781.367.9853; e-mail:
dmeikleham@prihotels.com) or Matt Arrants (cell phone: 207.712.2381; e-mail:
marrants@pinnacle-advisory.com), each of whom shall have the authority to
determine, in their reasonable discretion, the times during which Buyer may
perform any inspections so that operations on the Property are not materially
disturbed, and neither the Seller nor Pyramid Advisors (the “Property Manager”)
is unreasonably inconvenienced. Seller hereby further agrees to make each of the
On Site Due Diligence Materials available to Buyer in the Due Diligence Room for
the period beginning two (2) days following the full execution of this Agreement
and continuing through the expiration of the Due Diligence Period. Buyer hereby
agrees to defend, indemnify and hold Seller harmless from any and all claims
arising from Buyer’s due diligence activities; provided, however, that Buyer
shall have no liability for the discovery of any existing condition at the
Property. The foregoing indemnity shall survive the termination of this
Agreement. Prior to entry on the Property, Buyer shall provide Seller, by
e-mail, fax, or regular mail, with a certificate of insurance evidencing that
Buyer maintains insurance, on an occurrence basis from a company with an
“A-:VIII” or better rating from A.M. Best Company, naming Seller and the
Property Manager as an additional insured, in the following amounts: Workers
Compensation, statutory; Employer’s Liability, $1,000,000 accident/disease;
Commercial General Liability, $3,000,000 combined single limit/$3,000,000
general aggregate; Auto Liability: $1,000,000 combined single limit. If the
Property is disturbed or altered in any way as a result of the activities
described in clauses (i), (ii) and (iii) above, Buyer shall promptly restore the
Property to its condition existing prior to the commencement of such activities
which disturb or alter the Property.
          Any information obtained by Buyer with respect to the Property, other
than information which is generally available to the public, shall be deemed
“Confidential Information” subject to the provisions of Section 15 below.
          2.3. Termination. Buyer shall have the right, exercisable in its sole
discretion at any time, for any reason or no reason, to terminate this Agreement
by giving written notice thereof to Seller. In the event that Buyer elects to
terminate this Agreement pursuant to this Section prior to the expiration of the
Due Diligence Period, Buyer shall be entitled to the prompt return of the
Deposit held by the Escrow Agent, and neither party shall have any further
liability or obligation under this Agreement, except for those terms of this
Agreement that expressly survive the termination of this Agreement, and except
for any liability incurred by either party hereto prior to such termination.
Buyer shall pay and be solely liable for all costs incurred for its inspections
of the Property. In the event that Buyer elects to terminate this Agreement
following the expiration of the Due Diligence Period, Seller shall be entitled
to its remedy under Article 11.

4



--------------------------------------------------------------------------------



 



          2.4. Seller’s Right to Buyer’s Inspection Reports. In the event
Closing does not occur under this Agreement, Buyer shall, within fourteen
(14) days after the termination of this Agreement: (i) return any Seller Due
Diligence Materials in Buyer’s possession or control to Seller and, (ii) upon
Seller’s request and at Seller’s expense, will deliver to Seller copies of any
written third-party inspection reports prepared at Buyer’s direction, without
representation or warranty as to the accuracy of the content of any such
reports. The foregoing sentence shall expressly survive the termination of this
Agreement.
3. CLOSING.
          3.1. Closing Date. Conveyance of the Property to Buyer, payment of the
Purchase Price to Seller and performance of the parties’ obligations under this
Agreement, shall constitute the “Closing.” The Closing shall be held at such
location in Portland, Maine as may be designated by Buyer, so long as Seller
shall be permitted to deliver all documents to Escrow Agent in lieu of attending
Closing. The Closing shall be held on the thirtieth (30th) day next following
the expiration of the Due Diligence Period (the “Closing Date”).
          3.2. Buyer’s Closing Obligations.
               3.2.1. Buyer’s obligation to close the transaction contemplated
by this Agreement shall be subject to the satisfaction of each of the following
conditions, any one or more of which may be waived by Buyer in writing:
               3.2.1.1 Seller shall have complied with all material obligations
required by this Agreement to be complied with by Seller, including without
limitation the covenants set forth in Section 5.1 below.
               3.2.1.2 The representations and warranties of Seller contained in
this Agreement were true in all material respects when made, and continue to be
true in all material respects on the Closing Date as if remade on the Closing
Date, and Buyer shall have received a certificate to that effect signed by
Seller. If the representations and warranties of Seller contained in this
Agreement are no longer true in all material respects as of Closing due to
changes in fact since the date of this Agreement, then Seller shall so notify
Buyer in writing promptly following Seller’s discovery thereof (but in no event
later than the Closing Date), and any such changes shall be subject to the
approval of Buyer in its reasonable discretion; provided, however, that if such
changes result from Seller’s default hereunder, such changes shall be subject to
the approval of Buyer in its sole discretion.
               3.2.1.3 The Title Company shall be irrevocably committed to issue
to Buyer an ALTA owner’s policy of title insurance (the “Title Policy”) with all
customary endorsements and subject to no exceptions other than the Permitted
Exceptions.
               3.2.1.4 Except as otherwise provided in this Agreement with
respect to the Liquor License, no material Permit required for the occupancy and
operation of the Property as currently operated shall have expired, or have been
revoked, unless such Permit has been fully reinstated and/or renewed by Seller
prior to Closing.
If any closing condition set forth in this Section 3.2.1 is not satisfied at
Closing, then Buyer shall have the right either (i) to terminate this Agreement
by providing written notice to such effect to Seller, in which case the Deposit
shall be refunded to Buyer, or (ii) to waive such closing condition at or prior
to Closing. Notwithstanding the foregoing, Seller shall have the one time right
to extend the Closing Date for up to sixty (60) days in order to allow such cure
by giving notice to such effect to Buyer on or before the scheduled Closing
Date, which notice shall include a covenant of Seller to use commercially
reasonable diligent efforts to effect such cure.
               3.2.2. If the conditions set forth in Section 3.2.1 have been
satisfied, then at Closing, Buyer shall:
               3.2.2.1 pay to Seller, the full Purchase Price for the Property
to an account or accounts

5



--------------------------------------------------------------------------------



 



designated by Seller, receiving credit for the Deposit and subject to any
adjustments to be made in accordance with the terms of this Agreement;
3.2.2.2 authorize the Escrow Agent to pay the Deposit to Seller to an account or
accounts designated by Seller;
3.2.2.3 pay or cause to be paid all sums required to be paid by Buyer under the
terms of this Agreement;
3.2.2.4 deliver to Seller all documents necessary to effectuate the transaction
contemplated hereby, including any documents that are reasonably requested by
Seller that are customarily executed by purchasers in connection with similar
Maine transactions.
3.2.2.5 deliver to Seller a signed copy of a settlement statement approved by
Buyer and Seller; and
3.2.2.6 Buyer shall deliver to Seller a copy of the fully completed and executed
Change of Ownership Notification Form in connection with the 8,000 gallon
underground petroleum storage tank used for the generator and the 500 gallon
underground petroleum storage tank (with evidence of transmittal of the original
notice to the Maine Department of Environmental Protection — Oil Enforcement
Unit).
MAINE DEP NOTICE. IN ACCORDANCE WITH MAINE REV. STAT. ANN. TIT. 38 THIS CONTRACT
SECTION CONSTITUTES WRITTEN NOTICE TO BUYER OF THE EXISTENCE OF THE FOLLOWING
TWO UNDERGROUND STORAGE TANKS (FACILITIES) LOCATED ON THE PROPERTY IN THE
LOCATION AS MORE FULLY DESCRIBED ON EXHIBIT F ATTACHED HERETO AND MADE A PART
HEREOF:

             
 
  (i)   Registration No. 20357   Storage Capacity 8,000 gal.
 
           
 
  (ii)   Registration No. 20418   Storage Capacity 500 gal.

BUYER ACKNOWLEDGES THAT THE ABOVE UNDERGROUND STORAGE TANKS ARE SUBJECT TO
REGULATION, INCLUDING REGISTRATION REQUIREMENTS, BY THE MAINE DEPARTMENT OF
ENVIRONMENTAL PROTECTION AND THAT THE FACILITIES HAVE NOT BEEN ABANDONED IN
PLACE PURSUANT TO SECTION 566-A.
          3.3. Seller’s Closing Obligations. At the Closing, Seller shall:
               3.3.1. execute and deliver a Quitclaim Deed with Covenants,
conveying to Buyer the Real Property in the form attached to this Agreement as
Exhibit C subject to no other exceptions than the Permitted Exceptions;
               3.3.2. execute and deliver a bill of sale to Buyer (“Bill of
Sale”), in the form attached to this Agreement as Exhibit D, for the Personal
Property and Intangible Property (as such latter term is defined at Exhibit D),
it being understood and agreed that Exhibits A and B to the Bill of Sale will
include all of the Personal Property;
               3.3.3. execute the affidavit (in form reasonably acceptable to
Seller) required by Section 1445(b)(2) of the Internal Revenue Code, as existing
and in effect on such Closing Date (the “Code”), and Seller shall be responsible
for filing such affidavit as required by the Code, together with executing and
filing any other reporting requirements under federal, state or local laws
(Seller shall indemnify and hold Buyer harmless from and against any and all
claims arising out of or relating to the execution, contents or filing of the
foregoing affidavit and Seller shall also comply with any other reporting
requirements imposed by the Code with respect to, or arising out of, the sale of
the Property);

6



--------------------------------------------------------------------------------



 



               3.3.4. execute and deliver to Buyer customary title insurance
affidavits and other customary documents reasonably required by the title
insurer (in a form reasonably satisfactory to Seller);
               3.3.5. execute and deliver to Escrow Agent a notification letter
to the taxing district in the form of Exhibit E;
               3.3.6. execute and deliver to Escrow Agent a Maine Revenue
Services Real Estate Tax Declaration;
               3.3.7 execute and deliver to Escrow Agent any clearance letters
required by law to be so delivered prior to Closing;
               3.3.8 execute and deliver to Buyer such affidavits and
certificates, in form and substance reasonably satisfactory to Buyer, as Buyer
shall deem necessary, to inform Buyer of Buyer’s obligation, if any, to deduct
and withhold a portion of the Purchase Price pursuant to 36 M.R.S.A. § 520-A,
which Buyer is authorized to do unless Seller delivers at or prior to Closing a
valid State of Maine withholding exemption certificate;
               3.3.9 execute and deliver to Buyer a signed copy of a settlement
statement prepared by the Escrow Agent and approved buy Buyer and Seller;
               3.3.10 deliver to Buyer such certificates and approvals
reasonably requested by Buyer (in form reasonably acceptable to Seller) to
evidence that the sale of the Property and the performance of Seller’s
obligations under this Agreement have been validly approved and authorized by
Seller, and that the person executing all documents on behalf of Seller has been
authorized by Seller to execute and deliver such documents;
               3.3.11 execute and deliver to Buyer an assignment of the existing
management agreement for the Property or, if requested by Buyer in writing prior
to the expiration of the Due Diligence Period, Seller shall at Seller’s sole
cost and expense terminate the existing management agreement with the Property
Manager for the Property, in which case Seller shall provide documentation of
such termination at Closing; provided, that in either event Seller shall retain
all liability for any obligations to the Property Manager for periods prior to
the Closing;
               3.3.12 execute and deliver to Buyer an assignment of all of the
Resort Contracts, effective on or prior to the Closing Date; provided that
Seller shall retain all liability for any obligations under the Resort Contracts
for periods prior to the Closing;
               3.3.13 to the extent not previously delivered to Buyer, all
originals (or copies if originals are not available), of all Resort financial
and operating reports, all Permits, all Resort contracts, and keys and lock
combinations in the Seller’s possession or control.
4 ADJUSTMENTS; SPECIAL ASSESSMENTS. All costs, including, without limitation,
taxes, utilities, sewer charges, water charges, insurance, and any and all costs
relating to the ownership of the Property shall be borne by Seller until
Closing. Real estate taxes, sewer charges and water charges shall be apportioned
and payable on and as of the date of Closing. Any amounts due either party as a
result of such apportionment shall be paid by the appropriate party at Closing.
If the Closing shall occur before the actual amount of utilities and other
operating expenses with respect to the Property for the month in which the
Closing occurs are determined, the apportionment of such utilities and other
operating expenses shall be upon the basis of a good faith estimate by Seller
(as reasonably approved by Buyer) of such utilities and other operating expenses
for such month. Subsequent to the Closing, when the actual amount of such
utilities and other operating expenses with respect to the Property for the
month in which the Closing occurs are determined, the parties agree to adjust
the proration of such utilities and other operating expenses and, if necessary,
to refund or repay such sums as shall be necessary to effect such adjustment. If
the Closing shall occur before the tax rate or the assessed valuation of the
Property is fixed for the then current year, the apportionment of taxes for the
year in which the Closing occurs shall be upon the basis of the tax rate for the
preceding year applied to the latest assessed valuation. In the event the
Property has been assessed for property tax purposes at such rates as would
result in “rollback” taxes upon the changes in land usage or ownership of the

7



--------------------------------------------------------------------------------



 



Property, Buyer agrees to pay all such taxes and indemnify and save Seller
harmless from and against any and all claims and liabilities for such taxes.
Buyer and Seller shall each pay one-half of the Real Property transfer tax at
the current rate at the time of Closing.
5 SELLER’S COVENANTS.
          5.1 Seller covenants that, from the date of this Agreement until the
Closing or earlier termination of this Agreement:
               5.1.1 Seller shall not, without first obtaining the prior written
consent of Buyer, which Buyer shall not unreasonably withhold, condition or
delay prior to the expiration of the Due Diligence Period but which Buyer may
withhold in its sole and absolute discretion after the expiration of the Due
Diligence Period, grant, create, assume, suffer or cause to exist any lien,
encumbrance, leasehold interest, occupancy, covenant, restriction, right-of-way
or easement upon or against the Property or any portion thereof;
               5.1.2 Seller shall not convey any interest in the Property or any
portion thereof (other than replacements of Personal Property in the ordinary
course of business) without first obtaining the prior written consent of Buyer,
which Buyer may withhold in its sole and absolute discretion;
               5.1.3 Seller shall (i) pay all taxes and other charges assessed
against the Property for periods prior to Closing, (ii) pay all bills for labor
or services for work performed on the Property for or at the direction of Seller
or any of Seller’s tenants, for periods prior to Closing, and (iii) not
knowingly or intentionally violate any covenants, easements or agreements
affecting the Property; and further, Seller shall provide at Closing tax
clearance letters from Maine Revenue and Maine Department of Labor as set forth
below and notice of waiver from Maine Revenue if no Withholding Tax is required
from the sale of the property;
               5.1.4 Except as provided in Section 5.1.3, Seller shall use
reasonable efforts (i) not cause or permit any change to be made in the Property
from its present physical condition and (ii) not commit any waste upon the
Property;
               5.1.5 INTENTIONALLY LEFT BLANK;
               5.1.6 Except as provided in Section 5.2.2, Seller shall not enter
into any contract or agreement, or assume any obligation(s), that will result in
the title to the Property not being able to be conveyed as provided in
Article 8;
               5.1.7 Title to the Property shall be as provided in Article 8;
               5.1.8 Except for condemnation and casualty referenced in
Section 10, Seller shall keep and maintain the Property in its condition as of
the date of this Agreement (reasonable wear and tear excepted).
               5.1.9 Seller shall not, without the prior written consent of
Buyer, modify, enter into, or renew any contract affecting the Property without
the prior written consent of Buyer, which Buyer shall not unreasonably withhold,
condition or delay prior to the expiration of the Due Diligence Period but which
Buyer may withhold in its sole and absolute discretion after the expiration of
the Due Diligence Period, provided, however, that Buyer’s consent shall not be
required for any contract entered into with a third party prior to the
expiration of the Due Diligence Period as long as such contract is cancelable
upon not more than thirty (30) days notice without penalty or premium payment;
               5.1.10 Seller shall operate and maintain the Resort consistent
with Seller’s ordinary and customary business practice, including without
limitation taking bookings for the use of the Resort, and shall use commercially
reasonable efforts to preserve in force all of the Permits (including renewals
of Permits expiring on or before the Closing Date). If any Permit shall be
suspended or revoked, Seller shall promptly notify Buyer and shall make
commercially reasonable efforts, to cause the reinstatement of such Permit;

8



--------------------------------------------------------------------------------



 



               5.1.11 Seller shall promptly advise Buyer of any litigation,
arbitration, or administrative hearing concerning the Property, or any material
written threats thereof, arising after the date of this Agreement.
               5.1.12 Seller shall maintain in effect all policies of casualty
and liability insurance, or similar policies of insurance, with the same limits
of coverage which it now carries with respect to the Resort and the Property.
               5.1.13 Seller shall make commercially reasonable efforts to
obtain from Property Manager (a) promptly following the execution of this
Agreement, a current, correct and complete list of all Employees as of the date
specified on such list showing the name, position, years of service and annual
base salary for each such Employee (the “Employee Roster”), as well as a
schedule (the “WARN Act Schedule”) of each “employment loss” at each “single
site of employment,” as those terms are defined in the Worker Adjustment and
Retraining Notification Act, 29 USC §2101 et seq., (“WARN Act”), affecting any
Employee at the Resort within 90 days preceding the date hereof, describing for
each such employment loss, the date, reason and site of employment implicated,
and (b) at or prior to Closing, an updated Employee Roster dated as of the
Closing Date.
               5.1.14 Seller shall make commercially reasonable efforts to
obtain from Property Manager (a) promptly following the execution of this
Agreement, a current, correct and complete list of all Bookings for the Resort,
including without limitation a correct and complete list of all deposits and
Outstanding Resort Comps, as of the date indicated in such exhibit (the
“Bookings Report”), and (b) at or prior to Closing, an updated Bookings Report
dated as of the Closing Date.
               5.1.15 Seller shall make commercially reasonable efforts to
obtain from Property Manager (a) promptly following the execution of this
Agreement, a current, correct and complete insurance loss report for the
Property and the Resort as of the date indicated on such exhibit (the “Insurance
Loss Report”), and (b) at or prior to Closing, an updated Insurance Loss Report
dated as of a date not less than five (5) business days prior to Closing.
               5.1.16 Seller shall make commercially reasonable efforts to
obtain from Property Manager, promptly following the execution of this
Agreement, true and complete copies of the income and expense statements for the
Property covering the last three (3) fiscal years.
          5.2 Condition Precedent. The full performance of the foregoing
covenants by Seller shall be a condition precedent to Buyer’s obligations with
respect to Closing. A breach by Seller of any of the foregoing covenants
(subject to any applicable notice or cure rights of Seller stated elsewhere in
this Agreement) shall entitle Buyer to terminate this Agreement and exercise its
remedies in Article 11 of this Agreement.
          5.3 Liquor License. Buyer and Seller shall use diligent, good faith
efforts to either effect the transfer of the existing Liquor License to Buyer or
its designee on the Closing Date or to enable Buyer or its designee to obtain a
new Liquor License effective on the Closing Date. Buyer agrees to pay all fees
and other amounts payable to any governmental authority in connection with the
transferring the existing Liquor License or obtaining a new Liquor License.
During the Due Diligence Period, Buyer or its designee shall complete, execute
and file with the applicable liquor licensing authority all necessary
applications for transfer of the Liquor License or the issuance of a new Liquor
License. Buyer specifically acknowledges and agrees that the transfer of the
Liquor License to Buyer on the Closing Date shall not be a condition to Buyer’s
obligation to close the transaction contemplated under this Agreement; provided,
however, that if the parties are unable to cause the transfer of the existing
Liquor License to Buyer or its designee on the Closing Date or to cause the
issuance of a new Liquor License to Buyer or its designee as of the Closing
Date, then Buyer shall have the right to extend the Closing Date by up to thirty
(30) days in order to allow additional time for such transfer or issuance of the
Liquor License. Buyer shall provide to Seller, upon Seller’s prior written
request, copies of any and all materials filed with any governmental authority
in connection with the transfer or issuance of the Liquor License; provided,
however, that Buyer shall have the right to redact any portions of such
materials which are confidential or proprietary in nature.
6 SELLER’S REPRESENTATIONS AND WARRANTIES. EXCEPT AS OTHERWISE SET FORTH IN THIS
AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE, DOES NOT MAKE
AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS,

9



--------------------------------------------------------------------------------



 



WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT
OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO: (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER,
SOIL AND GEOLOGY; (B) THE INCOME TO BE DERIVED FROM THE PROPERTY; (C) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER OR
ANYONE ELSE MAY CONDUCT THEREON; (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS
OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY; (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY; (F) THE MANNER OR QUALITY OF THE CONSTRUCTION OF MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY; (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK
OF REPAIR OF THE PROPERTY; OR (H) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY,
AND SPECIFICALLY, THAT SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
DISCLAIMS ANY REPRESENTATIONS REGARDING COMPLIANCE WITH ANY ENVIRONMENTAL
PROTECTION, HAZARDOUS MATERIALS, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS,
ORDER OR EQUIPMENTS, INCLUDING SOLID WASTE, AS DEFINED BY THE U.S. ENVIRONMENTAL
PROTECTION AGENCY REGULATIONS AT 40 C.F.R., PART 261, OR THE DISPOSAL OR
EXISTENCE, IN OR ON THE PROPERTY, OF ANY HAZARDOUS SUBSTANCE AS DEFINED BY THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED, AND REGULATIONS PROMULGATED THEREUNDER. BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT, HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY, BUYER IS
RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER. BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE
PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY
INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. SELLER
IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY, OR THE OPERATION
THEREOF, FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER
PERSON. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN
“AS-IS”, “WHERE-IS” CONDITION AND BASIS WITH ALL FAULTS. IT IS UNDERSTOOD AND
AGREED THAT THE PURCHASE PRICE HAS BEEN ADJUSTED BY PRIOR NEGOTIATION TO REFLECT
THAT THE PROPERTY IS SOLD BY SELLER AND PURCHASED BY BUYER SUBJECT TO THE
FOREGOING. THE PROVISIONS OF THIS ARTICLE 6 SHALL BE DEEMED TO SURVIVE THE
CLOSING.
Notwithstanding the foregoing, Seller represents and warrants to Buyer, as of
the date hereof, that the following are true in all material respects:
          6.1 The persons whose signatures appear below for Seller are duly
authorized to execute and deliver this Agreement and all other documents,
agreements and instruments executed and delivered on behalf of Seller in
connection with the purchase of the Property. This Agreement is a binding
agreement of Seller, enforceable against Seller in accordance with its terms.
          6.2 No proceedings or actions are pending or, to the best of Seller’s
knowledge, threatened, that do or are reasonably foreseeable to materially limit
or impair Seller’s power, authority or right (a) to execute and deliver this
Agreement or any document in connection with this Agreement (“Related
Agreement”), (b) to comply with the terms of this Agreement or any Related
Agreement, or (c) to complete the transactions contemplated by this Agreement or
any Related Agreement.
          Without limiting the generality of Section 6.2 of this Agreement:

10



--------------------------------------------------------------------------------



 



          (a) There has not been filed by or against Seller a petition in
bankruptcy or insolvency proceedings or for reorganization or for the
appointment of a receiver or trustee, under state or federal law.
          (b) Except for its agreement with Wells Fargo Bank, National
Association (“Lender”) to sell the Property in exchange for a full discharge of
Lender’s mortgage on the Property, Seller has not made an assignment for the
benefit of creditors or filed a petition for an arrangement or entered into an
arrangement with creditors which petition, proceedings, assignment, or
arrangement was not dismissed by final, unappealable order of the court or body
having jurisdiction over the matter.
          (c) Seller is a single-purpose entity whose sole asset is the
Property. Seller has made adequate provision for the payment of all creditors of
Borrower other than Lender and Seller did not enter into this transaction to
provide preferential treatment to Lender or any other creditor of Borrower in
anticipation of seeking relief under the Bankruptcy Code.
          (d) Seller’s execution and delivery of this Agreement and all Related
Agreements, compliance with the terms of this Agreement and all Related
Agreements, and completion of the transactions contemplated by this Agreement
and all Related Agreements, will not conflict with, or result in a breach of,
any mortgage, lease, agreement or other instrument, or any applicable judgment,
order, writ, injunction, or decree of any governmental authority, to which
Seller is a party or by which it or its properties is bound.
          6.3 There are no actions, suits, or proceedings, pending or, to
Seller’s actual knowledge, threatened against Seller related to the Property or
the Resort or otherwise affecting the Property or any of Seller’s rights therein
or Seller’s ability to perform its obligations under this Agreement. Seller has
not received any notice of any violation of any applicable law or a Permitted
Exception which has not been corrected. Seller has not entered into any
unrecorded commitment or agreement with any governmental authority affecting the
Property and which could reasonably be expected to have a material adverse
effect on the ownership, value or operation of the Property.
          6.4 There are no pending or, to Seller’s actual knowledge, threatened
condemnation proceedings or condemnation actions against the Property.
          6.5 Seller has no Employees. With respect to any Employees of the
Property Manager, to Seller’s knowledge, based on information obtained from the
Property Manager, (A) no Union is the collective bargaining agent for any such
Employees, and the Property Manager has not been ordered by the National Labor
Relations Board (“NLRB”) or any court to recognize, or lost a representational
election certifying, any union, labor organization or other Person as the
exclusive representative of any Employee for purposes of collective bargaining
(“Union”), and no Union has, in writing, claimed or demanded to represent, and
there are no organizational campaigns in progress with respect to, or NLRB
representational election scheduled with respect to, any such Employee,
(B) there is no, and there has not been any, labor strike, picketing of any
nature, labor dispute, slowdown or any other concerted interference with normal
operations, stoppage or lockout in effect, pending against or affecting the
Property Manager or any affiliate of the Property Manager with respect to the
operation of the Resort and neither the Property Manager nor any affiliate of
the Property Manager has received any written notice specifically threatening
any of the foregoing; (C) neither the Property Manager or any affiliate of the
Property Manager is delinquent in any payments to any such Employee for any
compensation due with respect to any services performed or amounts required to
be reimbursed to such Employees; (D) there are no formal material grievances,
complaints or charges with respect to employment or labor matters (including,
without limitation, charges of employment discrimination, retaliation or unfair
labor practices) pending in any judicial, regulatory or administrative forum, or
under any private dispute resolution procedure (and neither Property Manager or
any affiliate of the Property Manager has received any notice threatening any of
the foregoing); (E) there are no internal grievances, complaints or charges with
respect to employment or labor matters (including, without limitation,
allegations of employment discrimination, retaliation or unfair labor
practices);(F) there are no audits or investigations of any of the Property
Manager’s or any affiliate of the Property Manager’s employment practices or
policies by any governmental entity pending or threatened, and (G) neither the
Property Manager or any affiliate of the Property Manager is subject to any
order, consent decree, judgment or injunction in respect of any matter relating
to such Employees; (H) neither the Property Manager or any affiliate of the
Property Manager has made any

11



--------------------------------------------------------------------------------



 



representation, express or implied, concerning the terms or conditions on which
Buyer or any property manager engaged by Buyer may offer to employ any such
Employees and (I) Property Manager is not party to any Employment Contract with
any of the Employees other than offer letters for at-will employment and
contract of at-will employment.
          6.6 INTENTIONALLY LEFT BLANK.
          6.7 Seller has good and valid title to all of the tangible Personal
Property, which shall be free and clear of all liens and encumbrances as of the
Closing.
          6.8 Seller has not received any written notice of any audit of any
taxes payable with respect to the Property which has not been resolved or
completed, and Seller is not currently contesting any such taxes or seeking an
abatement or rollback of any taxes.
          6.9 Seller has not granted any option, right of first refusal or
similar right in favor of any person or entity to purchase or otherwise acquire
the Property or any portion thereof or interest therein.
          6.10 INTENTIONALLY LEFT BLANK.
          6.11 INTENTIONALLY LEFT BLANK.
          6.12 To Seller’s knowledge, based on information obtained from the
Property Manager, the copies of the service and supply contracts delivered as
part of the Electronic Due Diligence Materials are all of the service and supply
contracts related to the Property, including without limitation any equipment
leases (the “Resort Contracts”), and the copies thereof so delivered are
accurate and complete. Seller has neither given nor received any written notice
of any breach or default under any Resort Contract which has not been cured and
no event has occurred or circumstance exist which, with notice of the passage of
time, would result in a breach or default by Seller or the other party
thereunder.
          6.13 INTENTIONALLY LEFT BLANK.
          6.14 All representations and warranties by Seller set forth in this
Agreement shall be true and correct at and as of the Closing Date as if such
representations and warranties were remade at and as of the Closing Date.
          6.15 The representations and warranties contained in this Article
shall survive the Closing for one (1) year after the Closing Date (the “Survival
Period”). Notwithstanding the foregoing, Buyer acknowledges and agrees that
Seller shall have no liability for any breach of a representation or warranty
set forth in this Agreement until the aggregate liability of Seller with respect
to all claims of Buyer relating to any representation or warranty of Seller
exceed $40,000.
7 BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller, as of the date hereof, that the following are true in all material
respects:
          7.1 The persons whose signatures appear below for Buyer are duly
authorized to execute and deliver this Agreement and all other documents,
agreements and instruments executed and delivered on behalf of Buyer in
connection with the purchase of the Property. This Agreement is a binding
agreement of Buyer, enforceable against Buyer in accordance with its terms.
          7.2 INTENTIONALLY LEFT BLANK.
          7.3 Consents; Proceedings; Bankruptcy.
               7.3.1 No proceedings or actions are pending or, to the best of
Buyer’s knowledge, threatened, that do or are reasonably foreseeable to
materially limit or impair Buyer’s power, authority or right (a) to execute and
deliver this Agreement or any

12



--------------------------------------------------------------------------------



 



Related Agreement (b) to comply with the terms of this Agreement or any Related
Agreement, or (c) to complete the transactions contemplated by this Agreement or
any Related Agreement.
          Without limiting the generality of Subsection 7.3.1 of this Agreement:
          (a) There has not been filed by or against Buyer a petition in
bankruptcy or insolvency proceedings or for reorganization or for the
appointment of a receiver or trustee, under state or federal law.
          (b) Buyer has not made an assignment for the benefit of creditors or
filed a petition for an arrangement or entered into an arrangement with
creditors which petition, proceedings, assignment, or arrangement was not
dismissed by final, unappealable order of the court or body having jurisdiction
over the matter.
          (c) Buyer is not insolvent, nor has Buyer admitted in writing the
inability to pay its debts as they become due.
          (d) Buyer’s execution and delivery of this Agreement and all Related
Agreements, compliance with the terms of this Agreement and all Related
Agreements, and completion of the transactions contemplated by this Agreement
and all Related Agreements, will not conflict with, or result in a breach of,
any mortgage, lease, agreement or other instrument, or any applicable judgment,
order, writ, injunction, or decree of any governmental authority, to which Buyer
is a party or by which it or its properties is bound.
          7.4 Representations and Warranties. All representations and warranties
by Buyer set forth in this Agreement shall be true and correct at and as of the
Closing Date as if such representations and warranties were made at and as of
the Closing Date.
          7.5 Survival. The representations and warranties contained in this
Article shall survive the Closing..
8 QUALITY OF TITLE.
          8.1 Condition of Title. At Closing, title to the Property shall be
good and marketable, free and clear of all liens and encumbrances except for
(a) the lien of the current year’s taxes not yet due and payable), (b) the
matters disclosed on Schedule 8, (c) any other matters existing as a matter of
record as of the date hereof that would not prevent or materially restrict the
Property from being used in the same manner that it is currently being used by
Seller and (d) any matters approved by Buyer pursuant to Section 5.1.1 of this
Agreement (the foregoing items (a) through (d) being collectively known as
“Permitted Exceptions” hereunder), and insurable by a title insurance company
licensed to do business in Maine and holding membership in the American Land
Title Association, at regular rates.
          8.2 Title Report. Buyer shall advise Seller in writing prior to the
expiration of the Due Diligence Period whether title is acceptable to Buyer. In
the event that title to the Property is not acceptable to Buyer, Buyer shall so
notify Seller in writing (the “Title Notice”). The Title Notice shall include a
copy of the title report and binder obtained by Buyer. Seller shall have the
right, but not the obligation, either (a) to cure the objections set forth in
the Title Notice on or before the Closing Date, or (b) to terminate this
Agreement by giving notice to Buyer on or before the date which is five
(5) business days after Seller’s receipt of the Title Notice. If no such notice
from Seller concerning such election is received by Buyer by such date, then
Seller shall be deemed to have elected not to cure any such objections and to
terminate this Agreement.
          If Seller so elects to terminate or is deemed to have so elected to
terminate this Agreement, then this Agreement shall automatically terminate on
that date which is five (5) business days after such election or deemed election
to terminate unless, prior to the expiration of such five (5) business day
period, Buyer waives such objection(s). If this Agreement is so terminated, then
the Deposit shall be returned to Buyer and the parties shall have no further
obligations or liabilities under this Agreement except as such obligations that
expressly survive termination of this Agreement. If this Agreement is not
terminated by Seller, and any such objections are not cured by Seller by the
scheduled Closing Date (or within the sixty (60) days next following the
original Closing Date, if Seller elects to extend the Closing Date to cure any
objection(s) pursuant to Section 3.2.1 of this Agreement), then Buyer may at its
option, elect either: (y) to waive such objection(s) and consummate the
transaction contemplated by

13



--------------------------------------------------------------------------------



 



this Agreement without adjustment to the Purchase Price or (z) to terminate this
Agreement, in which event the Deposit shall be returned to Buyer.
          Notwithstanding anything to the contrary contained in this Agreement,
Seller shall in all events be obligated to remove, prior to the Closing Date
(i) any liens encumbering the Property to which Seller has consented (such as
mortgages); and/or any encumbrances placed or allowed by Seller with the intent
of avoiding Seller’s obligations hereunder (collectively, “Seller Encumbrances”)
and (ii) any liens which can be discharged solely by the payment of money
(collectively “Monetary Liens”).
          If after the expiration of the Due Diligence Period title to the
Property becomes encumbered by any matter (including, without limitation, any
attachment or lis pendens) other than a Seller Encumbrance or a Monetary Lien
(which Seller shall in all events be required to discharge), or a Permitted
Exception, Seller shall use reasonable efforts to correct any such encumbrance,
except that Seller shall in no event be required to bring suit or otherwise
initiate any legal proceedings to clear any such encumbrance. If, despite such
reasonable efforts, Seller does not remove (by bonding or otherwise) any such
encumbrance to the reasonable satisfaction of the Buyer and Buyer’s Title
Insurer on or prior to the Closing Date (which may be extended by Seller, by
written notice to Buyer from Seller, by up to sixty (60) days to cure any such
encumbrance, pursuant to Section 3.1 of this Agreement), then Buyer shall have
the option, exercisable by written notice delivered to Seller on or before the
Closing Date, of either (y) accepting the title as it then is and proceeding to
Closing or (z) terminating this Agreement, in which event the Deposit shall be
returned immediately to Buyer and thereupon neither party shall have any further
obligation or liabilities under this Agreement except those that expressly
survive termination.
9 ENVIRONMENTAL MATTERS.
          9.1 Representations and Warranties. The Seller represents and warrants
to Buyer that:
          9.1.1 the Seller has not received and, to Seller’s actual knowledge,
the Property Manager has not received any notice from a governmental authority
that: (A) the Property is in violation of any Environmental Laws, (B) except as
otherwise disclosed in this Agreement, the Property contains any Hazardous
Materials, or any person or entity has caused or permitted any Hazardous
Material to be manufactured, generated, processed, produced, disposed on, at,
through, or under the Property or any Hazardous Materials to be placed, stored,
held, transferred, or transported from or to the Property, (C) there has been a
Release on, in, at, under, or from the Property, or (D) Seller is subject to any
Enforcement Action in connection with the Property;
          9.1.2 Except as otherwise disclosed in this Agreement, to Seller’s
actual knowledge, during Seller’s ownership of the Property, no underground
tanks have been located on, in, or under the Property;
          9.1.3 To Seller’s actual knowledge, Seller is not in breach of or has
any liability under or respect to any Environmental Law with respect to the
Property;
          9.1.4 Seller has not received any written notice of any contemplated,
proposed, or pending Enforcement Action with respect to the Property.
For purposes of this Agreement, the following capitalized terms shall have the
following meanings:
          “Environmental Laws” shall mean any federal, state and local laws,
statutes, ordinances, rules, regulations (including the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended from
time to time (42 U.S.C. § 9601 et seq.)) (“CERCLA”) and the applicable
provisions of all applicable state and local statutes, as amended from time to
time, and rules and regulations promulgated thereunder), authorizations,
judgments, decrees, administrative orders, concessions, grants, franchises,
agreements and other governmental restrictions and requirements relating to the
environment.
          “Hazardous Materials” shall mean petroleum and petroleum products and
compounds containing them, including, without limitation, gasoline, diesel fuel
and oil; toxic, corrosive, infectious, carcinogenic,

14



--------------------------------------------------------------------------------



 



mutagenic, explosive and flammable materials; radioactive materials;
polychlorinated biphenyls (“PCBs”) and compounds containing them; lead and
lead-based paint (“LBP”); asbestos or asbestos-containing materials (“ACM”) in
any form that is or could become friable; urea formaldehyde foam insulation;
radon gas; Mold; underground or above-ground storage tanks, whether empty or
containing any substance; and any and all substances (whether solid, liquid or
gas) now or in the future which are regulated by Environmental Laws.
          “Mold” means any microbial or fungus contamination or infestation in
the Property of a type which may pose a risk to human health or the environment
or would negatively impact the value of the Property.
          “Release” means any release, deposit, discharge, emission, leaking,
leaching`, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, disposal or other movement of Hazardous Materials.
          “Enforcement Action” means any claim, investigation, suit, arbitration
or proceeding, whether judicial or administrative in nature, including, without
limitation, any notice of potential liability or request for information under
CERCLA.
          9.2 Indemnity. BUYER ACKNOWLEDGES THAT TO THE EXTENT THE PROPERTY OR
THE IMPROVEMENTS, IF ANY, CONTAIN HAZARDOUS MATERIALS, SUBJECT TO THE
REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN SECTION ARTICLE 6 AND SECTION
9.1 ABOVE, BUYER SHALL ACCEPT THE PROPERTY (INCLUDING THE IMPROVEMENTS, IF ANY)
AT THE CLOSING IN ITS “AS IS” PHYSICAL CONDITION WITH ALL FAULTS. BUYER HEREBY
EXPRESSLY ACKNOWLEDGES THAT FROM AND AFTER THE CLOSING, SUBJECT TO THE
REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN SECTION ARTICLE 6 AND SECTION
9.1 ABOVE, BUYER SHALL BE RESPONSIBLE AND LIABLE FOR THE PROPER MAINTENANCE
AND/OR HANDLING OF ANY AND ALL HAZARDOUS MATERIALS, IF ANY, LOCATED IN OR ON THE
PROPERTY OR IN THE IMPROVEMENTS, IF ANY, IN ACCORDANCE WITH ALL ENVIRONMENTAL
REQUIREMENTS, INCLUDING THE REGULATIONS AT 40 C.F.R. SECTION 61 AS AUTHORIZED
UNDER THE CLEAN AIR ACT AND ALL REGULATIONS PROMULGATED OR TO BE PROMULGATED
UNDER ALL OF THE APPLICABLE LOCAL, STATE OR FEDERAL LAWS, RULES OR REGULATIONS,
AS SAME MAY BE AMENDED FROM TIME TO TIME. SUBJECT TO THE REPRESENTATIONS AND
WARRANTIES MADE BY SELLER IN SECTION ARTICLE 6 AND SECTION 9.1 ABOVE, BUYER
HEREBY ASSUMES ALL LIABILITY, IF ANY, FOR AND HEREBY INDEMNIFIES AND HOLDS
SELLER HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY WHICH SELLER MIGHT INCUR
FROM AND AFTER THE CLOSING AS A RESULT OF BUYER’S FAILURE TO COMPLY WITH THE
REQUIREMENTS OF THIS SECTION IN CONNECTION WITH BUYER’S PROPER MAINTENANCE
AND/OR HANDLING OF ANY AND ALL HAZARDOUS MATERIALS, IF ANY, LOCATED IN OR ON THE
PROPERTY OR IN THE IMPROVEMENTS, IF ANY. THIS INDEMNIFICATION SHALL SURVIVE THE
CLOSING OF THIS AGREEMENT.
          NOTWITHSTANDING THE FOREGOING, THE INDEMNITY OBLIGATION OF BUYER IN
THIS SECTION 9.6 DOES NOT OBLIGATE THE BUYER TO INDEMNIFY SELLER FOR ANY
LIABILITY ARISING OUT OF ANY ENVIRONMENTAL CONDITION EXISTING ON THE PROPERTY ON
OR PRIOR TO CLOSING, EXCEPT TO THE EXTENT THAT SUCH ENVIRONMENTAL CONDITION WAS
CAUSED BY THE BUYER.
10 RISK OF LOSS; INSURANCE.
          10.1 Casualty. If the Property, or any part thereof suffers any damage
prior to Closing from fire or other casualty, which Seller shall have no
obligation to repair, Buyer shall have ten (10) days from receipt of written
notice of such event from Seller to advise Seller that Buyer intends to either
(a) terminate this Agreement in which event Buyer shall be entitled to a full
refund of the Deposit held by the Escrow Agent; or (b) consummate the

15



--------------------------------------------------------------------------------



 



Closing, in which latter event the proceeds of any insurance and any insurance
claims covering such damage, up to the amount of the Purchase Price, shall be
assigned to Buyer at Closing, and Seller shall credit Buyer for the amount of
any deductible under such insurance. If Seller does not receive any such notice
from Buyer within such ten (10) day period, then Buyer shall be deemed to have
elected option (b) of this Section 10.1.
          10.2 Condemnation. If, prior to Closing, action is initiated or
threatened to take any of the Property by eminent domain proceedings or by deed
in lieu thereof, Buyer shall have ten (10) days from receipt of written notice
of such event from Seller to advise Seller that it intends to (a) terminate this
Agreement in which event Buyer shall be entitled to a full refund of the Deposit
held by the Escrow Agent; or (b) consummate the Closing, in which latter event
the award of the condemning authority shall be assigned to Buyer at the Closing.
If Seller does not receive any such notice from Buyer within such ten (10) day
period, then Buyer shall be deemed to have elected option (b) of this
Section 10.2.
11 DEFAULT AND REMEDIES.
          11.1 Remedies. In the event of Buyer’s failure to close on the
acquisition of the Property pursuant to the terms of this Agreement, Seller
shall be entitled to the Deposit paid to date as fixed and liquidated damages,
which shall constitute Seller’s sole and exclusive remedy at law or in equity
for such failure, and Buyer shall have no further liability hereunder. In the
event of a default by Seller of its obligations under this Agreement, Buyer
shall have the following remedies: (i) to terminate this Agreement by giving
Seller written notice of such election at or prior to Closing, whereupon Escrow
Agent shall return the Deposit and this Agreement shall be of no further force
and effect except for Seller’s obligations pursuant to Section 11.2 hereof and
except with respect to obligations which expressly survive termination of this
Agreement, or (ii) to obtain a court order for specific performance. In no event
shall Buyer or Seller be liable to the other for any punitive, speculative,
consequential or other damages resulting from a default hereunder.
          11.2 Reimbursement of Buyer Diligence Costs. In the event Buyer elects
to terminate this Agreement pursuant to the foregoing Section 11.1 as a result
of a material breach or material default (beyond the expiration of any cure
period) by Seller of the provisions of this Agreement, Seller shall reimburse
Buyer for Buyer’s out-of-pocket third party costs and expenses incurred in
connection with the negotiation of this Agreement and in conducting its
Diligence, but in no event in an amount more than $75,000.00.
          11.3 Holdback.
               11.3.1 In order to secure any liability of Seller that, according
to the express terms and conditions of this Agreement, survive the Closing,
Seller shall deposit with Escrow Agent at Closing funds (the “Holdback Funds”)
in the amount of Four Hundred Thousand and No/100 Dollars ($400,000.00). Escrow
Agent shall hold and/or disburse the Holdback Funds in accordance with this
Section 11.3.
               11.3.2 Escrow Agent shall deliver some or all of the Holdback
Funds to Buyer or Seller, as the case may be, as follows:
                    11.3.2.1 to Buyer, after receipt of Buyer’s written demand
in which Buyer certifies that (i) Seller has a cash liability in a specified
amount to Buyer under the terms of this Agreement and that Buyer is thereby
entitled to receive such specified amount from the Holdback Funds; but Escrow
Agent shall not honor Buyer’s written demand until more than fifteen
(15) business days after Escrow Agent has sent a copy of Buyer’s written demand
to Seller and Seller’s counsel in accordance with Section 13.2 hereof, nor
thereafter if Escrow Agent receives a Notice of Objection (as hereinafter
defined) from Seller or Seller’s counsel within such fifteen (15) business day
period; or
                    11.3.2.2 to Seller, (a) after receipt of Seller’s written
demand following the date which is ninety (90) days following the Closing Date,
$200,000 of the Holdback Funds; (b) after receipt of Seller’s written demand
following the date which is one hundred eighty (180) days following the Closing
Date, the amount of $100,000 of the Holdbank Funds; and (c) after receipt of
Seller’s written demand following expiration of the Survival Period, the balance
of the Holdback Funds.

16



--------------------------------------------------------------------------------



 



Upon receipt of a written demand from Buyer or Seller under the foregoing
Sections 11.3.2.1 or 11.3.2.2, Escrow Agent shall send a copy of such written
demand or notice to the other party. Buyer shall have no right to make a demand
for distribution of any portion of the Holdback Funds from and after, and Escrow
Agent shall immediately honor any written demand by Seller for distribution of
such portion of the Holdback Funds as to which Buyer has made no demand for
distribution prior to, the last day of the Survival Period.
                    11.3.3 Escrow Agent shall at all times place and maintain
the Holdback Funds in an Approved Investment Account (as defined below). The
interest, if any, which accrues on such Approved Investment shall be deemed part
of the Holdback Funds. Escrow Agent may not commingle the Holdback Funds with
any other funds held by Escrow Agent.
                    11.3.4 If Escrow Agent is uncertain for any reason
whatsoever as to its duties or rights hereunder, notwithstanding anything to the
contrary herein, Escrow Agent may (a) hold the Holdback Funds, (b) deposit the
Holdback Funds into any court of competent jurisdiction and bringing of any
action of interpleader or any other proceeding; and/or (c) in the event of any
litigation between Buyer and Seller, deposit the Holdback Funds with the clerk
of the court in which such litigation is pending. If the Holdback Funds are
deposited in a court of competent jurisdiction by Escrow Agent, Escrow Agent
shall be entitled to rely upon the decision of such court. In the event of any
dispute whatsoever among the parties with respect to disposition of the Holdback
Funds, Seller and Buyer shall pay the attorney’s fees and costs incurred by
Escrow Agent (which said parties shall share equally, but for which said parties
shall be jointly and severally liable) for any litigation in which Escrow Agent
is named as, or becomes, a party.
12 CURE OF DEFAULT. No failure or default by Buyer or Seller shall result in the
termination or limitation of any right granted hereunder or the exercise of any
rights or remedies with respect to such failure or default unless and until
Buyer or Seller shall have been notified in writing by the other party of such
failure and shall have failed to remedy the same within fifteen (15) days after
the receipt of such written notice. If such failure or default cannot reasonably
be cured within such fifteen (15) day period, then the curing party shall be
entitled to an additional period in which to effect such cure; provided, that
the curing party shall (a) commence action to cure the default or failure within
the initial fifteen (15) day period referred to above, (b) diligently pursue
completion of the curative action, and (c) complete such cure, to the other
party’s reasonable satisfaction within fifteen (15) days after expiration of the
initial fifteen (15) day period referred to above.
13 MISCELLANEOUS.
          13.1 Broker’s Commission. Except for Pinnacle Realty Investments (the
“Broker”) which is being paid by Seller pursuant to a separate agreement, and
Grubb & Ellis/Paragon Commercial Real Estate, which is being paid by Buyer
pursuant to a separate agreement, neither Seller nor Buyer has contacted any
real estate broker, finder or similar person in connection with the transaction
contemplated hereby. To the actual knowledge of Seller and Buyer, no Acquisition
Fees (as hereafter defined) have been paid or are due and owing to any other
person or entity. As used herein, “Acquisition Fees” shall mean all fees paid to
any person or entity in connection with the selection and purchase of the
Property, including real estate commissions, selection fees, and non-recurring
management and start-up fees, development fees or any other fee of similar
nature. Seller and Buyer each hereby agree to indemnify and hold harmless the
other from and against any and all claims for Acquisition Fees or similar
charges with respect to this transaction arising by, through or under the
indemnifying party and each further agrees to indemnify and hold harmless the
other from any loss or damage resulting from an inaccuracy in the
representations contained in this Section 13.1. This indemnification agreement
of the parties shall survive the Closing.
          13.2 Notices. Any notices, requests, demands or other communications
hereunder shall be in writing and sent by (i) certified mail, return receipt
requested, (ii) by commercial overnight or other courier service providing a
receipt upon delivery, or (iii) by facsimile transmission (provided the original
notice is subsequently delivered in person or by mail or delivery service as set
forth herein) addressed as follows:

17



--------------------------------------------------------------------------------



 



     
TO BUYER:
  athenahealth
311 Arsenal Street
Watertown, MA 02472
Attn: Timothy O’Brien and Daniel Orenstein
Phone: 617.402.1678
Fax: 617.402.1099
 
   
COPY TO:
  Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Attn: Christopher B. Barker
Phone: 617.570.1462
Fax: 617.227.8591
 
   
TO SELLER:
  Northport, LLC
c/o Erickson Retirement
Communities, LLC
701 Maiden Choice Lane
Baltimore, Maryland 21228
Phone: 410-402-2356
Fax: 410-402-9691
 
   
COPY TO:
  Karl Zeile
Capital Research &
Management Company
11100 Santa Monica
Boulevard
Los Angeles, California 90025
Phone: 310-996-6334
Fax: 310-996-6512
 
   
COPY TO:
  Anthony T. Fratianne, Esq.
Drummond Woodsum &
MacMahon
84 Marginal Way, Suite 600
Portland, Maine 04101-2480
Phone: 207-772-1941
Fax: 207-772-3627

          All such notices shall be deemed given when delivered to the
addressee, as evidenced by a facsimile confirmation sheet, the return receipt
provided to the sending party by the United States Postal Service or
confirmation of delivery by the commercial overnight or other courier service,
as the case may be. Any changes to the above addressees and/or addresses shall
be effective upon the giving of a notice of any and all such changes to the
other party in accordance with the terms of this subparagraph.
          13.3 Survival. Except as otherwise provided herein, all
representations, warranties, covenants, agreements and indemnifications set
forth in or made pursuant to this Agreement shall remain operative and shall
survive the Closing and the execution and delivery of the deed and bill of sale
to the Property conveyed pursuant to this Agreement, and shall not be merged
therein.
          13.4 Entire Agreement. This Agreement contains the entire agreement
between the parties hereto and is intended to be an integration of all prior
agreements, conditions or undertakings between the parties hereto. Except as
expressly set forth herein or as contained in contemporaneous written
agreements, there are no promises, agreements, conditions, undertakings,
warranties or representations, oral or written, expressed or implied, between
Buyer and Seller.

18



--------------------------------------------------------------------------------



 



          13.5 Relationship of the Parties. Notwithstanding any other provision
of this Agreement, or any agreements, contracts or obligations which may derive
herefrom, nothing herein shall be construed to make the parties hereto partners
or joint venturers, or to render either party liable for any of the debts or
obligations of the other party, it being the intention of this Agreement to
merely create the relationship of Seller and Buyer with regard to the Property
to be conveyed pursuant hereto.
          13.6 Amendments; Waivers. No change or modification of this Agreement
shall be valid unless the same shall be in writing and executed by Buyer and
Seller. No purported or alleged waiver of any of the provisions of this
Agreement shall be binding or effective unless in writing and signed by the
party against whom it is sought to be enforced.
          13.7 Assignment.
          13.7.1 Buyer may assign this Agreement (without the written consent of
Seller) to any entity with whom Buyer may merge or consolidate; otherwise, Buyer
may not assign its rights and obligations hereunder without the prior written
consent of Seller, such consent not to be unreasonably withheld, delayed or
conditioned. Notwithstanding the foregoing, Buyer may upon prior written notice
to Seller given not less than three (3) Business Days prior to the Closing may
assign its rights and delegate is duties under this Agreement to an entity which
is owned or controlled by or under common control with, directly or indirectly,
Buyer for the purposes of closing on the transaction provided that such
assignment shall not delay the Closing and shall not require Seller to obtain
any additional or revised third party consents, certificates or approvals.
          13.7.2 Seller may assign this Agreement (without the written consent
of Buyer) to any entity with whom Seller may merge or consolidate; otherwise,
Seller may not assign its rights and obligations hereunder without the prior
written consent of Buyer, such consent not to be unreasonably withheld, delayed
or conditioned.
          13.7.3 No transfer by Seller or Buyer, whether with or without the
consent of the other party: (i) shall operate to release such transferring party
or alter such party’s primary liability to perform its obligations under this
Agreement or (ii) shall cause the other party to incur any cost or other
economic detriment in connection with such transfer. Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.
          13.8 Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Maine.
          13.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          13.10 Authority. Each party warrants to the other that it has full
authority to enter into and perform this Agreement, and that the parties
executing this Agreement have been fully authorized to do so. Buyer represents
to Seller that Buyer is duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is qualified to do business in
Maine. Seller represents to Buyer that Seller is duly organized, validly
existing and in good standing under the laws of the State of Maryland and in
good standing under the laws of the State of Maine.
          13.11 Time. Subject to the cure provisions hereof, time shall be of
the essence in this Agreement.
          13.12 INTENTIONALLY LEFT BLANK.
          13.13 Partial Invalidity. If any term, covenant or condition of this
Agreement or the application thereof to any person or circumstance shall be
invalid or unenforceable, then the remainder of this Agreement or the
application of each term or provision hereof to persons or circumstances other
than those to which it is held invalid or unenforceable shall not be affected
thereby, and each term shall be valid and enforceable to the fullest extent
permitted by law.

19



--------------------------------------------------------------------------------



 



          13.14 Date. If the last day of any time period or any date for the
performance of the Closing or other action specified herein, falls on a
Saturday, Sunday or legal holiday, the period of the required action shall be
extended until 5:00 PM on the next business day. This Agreement shall be dated
as of the date that fully executed originals are delivered to each of the
parties hereto.
          13.15 Successors and Assigns. The parties hereto hereby bind
themselves, their heirs, personal representatives, successors and permitted
assigns for the faithful performance of this Agreement.
          13.16 Attorneys’ Fees. In the event it becomes necessary for either
party hereto to file suit to enforce this Agreement or any provision contained
herein, the party prevailing in such suit shall be entitled to recover, in
addition to all other remedies or damages as herein provided, reasonable
attorneys’ fees incurred in such suit.
14 ESCROW AGREEMENT.
          14.1 Deposit. The Escrow Agent shall place all sums held by the Escrow
Agent (the “Escrowed Sums”) in an interest bearing account with any federally
insured trust company, bank, savings bank, savings association, or other
financial services entity approved by Seller and Buyer, in the name of Escrow
Agent with the designation “as escrow agent” (an “Approved Investment Account”).
Seller and Buyer agree to separately execute any escrow agreement reasonably
requested by the Escrow Agent.
15 CONFIDENTIALITY.
          15.1 Non-Disclosure. From and after the date of this Agreement or
unless with the prior written consent of the other party, neither Buyer nor
Seller shall prior to the Closing (i) make or permit to be made any
announcements or press releases concerning the terms of this Agreement, or
(ii) or except as required by applicable law, disclose or permit to be
disclosed, directly or indirectly, to any person or entity any Confidential
Information. For purposes of this Agreement, the term “Confidential Information”
shall mean, with respect to any person, all non-public information regarding the
Property or this transaction, of whatsoever nature made available to such
person, pursuant to the terms of this Agreement.
          15.2 Limited Disclosure to Advisors. Notwithstanding the foregoing
Section 15.1, each party shall have the right to disclose Confidential
Information to its employees, investors, partners, lenders, attorneys,
accountants, prospective lenders, affiliates and agents, and/or to any
government agency, tribunal or other body, to the extent such disclosure is
(a) reasonably necessary in connection with the evaluation or consummation of
this transaction or (b) required by applicable law, including without limitation
any required disclosures under any applicable securities laws.
          15.3 Limited Responses to Media Inquiries. Notwithstanding the
foregoing Section 15.1, Buyer and Seller shall have the right to respond to
media inquiries initiated by any third parties and, to the extent reasonably
required to protect their respective commercial interests, make announcements or
press releases in response to any similar announcements or press releases that
are made by third parties; provided, however, that in no event shall Buyer or
Seller disclose in such announcements or press releases the economic terms of
this Agreement or the identity of the other party to this Agreement.
          15.4 Recording; Equitable Interest. This Agreement shall not be
recorded. Prior to Closing, this Agreement shall not be deemed or construed to
give Buyer any equitable ownership of, or title to, the Property.
16 WARN ACT.
     In the event that Seller terminates the existing management agreement with
Property Manager pursuant to Section 3.3.11 hereof, Buyer agrees that it shall
offer to hire or cause to be offered to be hired effective at and upon the
Closing, and after the Closing shall maintain or cause to be maintained the
employment of, in each case upon terms and conditions of employment sufficiently
similar to terms and conditions prior to Closing, a sufficient

20



--------------------------------------------------------------------------------



 



number of Employees so that none of Seller, Property Manager or their respective
affiliates shall be required to give any layoff, closing or other termination
notices or otherwise incur any liability pursuant to the provisions of the WARN
Act or any Maine law comparable to the WARN Act. Seller shall cause Property
Manager to cooperate reasonably with Buyer or its designated Resort manager to
facilitate Buyer’s compliance with this Section 16. If Buyer, or any designee or
management company engaged by Buyer to employ Resort personnel, elects not to
hire a particular Employee at Closing, or, if following the Closing, Buyer or
such designee or management company desires to terminate the employment of any
Employee hired by Buyer or its designee or management company, Buyer shall be
solely responsible for complying or causing compliance with all applicable
provisions of federal, state and municipal laws and regulations relating to such
action, including without limitation any applicable provisions of the WARN Act.
It is agreed that the number of Employees hired, the selection of which
Employees are hired, and the initial terms and conditions of employment for each
Employee hired by Buyer, or its designee or management company engaged by Buyer
to employ Resort personnel, shall be solely determined by Buyer or such designee
or management company, provided such terms and conditions of employment satisfy
the provisions of this Section 16. Buyer shall, subject to Buyer’s receipt of an
accurate Employee Roster and WARN Act Schedule pursuant to Section 5.1.13 above,
save, protect, defend, indemnify and hold Seller and its affiliates harmless
from and against any losses (including, but not limited to, payments made to
Property Manager as the employer of the Employees) which may be incurred or
suffered by any of them under the WARN Act arising out of, or relating to, any
actions taken by Buyer prior to, on or after the Closing Date with respect to
Buyer’s obligations under this Section 16.
[Signatures Follow]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed or caused this
Agreement in counterparts to be executed by its duly authorized officer on the
day and year designated next to their respective signatures.

                 
WITNESS:
      SELLER:        
 
                        POINT LOOKOUT, LLC,
a Maryland limited liability company    
 
               
 
      By:   THE ERICKSON FOUNDATION, INC.,
a Maryland corporation Its manager    
 
                [ILLEGIBLE]
 
      Name:   /s/ Scott R. Erickson    
 
               
 
          Scott R. Erickson    
 
          Director    
 
               
 
      Date:   3/29/2011    
 
               
 
               
WITNESS:
      BUYER:        
 
                        athenahealth, Inc.    
 
               
 
      By:   /s/ Timothy M. Adams    
 
               
 
      Name:   Timothy M. Adams    
 
               
 
      Title:   CFO    
 
               
 
               
 
      Date:   3/29/2011    
 
               

     Entered into this 29th day of March, 2011, solely for the purpose of
agreeing to be bound by the terms and provisions applicable to the Escrow Agent
in this Agreement.

                          ESCROW AGENT:    
 
               
 
      By:   /s/ Jason Jones    
 
               
 
      Name:   Jason Jones    
 
               
 
      Title:   Manager Centralized Escrow Service    
 
               
 
               
 
      Date:   3/29/2011    
 
               

22



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF THE LAND

23



--------------------------------------------------------------------------------



 



(1) THAT tract of land located on the northerly side of U, S, Route I and the
southerly shore of Knights Pond in the Town of Northport, County of Waldo, State
of Maine, being more particularly described as follows:
BEGINNING at a paint on the northerly right-of-way line of U. S. Route 1 at the
northeast corner of land conveyed by Brace bridge Corporation to the State of
Maine as described in a deed recorded in Book 2035, Page 141 of the Waldo County
Registry of deeds. Said paint of beginning being N 78°12’03” W and 1398.46 feet
from a 5/8 inch rebar set at the southwest corner of land formerly of Paul T. &
Melissa Andrews (Bo 1657-p.212), Said point of beginning also being 50 feet
northerly of the baseline shown on a plan by the Maine Department of
Transportation dated July 2000 and filed in D.O. T. File No. 14-24B as measured
along a line normal to station 22+50.00 of said baseline.
THENCE southwesterly along said land conveyed by Bracebridge Corporation to the
State of Maine as described in a deed recorded in Book 2035, Page 141 and along
a curve concave to the southeast having a radius of 1482.50 feet and an arc
length of 272. 31 feet. The chord of this curve bears S 86°57’47” W a distance
of 271.93 feet.
THENCE S 81’42’03” W along said land conveyed by Braccbridge Corporation to the
State of Maine as described in a deed recorded in Book 2035, Page 141, a
distance of 695.04 feet.
THENCE southwesterly along said land conveyed by Bracebridge Corporation to the
State of Maine as described in a deed recorded in Book 2035, Page 141 and along
a curve concave to the southeast having a radius of 1482.50 feet and an are
length of 95.04 feet, The, chord of this curve bears S 79°51’5 l” W a distance
of 95.02 feet.
THENCE S 11°58’20” E along said land conveyed by Bracebridge Corporation to the
State of Maine as described in a deed recorded in Book 2035, Page 141, a
distance of 6. 07 feet to the northerly right-of-way line of U. S. Route One.
THENCE southwesterly along a stone wall and said northerly right-of-way line of
U, S, Route 1 to a 5/8 inch rebar set at the corner of a stone wall. The tie
line along this course is S 72°5l “27” W and 196,72 feet,
THENCE S 66’08’08” W along said stone wall and the northerly right-of-way line
of V, S, Route 1, a distance of 41.88 feet to a 5/8 inch rebar set.
THENCE S 72°18’02” W along the northerly right-of-way line of U, S, Route 1, a
distance of 512.01 feet to a 5/8 inch rebar set.
THENCE N 05°l2’01” W along said right-of-way line of U, S, Route 1, a distance
of 12.29 feet to a 5/8 inch rebar set.
THENCE S 72°18’02” W along the northerly right-of-way line of U. S. Route 1, a
distance of
Exhibit A — Page 2

 



--------------------------------------------------------------------------------



 



105.84 feet to a 5/8 inch rebar set,
THENCE S 17°4l’58” E along said right-of-way line of U. S. Route I, a distance
of 12.00 feet to a 5/8 inch rebar set.
THENCE S 72°l8’02” W along the northerly right-of-way line of U. S. Route I, a
distance of 13.67 feet to a 5/8 inch rebar set at P.T. Station 3+36.33.
THENCE southwesterly along a curve concave to the northwest having a radius of
2652. 80 feet, a delta angle of 01°07’18”, and an arc length of 51.93 feet to a
5/8 inch rebar set at the southeast corner of land now or formerly of Isabel Z.
Ames (Bk 796-p. 389). The chord along this curve is S 72°5l’4l” W and 51.93
feet.
THENCE northwesterly partially along a stone wall and easterly line of said land
now or formerly of Ames to a 5/8 inch rebar set, The tie line along this course
is N 08°03’44” W and 279.46 feet.
THENCE S 80°25’l5” W along the northerly line of said land now or formerly of
Ames, a distance of 282. 08 feet to a 5/8 inch rebar set.
THENCE northwesterly partially along a stonewall and on or near the easterly
line of land now or formerly of Preston A. Wade, et ales (Bk 601-p.285) to a 5/8
rebar found. The tie line along this course is N 08°49’33” W and 4055.72 feet.
THENCE N 08°52’ l l’ W along said land now or formerly of Preston A. Wade, et
als (Bk 601-p. 285) and on or near the easterly line of Hans & Briggita Gautschi
(Bk 801-p.113) a distance of 408.65 feet to a 5/8 inch rebar found at the
southwest corner of land now or formerly of The Nature Conservancy of The Pine
Tree State (Bk 1071-p.72).
THENCE N 69°16’l3” E along the southerly line of said land now or formerly of
The Nature Conservancy of The Pine Tree State, a distance of 1295.78 feet to a
5/8 inch rebar found.
THENCE S 19°46’48” E along the westerly line of said land now or formerly of The
Nature Conservancy of The Pine Tree State, a distance of 400. 02 feet to a 5/8
inch rebar found,
THENCE N 69° l 9’08” E along the southerly line of said land now or formerly of
The Nature Conservancy of The Pine Tree State, a distance of 607.69 feet to ½
inch pipe found,
THENCE N 17°34’2l” W along the easterly line of said land now or formerly of The
Nature, Conservancy of The Pine Tree State, a distance of 130.60 feet to ¾ inch
pipe found.
THENCE in the same direction along the northeasterly line of said land now or
formerly of The Nature Conservancy of the Pine Tree State, a distance of 40 feet
to the high water line of Knights Pond.
THENCE in n general direction of east, north and southeasterly along the high
water line of the
Exhibit A —Page 3

 



--------------------------------------------------------------------------------



 



southerly shore of Knights Pond, a distance of 1232 feet to southwesterly line
of land now or formerly of the Town of Northport (Bk 651 “p.401).
THENCE S 19°l9’27” E along the southwesterly line of said land now or formerly
of the Town of Northport, a distance of 15 feet to a 5/8” rebar set. The
following tie lines from the ¾ inch pipe found to the 5/8 inch rebar set are as
follows — S 85°56’28” E and 311,78 feet to a stone monument and g 36°l l ’02” E
and 167.58 feet to the 5/8 inch rebar set.
THENCE S 19°19’27” E along the southwesterly line of said land now or formerly
of the Town of Northport, a distance of 2545.96 feet to a 5/8 inch rebar set.
THENCE N 71°l3 ’27” E along the southerly line of said land now or formerly of
the Town of Northport, a distance of 750.87 feet to a 5/8 inch rebar set on the
apparent southwesterly right- of-way line of Knights Pond Road.
THENCE southeasterly along said apparent southwesterly right-of-way line of
Knights Pond Road and said land now or formerly of the Town of Northport to a
5/8 inch rebar set. The tie line of this course bears S 38°56’57” E and 256.45
feet.
THENCE S 18°46’33” E along the southwesterly line of said land now or formerly
of the Town of Northport, a distance of 287.29 feet to a 5/8 inch rebar set.
THENCE N 71°l3’27” E along the southeasterly line of said land now or formerly
of the Town of Northport, a distance of 87.98 feet to a 5/8 inch rebar set on
the apparent southwesterly right-of-way line of Knights Pond Road.
THENCE N 71°l3’27” E crossing said Knights Pond Road and along the southeasterly
line of said land now or formerly of the Town of Northport, a distance of 471.83
feet to a 5/8 inch rebar set.
THENCE S 18°46’33” E along said land now or formerly of the 1nhabitants of the
Town of Northport, a distance of 330.00 feet to a stake and stones found,
THENCE N 71°50’42” E along said land now or formerly of the Inhabitants of the
Town of Northport, a distance of 401.87 feet to a stake and stones found.
THENCE southeasterly partially along a stone wall and along land now or formerly
of Ryanland Limited Partnership, LLP (BK 1712-P.237, Parcel 1) to a stake and
stones found. The tie line for this course is S 18°50’56” E and 962.45 feet.
THENCE S 69°09’27” W along said land now or formerly of Ryanland Limited
Partnership, LLP, a distance of 249.22 feet to a 5/8 inch rebar set.
Exhibit A — Page 4

 



--------------------------------------------------------------------------------



 



THENCE S 20°50’33” E along said land now or formerly of Ryan land Limited
Partnership, LLP, a distance of 594.34 feet to a stake and stones found at the
northeast corner of land now or formerly of Allan & Renate Tower (BK 821-P.367),
TIKNCE S 71°I 3’27” W along said land now or formerly of Tower, a distance of
175,45 feet to a 5/8 inch rebar set,
THENCE southeasterly partially along a stone wall and along said land now or
formerly of Tower to a 5/8 inch rebar set on the northerly right-of-way line of
U. S, Route 1. The tie-line for this course is S 18°46’33” E and 468, 72 feet.
THENCE southwesterly along said northerly right-of-way line and along a curve
concave to the northwest having a radius of 1686.00 feet and an are length of
607, 06 feet to a 5/8 inch rebar found capped “LABRANCIIE” on the westerly
right-of-way line of Knights Pond Road. The chord of’ this curve is S 77°29’06”
W and 603.79 feet.
THENCE N 88°l 3’34” W along said northerly right-of-way line of U, S, Route 1, a
distance of 147.06 feet to n. 5/8 inch rebar set.
THENCE northwesterly along said northerly right-of-way line of U, S. Route I to
a 5/8 inch rebar set. The tie-line for this course is N 82°09’09” W and 354.51
feet.
THENCE northwesterly approximately 1400 feet along said northerly right-of-way
line, of U, S. Route I back to the point of beginning, The tie-line for this
course is N 78°l2’03” W and 139846 feet.
TOGETHER with any and all rights the grantor may have in and to the shore of
Knight’s Pond that is appurtenant to the above described property.
EXCEPTING AND RESERVING so much of the following rights-of-way as are now in
existence and legally enforceable:
A 20 foot wide easement granted from Cassida to Bubal (BK 832, PG 226)
Book 604, Page 330 reserves rights-of-way to the Richards and Miller lots
ALSO CONVEYING any interest in the right-of-way granted by the Town of Northport
to Bublak in Book 785, Page 764.
ALSO CONVEYING all rights in that certain right-of-way granted from the Town of
Northport
Exhibit A — Page 5

 



--------------------------------------------------------------------------------



 



to David Cassida and Marilyn Cassia in a boundary agreement dated June 14, 1996
and recorded in the Waldo County Registry of Deeds in Book 1621, Page 088.
SUBJECT TO a public easement 3 rods wide over Knights Pond Road as described in
a stipulated judgment, dated January 21, 2000, in an action captioned
“Inhabitants of the Town of Northport v. Edward J. Lenza, Jar, “,,Waldo County
Superior Court (CV-99-29), recorded in the Waldo County Registry of Deeds in
Book 1975, Page 211.
SUBJECT TO the terms, conditions,,restrictions and easements described in a
conservation easement granted by Bracebridge Corporation to Coastal Mountains
Land Trust recorded in Book 2004, Page 57 and Book 2498, Page 263.
SUBJECT TO utility easements granted by Bracebridge Corporation to Central Maine
Power Company recorded in Book 2266 Page 002,
SUBJECT TO drainage easements granted by Bracebridge Corporation to the State of
Maine recorded in Book 2035, Page 141.
SUBJECT TO Department Orders of the State of Maine Department of Environmental
Protection recorded in the Waldo County Registry of Deeds in Book 1855, Page
271, Book 1870, Page 308, Book 1913, Page 182, Book 1913, Page 186, Book 1949,
Page 293, Book 1955, Page 077,,Book 1966, Page 272, Book 1994,Page 20 7, Book
2029,,Page 138, Hook 2058, Page 006, Book 2067, Page 123, Book 2081, Page 043,
Book 2081, Page 048, Book 2093, Page 309, Book 2180, Page 021, Hook 2180, Page
025, Book 2188, Page 183, Book. 2253, Page 017, Book 2255, Page 189, and Book
2429, Page 003.
MEAN1NG and intending to describe 387.3 acres of land as shown on a plan
entitled “BRACEBRIDGE CORPORATION, NORTHPORT SITE, OVERALL SURVEY PLAN”, by
Gartley & Dorsky Engineering & Surveying dated January 16, 2006. All directions
are Magnetic North 1987. All 5/8 inch rebar set are marked with a plastic
surveyor’s cap stamped “COFFIN ENG PLS 1292” or “COFFIN ENG 1292 2290”.
For source of title see the following deeds to Bracebridge Corporation and MBNA
Properties, Inc, . as recorded in the Waldo County Registry of Deeds: Hook
1522-Page 306, Book 1591-Page 225, Book 2096-Page 253, Book 1615-Page 55, Book
1617-Page 110,,Book 1621-Page 97, Book 1676-Page 245, Book 1975-Page 214, Hook
1983-Page 101, Hook 2090-Page 265, Book 2129- Page 148, excepting there from a
parcel conveyed by Bracebridge Corporation to the State of Maine at Book 2035,
Page 141, MBNA Properties, Inc. changed its name to Bracebridge Corporation as
stated on a Certificate recorded in Book 1624, Page 126.
(2)Often Tract
Exhibit A — Page 6

 



--------------------------------------------------------------------------------



 



Three certain lots or paretic of land, together with any buildings thereon,
situated in the Town of Lincolnville, County of Waldo, State of Maina, bounded
and described as follows:
PARCEL ONE: BEGINNING on the southerly side of County Road leading from Duck
Trap Bridge to Northport at the northeasterly corner of land of Marjorie Sheets,
now or formerly, being the lot deeded to Harry Thomas Nightingale toy Augusta E.
Wade by deed recorded in Waldo Registry at Book 317, Page. 323; thence by said
road generally northeasterly 112 feet, more or less, to land now or formerly of
Helen Porter; thence turning and following line of said Porter southerly 132
feet, more or less, to a corner; thence turning and running generally easterly
on line of said Porter 78 feet, more or less, to a stone wall; thence turning
and running generally southerly by line of said Porter indicated by a stone wall
and continuing to Penobscot Bay, the same being 500 feet, more or less; thence
turning and running generally westerly by line of Penobscot Bay 270 feet, more
or less, to land of heirs of E. L. Wade; thence turning and running generally
northerly by line of said Wade’s land 576 feet, more or less, to line of land of
Marjorie Sheets, now or formerly; thence turning and running generally easterly
by line of said Sheets 74 feet, more or less, to a corner; thence turning and
running generally northerly by line of said Sheets 165 feet, more or less, to
place of beginning at the road, The above-described real estate being all of the
same located southerly of the road above mentioned. This is a part of the real
estate formerly owned by Benjamin wade and by him willed to Augusta E. French
who was the owner of the same at the time of her decease,
PARCEL TWO: BEGINNING at the southerly side of the County. Road leading from
Duck Trap Bridge, so-called, Co Northport nearly opposite Austin Wade’s house,
now or formerly, where the wall

Exhibit A — Page 7



--------------------------------------------------------------------------------



 



running to the shore joins the wall on the road; thence on said wall first
mentioned southerly 8 rods to a stake and stones; thence westerly on same course
of the road 4 rods and 12 feet to a stake and stones; thence northerly on such a
course as will strike the road 4 rods from the place of beginning 8 rods; thence
on said road easterly 4 rods to the place of beginning.
FOB REFERENCE to PARCEL ONE and PARCEL TWO above, see Warranty Deed from Anne G.
Lamont and John R. Porter to Robert P. and Rebecca Otten, and Walfred and Mary
Scofield dated December 31, 1986 and recorded at the Waldo County Registry of
Deeds in Book 939, Page 252 and deed of Walfred and Mary scofield to Robert P.
and Rebecca Otten dated April 5, 1991, and recorded in the Waldo Registry of
Deeds in Book 1212, Page 107.
PARCEL THREE: BEGINNING at a stake and stones in the line of U.S. Route #1
leading from Ducktrap to Belfast on the southerly side of said road; thence
westerly on said road about eight and one-half rods to land formerly of Helen D.
Porter; thence southerly by said land formerly of Helen D. Porter along the
stone wall to Penobscot Bay; thence easterly along the line of shore of said Bay
to land now or formerly of Wade; thence northerly thirty-five rods, more or
less, by the land of said Wade to the place of beginning.
RESBRVING to the grantors, their heirs and assigns, a right-of-way over and
across the premises hereby conveyed to land now or formerly of Wilhelmina A.
Layton adjacent thereto for use in common with the grantee; said right-of-way to
be over and across the present driveway on said premises as now laid out and
established, expressly limiting the right herein reserved to ingress and egress
and specifically excluding the right within this reservation to park any vehicle
within the limits of said driveway.
FOR REFERENCE to PARCEL THREE, see Warranty Deed from Wilhelmina A. Layton to
Robert P. Otten and Rebecca W. otten dated April 12, 1985 and recorded at the
Waldo County Registry of Deeds in Book 845, Page 131.
EXCEPTING AND RESERVING THEREFROM that portion of the above-described parcels as
described in deed of Robert P. Otten and Rebecca Otten to Sheri s. McGrath dated
December 22, 1992 and recorded at the Waldo County Registry of Deeds in Book
1345, Page 206.
(3) Niles Tract
That certain lot or parcel of land situated in Northport, Waldo County, Maine,
bounded and described as follows:

Exhibit A — Page 8



--------------------------------------------------------------------------------



 



     BEGINNING at the high water mark of Penobscot Bay near an iron rod set in
the shore of Penobscot Bay, which rod is located one hundred sixty (160) feet,
more or less, easterly of a point at the intersection of the boundary line
dividing the Town of Lincolnville and the Town of Northport, and Penobscot Bay;
thence North 06’ East, four hundred ninety-one (491) feet, more or less, to an
iron rod set in the southerly line of U.S. Route l; thence easterly following
the line of U.S. Route 1, one hundred ninety (190) feet, more or less, to an
iron rod; thence south 04” West, five hundred fifty-four (554) feet, more or
less, to an iron rod set in the shore of penobscot Bay; thence westerly
following the high water mark of Penobscot Bay, two hundred (200) feet, more or
less, to the place of beginning.
     MEANING AND INTENDING to describe and to convey herein the same premises
conveyed by Elaine M. Niles to Richard I. Niles and Elaine M. Niles dated June
17, 1983 and recorded at the Waldo County Registry of Deeds in Book 811, Page
911.

Exhibit A — Page 9



--------------------------------------------------------------------------------



 



Exhibit B
PERSONAL PROPERTY

24



--------------------------------------------------------------------------------



 



                  Year Placed In             Service   Building   Description  
Asset Number
2008
  FACILITIES   Chevrolet   VIN1GCFH154881192858
2008
  FACILITIES   Chevrolet   VIN1GCFH154081150958
2008
  FACILITIES   Chevrolet   VIN1GCGG25C481104411
2008
  FACILITIES   Chevrolet   VIN1GCGG25C181105029
2008
  FACILITIES   Chrysler   VIN2A8HR64X98R750204
2008
  FACILITIES   Ford F250 4x4 Pick Up   VIN1FTSW21528EA29642
2008
  FACILITIES   Ford F150 4x4 Pick Up   VIN1FTPX14528FB45622
2008
  FACILITIES   Ford Ranger 4x4 Pick Up   VIN1FTZR15EX8PA62449
2008
  FACILITIES   Ford Ranger 4x4 Pick Up   VIN1FTZR45E28PB01231
2006
  FACILITIES   GMC Savana 2500 Van   VIN1GTGG25VX61158813
2009
  FACILITIES   Chevrolet 14 Passenger Shuttle   VIN1GBJG31K591142776
 
  FACILITIES   John Deere Gator   FE290D479037
2008
  FACILITIES   Kawasaki Mule   JK1AFCE147B49
2002
  FACILITIES   Polaris 700 ATV   4XACH68A22A702573
2008
  FACILITIES   E-Z-GO        
2008
  FACILITIES   Haulmark   16HPB16278PO69107
2008
  FACILITIES   ET1800   109FS151982022091
2009
  FACILITIES   ET600016SGR Dual Axle Trailer   109FS212192022017
 
  FACILITIES   Power Clear Snow Thrower        
2009
  FACILITIES   Walker 26hp Kohler / 48” Mower   S/N 102422  
2009
  FACILITIES   Walker 26hp Kohler / 48” Mower   S/N 102421  
2009
  FACILITIES   Walker 26hp Kohler / 48” Mower   S/N 101209  
 
  FACILITIES   Walker RB6650 47” Rotary Broom   S/N 2805295  
 
  FACILITIES   Implement Hitch with 1390 wheels   IH6620
2009
  FACILITIES   Billy Goat Truck Loader Vacuum   S/N 120208013  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072829  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072804  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072805  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072806  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072807  

1 of 25



--------------------------------------------------------------------------------



 



                  Year Placed In             Service   Building   Description  
Asset Number
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072808  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072809  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072810  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072811  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072812  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072813  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072814  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072815  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072816  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072817  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072818  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072819  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072820  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072821  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072822  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072823  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072824  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072825  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072826  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072827  
1995
  GINLEY HALL   BERCO TABLE-VENEER TOP/KNO   C000000072828  
1996
  GINLEY HALL   (3) OAK END TABLES   CFE0000001715
1997
  GINLEY HALL   (2) STEELCASE CHAIRS/72C   CFE0000006980
1997
  GINLEY HALL   (4) STEELCASE CHAIRS/72C   CFE0000006981
1997
  GINLEY HALL   (8) BEACHLEY LOUNGE CHAIRS/STRAW COLOR/YAM   CFE0000012362
1997
  GINLEY HALL   (3) LABARGE COFFE TABLES   CFE0000014075
1997
  GINLEY HALL   (6) EAST INDIA PARTY TABLE   CFE0000014070
1997
  GINLEY HALL   (6) PRISCILLA BISTO TABLE   CFE0000014071
1997
  GINLEY HALL   (4) ENGLISH CLAW AND BALL CHAIRS   CFE0000014098
1997
  GINLEY HALL   (6) LABARGE END TABLES   CFE0000014074

2 of 25



--------------------------------------------------------------------------------



 



                  Year Placed In             Service   Building   Description  
Asset Number
1997
  GINLEY HALL   (13) NORWOOD LAMP TABLE   CFE0000014072
1997
  GINLEY HALL   COM FABRIC #3964 MON OLIVE VIN   CFE0000014073
1997
  GINLEY HALL   (9) MIDBACK CALLIOPE CHAIRS   CFE0000014097
1997
  GINLEY HALL   (5) DARK HARBORSIDE TABLE   CFE0000014065
1997
  GINLEY HALL   (16) NEWPORT CHAIRS   CFE0000014067
1997
  GINLEY HALL   (42) PRISCILLA BISTRO CHAIRS   CFE0000014068
1997
  GINLEY HALL   (10) DARK HARBOR ROCKER W/CUSHION   CFE0000014066
1997
  GINLEY HALL   (20) HIGH BACK CALLIOPE CHAIRS   CFE0000014096
1997
  GINLEY HALL   (3)PETRI DESKS W/RETURNS   CFE0000014095
1997
  GINLEY HALL   (40) 200 SERIES FOLDING TABLES, 72” ROUND/ BLACK   193770
1997
  GINLEY HALL   DELIVERY OF FURNITURE   193907  
1997
  GINLEY HALL   MOVABLE PODIUM   193906  
1997
  GINLEY HALL   CUSTOM DRAPES,BLINDS & SHUTTERS   193905  
1997
  GINLEY HALL   CONFIRMING PO FOR PERSIAN RUG   195609  
1997
  GINLEY HALL   KITCHEN EQUIPMENT FOR GINLEY HALL   197552  
1998
  GINLEY HALL   PEDESTAL TABLE BASE   201187  
1998
  GINLEY HALL   (12) #451 BAKER CLUB CHAIRS W/ UPGRADED SEATES   201276
1998
  GINLEY HALL   CCN CURVED AUXILLARY TABLES PER CAP FILE: PI-36.SP2   204973
1998
  GINLEY HALL   CONFERENCE CHAIRS PER CAP FILE: PI-43.SP2   207481  
1999
  GINLEY HALL   HIGHLAND SEATING BLEACHERS PER CAP: PI056   226806  
1999
  GINLEY HALL   ET-18GKXHW; REFRIGERATOR;WHIRLPOOL;ALD=5; UOM=EA   228008
1999
  GINLEY HALL   2250-2000 VENETIAN ARM CHAIRS WITH CUSHION PER QUOTE# 13747  
229448
2000
  GINLEY HALL   92115 SUMMER CLASSIC UMBRELLA BASE PER QUOTE# 14763   242777  
2000
  GINLEY HALL   2251-2837 DINING TABLE PER QUOTE# 14763   242773  
2000
  GINLEY HALL   2250-4800 UMBRELLA TABLE PER QUOTE# 14763   242774  
2000
  GINLEY HALL   2250-3500 BAR STOOL WITH CUSHION PER QUOTE# 14763   242772  
2000
  GINLEY HALL   1390-9683-530 9’ OCTAGONAL MARKET UMBRELLA PER QUOTE# 14763  
242776
2000
  GINLEY HALL   2250-2000 ARM CHAIRS WITH CUSHIONS PER QUOTE# 14763   242775  
2000
  GINLEY HALL   75RF;REFRIGERATOR/FREEZER;U-LINE,FROST-FREE; ALD=10;UOM=EA  
246532
2000
  GINLEY HALL   HSIM-F6;MODULE,INTERFACE;FDDI,HIGH SPEED,FOR SMART SWITCH
2000/6000 FAMILY,SUPPO   249075

3 of 25



--------------------------------------------------------------------------------



 



                  Year Placed In             Service   Building   Description  
Asset Number
2000
  GINLEY HALL   FURNITURE,GENERAL;FOR CORPORATE PROPERTIES,PER QUOTE FROM HERTZ
FURNITURE SYSTEM   249679
2000
  GINLEY HALL   AWNING,CLOTH/INV#642-GINLEY HALL; ***COASTAL SUN SERVICE:
CONFIRMING INVOICE.DTD   250813
2000
  GINLEY HALL   OVEN,GAS;CAFE: CONFIRMING REQUISITION, PAY I MMEDIATE,INVOICE #
17830961, 8/15/00   254670
2000
  GINLEY HALL   CONFIRMING REQUISITION, PAY IMMEDIATE, SHELV ING,CUSTOM;CAFE:
STORAGE SYSTEM FOR   254926
2000
  GINLEY HALL   FURNITURE,GENERAL;FOR CORPORATE PROPERTIES,PER CATALOG INFO FROM
AMERICAN HOTEL   255814
2000
  GINLEY HALL   SEATING BY DALPHA PER CAP SPEC: 9K294,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK   260796
2001
  GINLEY HALL   REFRIGERATOR,CAFE;PROVIDE DETAILS:QUOTE# 1793 FOR REACH IN
REFRIGERATOR FROM C C   262532
2001
  GINLEY HALL   INSTALLATION,AUDIO/VISUAL COMMUNICATION;PLEASE PROVIDE
SPECIFICS: PLEASE ORDER P   262528
2001
  GINLEY HALL   S686;OVEN,ELECTRIC;RANGE,SENTRY SERIES,6 BURNERS,10:
BACKGUARD,STAINLESS STEEL;B   263880
2001
  GINLEY HALL   REFRIGERATOR,CAFE;PROVIDE DETAILS: PER QUOTE FROM C. CAPRARA: 2
TRUE DOOR T49 RE   267493
2001
  GINLEY HALL   EQUIPMENT,AUDIO VISUAL;COMPLETE SYSTEM,(PROVIDE BREAKDOWN OF
COMPONENTS IN NOTE   281433 Complete list is available of all equipment
2001
  GINLEY HALL   SMALLWARES,CAFE;PROVIDE ITEM DESCRIPTION:SMALLWARES FOR GINELY
HALL- MAINE-   282487
2002
  GINLEY HALL   EQUIPMENT,AUDIO VISUAL;COMPLETE SYSTEM,(PROVIDE BREAKDOWN OF
COMPONENTS IN NOTE   298254
2002
  GINLEY HALL   168970 PICTEL 960 QUADBRI BUNDLE W/TRADE;INCLUDES: IMAGE SHARE
CABLE;TABLETOP MI   299040
2002
  GINLEY HALL   INSTALLATION OF VIDEO PRODUCTION/SOUND EQUIPMENT UPGRADE FOR
GINLEY HALL   301417
2003
  GINLEY HALL   FURNITURE,MODULAR;ALD=6,   307642
2004
  GINLEY HALL   SUPPLIES; EQUIPMENT DINING & HOSPITALITY ONLY; PROVIDE
SPECIFICS;ALD=10   312570
2004
  GINLEY HALL   WS-G5484;1000BASE-SX ““SHORT WAVELENGTH”” GBIC (MULTIMODE
ONLY);CISCO SYSTEMS;AL   314616
2004
  GINLEY HALL   WS-G5486;1000 BASE-LX/LH LONG HAUL GBIC (SINGLE MODE OR
MULTIMODE);ALD=20   314617
2004
  GINLEY HALL   WS-C2950G-48-EI;CATALYST 2950, 48 10/100 WITH 2 GBIC SLOTS,
ENHANCED IMAGE;ALD=1   314618
2005
  GINLEY HALL   VPL-FX51;LCD PROJECTOR;SONY;5200 ANSI LUMENS;ALD=15   320863
2008
  PLO CABINS   5’3“x7’6” Fresh Air Rug        
2008
  PLO CABINS   7’10“x10’10” Fresh Air Rug        
2008
  PLO CABINS   7’x9’ Great Plains Rug        
2008
  PLO CABINS   8’x10’ Great Plains Rug        
2008
  PLO CABINS   Drop-in 27” Range        
2008
  PLO CABINS   Drop-in 30” Range        
2008
  PLO CABINS   Jotul Stoves (installed)        
2000
  PLO CABINS   LADDER BACK SIDE CHAIR, ITEM #592,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACI   242086
2000
  PLO CABINS   METAL FRAMES — QUEEN, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK
FACILITY USE ONLY   242076

4 of 25



--------------------------------------------------------------------------------



 



              Year Placed In             Service   Building   Description  
Asset Number
2000
  PLO CABINS   STUDENT DESK, ITEM #774, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK
FACILITY USE O   242087
2000
  PLO CABINS   MISSION HEADBOARD — QUEED, ITEM #35QHB,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK   242075
2000
  PLO CABINS   MISSION HDBD — FULL, ITEM #35HB,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILI   242073
2000
  PLO CABINS   QUEEN BEDS — MISSION COMPLETE, ITEM #35Q,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BU   242077
2000
  PLO CABINS   VERTICAL MIRROR, ITEM #743, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY USE   242080
2000
  PLO CABINS   END TABLE, ITEM #261, FURNITURE,MODULAR; ALD=6,UOM=EA;FOR BULK
FACILITY USE ONLY   242088
2000
  PLO CABINS   6 DRAWER CHEST, ITEM #736, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY USE   242081
2000
  PLO CABINS   LADDER BACK ARM CHAIR, ITEM #593,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACIL   242085
2000
  PLO CABINS   3 DRAWER DRESSER, ITEM #740, FURNITURE, MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY U   242079
2000
  PLO CABINS   3 DRAWER NIGHTSTAND, ITEM #739, FURNITURE,
MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   242083
2000
  PLO CABINS   PEDESTAL DINING TABLE, ITEM #629, FURNITURE,
MODULAR;ALD=6,UOM=EA;FOR BULK FACIL   242084
2000
  PLO CABINS   156 AREA RUGS FOR POINT LOOKOUT CABINS PER PROPOSAL DATED
4/18/00, CARPET   244092
2000
  PLO CABINS   300 CUSTOM 2” WOOD BLINDS PER PROPOSAL #06578, WINDOW TREATMENT  
244884
2000
  PLO CABINS   156 AREA RUGS FOR POINT LOOKOUT CABINS PER PROPOSAL DATED
4/18/00, CARPET   246089
2000
  PLO CABINS   KING MATTRESSES, SIMMONS BEAUTYREST 651 PLUSH,
FURNITURE,MODULAR;ALD=6,UOM=EA;F   246166
2000
  PLO CABINS   FULL MATTRESSES, SIMMONS BEAUTYREST 651 PLUSH,
FURNITURE,MODULAR;ALD=6,UOM=EA;F   246164
2000
  PLO CABINS   QUEEN MATTRESSES, SIMMONS BEAUTYREST 651 PLUSH,
FURNITURE,MODULAR;ALD=6,UOM=EA;   246165
2000
  PLO CABINS   20 INCH STEREO TV/VCR COMBO PER QUOTE, EQUIPMENT,AUDIO
VISUAL;COMPLETE SYSTEM   246505
2000
  PLO CABINS   2 ADA CABINETS PER PROPOSAL DATED 3/29/00,
CABINET,CUSTOM;REQUIRES FACILITY DES   246539
2000
  PLO CABINS   40 GOLD LEAF CABIN NUMBERS PER PROPOSAL DATED 3/29/00, SIGNAGE;  
246535
2000
  PLO CABINS   #2015 WILDWOOD LAMPS, FURNITURE,MODULAR; ALD=6,UOM=EA;FOR BULK
FACILITY USE ONLY   246544
2000
  PLO CABINS   #8661 WILDWOOD LAMP, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK
FACILITY USE ONLY   246542
2000
  PLO CABINS   40 BALDWIN — EDGEWATER SERIES, BATHROOM ACCESSORIES,
FURNITURE,MODULAR;ALD=6,UO   246536
2000
  PLO CABINS   20 MEDICINE CABINETS PER PROPOSAL DATED 3/29/00,
CABINET,CUSTOM;REQUIRES FACILI   246538
2000
  PLO CABINS   MT-1078SG;MICROWAVE;WHIRLPOOL;7CUFT.,700W,W/UNDER CABINET
BRACKETS;ALD=10;UOM=EA   246533
2000
  PLO CABINS   #415RH AS YOU LIKE IT LAMPS, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY U   246545
2000
  PLO CABINS   #2678 WILDWOOD LAMPS, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK
FACILITY USE ONLY   246543
2000
  PLO CABINS   300 CUSTOM 2” WOOD BLINDS PER PROPOSAL #06578, WINDOW TREATMENT  
246552
2000
  PLO CABINS   18 BATHROOM CABINETS PER PROPOSAL DATED 3/29/00,
CABINET,CUSTOM;REQUIRES FACILI   246537
2000
  PLO CABINS   #636 CLASSIC LEATHER CHAIRS, LEATHER: NUVOLA VERDIGRIS,
FURNITURE,MODULAR;ALD=6   246531

5 of 25



--------------------------------------------------------------------------------



 



              Year Placed In             Service   Building   Description  
Asset Number
2000
  PLO CABINS   #526 CLASSIC LEATHER CHAIRS, LEATHER: SURGIS AMBER,
FURNITURE,MODULAR;ALD=6,UOM   246530
2000
  PLO CABINS   METAL FRAMES — QUEEN, FURNITURE,MODULAR;ALD=6,UOM=EA; FOR BULK
FACILITY USE ONLY   248704
2000
  PLO CABINS   LADDER BACK SIDE CHAIR, ITEM #592,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACI   248714
2000
  PLO CABINS   MISSION BEDS — COMPLETE KING, ITEM #35K,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BUL   248706
2000
  PLO CABINS   MISSION HEADBOARD — QUEED, ITEM #35QHB,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK   248703
2000
  PLO CABINS   MISSION HDBD — FULL, ITEM #35HB,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILI   248701
2000
  PLO CABINS   VERTICAL MIRROR, ITEM #743, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY USE   248708
2000
  PLO CABINS   QUEEN BEDS — MISSION COMPLETE, ITEM #35Q,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BU   248705
2000
  PLO CABINS   END TABLE, ITEM #261, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK
FACILITY USE ONLY   248716
2000
  PLO CABINS   6 DRAWER CHEST, ITEM #736, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY USE   248709
2000
  PLO CABINS   LADDER BACK ARM CHAIR, ITEM #593,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACIL   248713
2000
  PLO CABINS   3 DRAWER DRESSER, ITEM #740, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY U   248707
2000
  PLO CABINS   PEDESTAL DINING TABLE, ITEM #629,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACIL   248712
2000
  PLO CABINS   3 DRAWER NIGHTSTAND, ITEM #739,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   248711
2000
  PLO CABINS   RADIO,AND MISCELLANEOUS PARTS;22370;RADIO;BOSE;WAVE
RADIO,W/CD,GRAY;ALD=10;UOM=E   249070
2000
  PLO CABINS   MOOSEHEAD #593 CHAIRS, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK
FACILITY USE ONL   251249
2000
  PLO CABINS   MOOSEHEAD #592 CHAIRS, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK
FACILITY USE ONL   251248
2000
  PLO CABINS   MOOSEHEAD #531 CHAIRS, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK
FACILITY USE ONL   251250
2000
  PLO CABINS   KING MATTRESSES, SIMMONS BEAUTYREST 651 PLUSH,
FURNITURE,MODULAR;ALD=6,UOM=EA;F   251812
2000
  PLO CABINS   FULL MATTRESSES, SIMMONS BEAUTYREST 651 PLUSH,
FURNITURE,MODULAR;ALD=6,UOM=EA;F   251810
2000
  PLO CABINS   QUEEN MATTRESSES, SIMMONS BEAUTYREST 651 PLUSH,
FURNITURE,MODULAR;ALD=6,UOM=EA;   251811
2000
  PLO CABINS   #10215 WILDWOOD LAMPS PER INVOICE #4918,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BUL   252780
2000
  PLO CABINS   #12011 WILDWOOD LAMPS PER INVOICE #4918,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BUL   252778
2000
  PLO CABINS   #10163 WILDWOOD LAMPS PER INVOICE #4918,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BUL   252781
2000
  PLO CABINS   #2728 WILDWOOD LAMP PER INVOICE #4918,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK   252775
2000
  PLO CABINS   #10246 WILDWOOD LAMPS PER INVOICE #4918,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BUL   252776
2000
  PLO CABINS   #12003 WILDWOOD LAMP PER INVOICE #13,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK F   252777
2000
  PLO CABINS   #168 WILWOOD LAMP, INVOICE #4918,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACIL   252774
2000
  PLO CABINS   #6277 WILDWOOD LAMPS PER INVOICE #4918,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK   252779
2001
  PLO CABINS   630, 2” WOOD BLINDS PER PROPOSAL #6883 FOR POINT LOOKOUT CABINS,
WINDOW TREATME   278409

6 of 25



--------------------------------------------------------------------------------



 



              Year Placed In             Service   Building   Description  
Asset Number
2001
  PLO CABINS   SHOWER CURTAINS FOR POINT LOOKOUT FITNESS CENTER PER PROPOSAL#
6889, FURNITURE,M   280599
2001
  PLO CABINS   PQC-01670 KRUPS REPLACEMENT CARAFE PER QUOTE #9435995 FOR PLO
CABINS HOUSEHOLD   280945
2001
  PLO CABINS   LOW PROFILE FRAMES-QUEEN PER QUOTE REVISED 5/30/01 FOR PLO CABINS
FURNITURE,MODU   280980
2001
  PLO CABINS   LOW PROFILE FRAMES-KING PER QUOTE REVISED 5/30/01 FOR PLO CABINS
FURNITURE,MODUL   280982
2001
  PLO CABINS   #808;TV/VCR STANDS FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACIL   280974
2001
  PLO CABINS   #625-GL;DINING TABLE WITH ONE LEAF FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=E   280973
2001
  PLO CABINS   #625-GL;DINING TABLES WITH THREE LEAVES FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,   280975
2001
  PLO CABINS   #745;VERTICAL LANDSCAPE MIRROR FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR   280958
2001
  PLO CABINS   35Q;MISSION QUEEN HEADBOARD AND FOOTBOARD
FURNITURE,MODULAR;ALD=6,UOM=EA;   280968
2001
  PLO CABINS   PQC-32171 KRUPS COFFEE MAKERS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEMS   280943
2001
  PLO CABINS   #739;3 DRAWER NIGHT STAND FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BUL   280960
2001
  PLO CABINS   #625-GL;DINING TABLE WITH NO LEAVES FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=   280953
2001
  PLO CABINS   #741;SINGLE MIRROR FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILI   280969
2001
  PLO CABINS   #741;SINGLE MIRROR FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILI   280957
2001
  PLO CABINS   STANDARD FRAME-QUEEN PER QUOTE REVISED 5/30/01 FOR PLO CABINS
FURNITURE,MODULAR   280981
2001
  PLO CABINS   PQC-287-70 KRUPS TOASTER WHITE PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   280944
2001
  PLO CABINS   35Q;MISSION QUEEN HEADBOARD FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR B   280956
2001
  PLO CABINS   35Q;MISSION QUEEN HEADBOARD FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR B   280967
2001
  PLO CABINS   #625-GL;DINING TABLE WITH ONE LEAF FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=E   280952
2001
  PLO CABINS   #291;END TABLES FOR PLO CABINS FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY   280951
2001
  PLO CABINS   #291;END TABLES FOR PLO CABINS FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY   280963
2001
  PLO CABINS   35K;MISSION KING HEADBOARD AND FOOTBOARD FOR PLO CABINS
FURNITURE,MODULAR;ALD   280966
2001
  PLO CABINS   #808;TV/VCR STANDS FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACIL   280962
2001
  PLO CABINS   #625-GL;DINING TABLE WITH ONE LEAF FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=E   280964
2001
  PLO CABINS   35K;MISSION KING HEADBOARD AND FOOTBOARD FOR PLO CABINS
FURNITURE,MODULAR;ALD   280955
2001
  PLO CABINS   #808;TV/VCR STANDS FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACIL   280950
2001
  PLO CABINS   SHAKER CHAIRS FOR PLO CABINS FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY U   280954
2001
  PLO CABINS   SHAKER CHAIRS FOR PLO CABINS FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY U   280965
2001
  PLO CABINS   #730;3 DRAWER DRESSER FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FA   280959
2001
  PLO CABINS   #738;1 DRAWER NIGHTSTAND FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK
FACILITY USE ON   280961

7 of 25



--------------------------------------------------------------------------------



 



              Year Placed In             Service   Building   Description  
Asset Number
2001
  PLO CABINS   #738;1 DRAWER NIGHTSTAND FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK
FACILITY USE ON   280972
2001
  PLO CABINS   #730;3 DRAWER DRESSER FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FA   280970
2001
  PLO CABINS   SEMMONS BEAUTYRREST;#651 EMBASSY KING PER QUOTE DATED 5/14/01 FOR
PLO CABINS FU   280937
2001
  PLO CABINS   L88-KV 24FV12 SONY 24” TV PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEMS, FUR   280942
2001
  PLO CABINS   630, 2” WOOD BLINDS PER PROPOSAL #6883 FOR POINT LOOKOUT CABINS,
WINDOW TREATME   280983
2001
  PLO CABINS   U-LINE #75RF REFRIGERATOR PER QUOTE FOR PLO CABINS HOUSEHOLD
ITEMS, FURNISHINGS   280978
2001
  PLO CABINS   SEMMONS BEAUTYREST;#651 EMBASSY QUEEN PER QUOTE DATED 5/14/01 FOR
PLO CABINS FU   280938
2001
  PLO CABINS   #636 CLASSIC LEATHER CHAIRS, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY U   280948
2001
  PLO CABINS   L88DRM-MCH-6 DREAM MACHINE SONY CLOCK RADIOS PER QUOTE #9435995
FOR PLO CABINS   281429
2001
  PLO CABINS   WESTWOOD #4086-656 LAMPS FOR POINT LOOKOUT CABINS, MAINE PER
ORDER# 6636 FURNIT   281419
2001
  PLO CABINS   WESTWOOD #4046-565 LAMPS FOR POINT LOOKOUT CABINS, MAINE PER
ORDER# 6636 FURNITU   281416
2001
  PLO CABINS   WESTWOOD #4566-535 LAMPS FOR POINT LOOKOUT CABINS, MAINE PER
ORDER# 6636 FURNIT   281418
2001
  PLO CABINS   WESTWOOD #4520-522 LAMPS FOR POINT LOOKOUT CABINS, MAINE PER
ORDER# 6636 FURNITU   281417
2001
  PLO CABINS   WESTWOOD #4014-404 LAMPS FOR POINT LOOKOUT, MAINE PER ORDER#6636
FURNITURE,MODU   281420
2001
  PLO CABINS   WESTWOOD #4091-647 LAMPS FOR POINT LOOKOUT CABINS, MAINE PER
ORDER# 6636 FURNITU   281421
2001
  PLO CABINS   35Q;MISSION QUEEN HEADBOARD AND FOOTBOARD
FURNITURE,MODULAR;ALD=6,UOM=EA;   281856
2001
  PLO CABINS   #625-GL;DINING TABLE WITH NO LEAVES FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM =   281851
2001
  PLO CABINS   #625-GL;DINING TABLES WITH THREE LEAVES FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,   281850
2001
  PLO CABINS   #741;SINGLE MIRROR FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILI   281857
2001
  PLO CABINS   35Q;MISSION QUEEN HEADBOARD FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR B   281855
2001
  PLO CABINS   35K;MISSION KING HEADBOARD AND FOOTBOARD FOR PLO CABINS
FURNITURE,MODULAR;ALD   281853
2001
  PLO CABINS   #732;DOUBLE DRESSER FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACI   281858
2001
  PLO CABINS   #808;TV/VCR STANDS FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACIL   281849
2001
  PLO CABINS   SHAKER CHAIRS FOR PLO CABINS FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY U   281852
2001
  PLO CABINS   #730;3 DRAWER DRESSER FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FA   281859
2001
  PLO CABINS   #738;1 DRAWER NIGHTSTAND FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK
FACILITY USE ON   281860
2001
  PLO CABINS   ADERONDACK SIDE TABLES FOR PLO CABINS PER QUOTE DATED 6/26/01
FURNITURE,MODULAR;   282152
2001
  PLO CABINS   ADERONDACK CHAIRS FOR PLO CABINS PER QUOTE DATED 6/26/01
FURNITURE,MODULAR;ALD=   282151
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282847
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282848

8 of 25



--------------------------------------------------------------------------------



 



                  Year Placed In             Service   Building   Description  
  Asset Number
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282849  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282850  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282851  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282852  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282853  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282854  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282855  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282856  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282857  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282858  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282859  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282860  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282861  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282862  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282863  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282864  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282865  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282866  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282867  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282868  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282869  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282870  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282871  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282872  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282873  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282874  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282875  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282876  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282877  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282878  

9 of 25



--------------------------------------------------------------------------------



 



                  Year Placed In             Service   Building   Description  
  Asset Number
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282879  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282880  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282881  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282882  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282883  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282884  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282885  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282886  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282887  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282888  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282889  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282890  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282891  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282892  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282893  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282894  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282895  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282896  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282897  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282898  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282899  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282900  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282901  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282902  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282903  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282904  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282905  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282906  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282907  
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT     282908  

10 of 25



--------------------------------------------------------------------------------



 



              Year Placed In             Service   Building   Description  
Asset Number
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282909
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282910
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282911
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282912
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282913
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282914
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282915
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282916
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282917
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282918
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282919
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282920
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282921
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282922
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282923
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282924
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282925
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282926
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282927
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282928
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282929
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282930
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282931
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282932
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282933
2001
  PLO CABINS   HOOK ADAPTERS, ITEM #BDFRLS019,
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILIT   282934
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282935
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282936
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282937
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282938

11 of 25



--------------------------------------------------------------------------------



 



              Year Placed In             Service   Building   Description  
Asset Number
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282939
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282940
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282941
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282942
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282943
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282944
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282945
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282946
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282947
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282948
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282949
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282950
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282951
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282952
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282953
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282954
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282955
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282956
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282957
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282958
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282959
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282960
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282961
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282962
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282963
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282964
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282965
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282966
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282967
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282968

12 of 25



--------------------------------------------------------------------------------



 



              Year Placed In             Service   Building   Description  
Asset Number
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282969
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282970
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282971
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282972
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282973
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282974
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282975
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282976
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282977
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282978
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282979
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282980
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282981
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282982
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282983
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282984
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282985
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282986
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282987
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282988
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282989
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282990
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282991
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282992
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282993
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282994
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282995
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282996
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282997
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282998

13 of 25



--------------------------------------------------------------------------------



 



              Year Placed In             Service   Building   Description  
Asset Number
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   282999
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   283000
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   283001
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   283002
2001
  PLO CABINS   M4J-16200 HAMILTON BEACH IRONS PER QUOTE #9435995 FOR PLO CABINS
HOUSEHOLD ITEM   283003
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283004
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283005
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283006
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283007
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283008
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283009
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283010
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283011
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283012
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283013
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283014
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283015
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283016
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283017
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283018
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283019
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283020
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283021
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283022
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283023
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283024
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283025
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283026
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283027
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283028

14 of 25



--------------------------------------------------------------------------------



 



              Year Placed In             Service   Building   Description  
Asset Number
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283029
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283030
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283031
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283032
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283033
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283034
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283035
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283036
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283037
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283038
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283039
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283040
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283041
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283042
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283043
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283044
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283045
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283046
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283047
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283048
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283049
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283050
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283051
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283052
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283053
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283054
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283055
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283056
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283057
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283058

15 of 25



--------------------------------------------------------------------------------



 



              Year Placed In             Service   Building   Description  
Asset Number
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283059
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283060
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283061
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283062
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283063
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283064
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283065
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283066
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283067
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283068
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283069
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283070
2001
  PLO CABINS   L88-SLV-N50 SONY DVD FOR PLO CABINS HOUSEHOLD ITEMS, FURNIS  
283071
2001
  PLO CABINS   #625-GL;DINING TABLES WITH THREE LEAVES FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,   283696
2001
  PLO CABINS   #741;SINGLE MIRROR FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILI   283878
2001
  PLO CABINS   #745;VERTICAL LANDSCAPE MIRROR FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR   283885
2001
  PLO CABINS   #625-GL;DINING TABLE WITH ONE LEAF FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=E   283877
2001
  PLO CABINS   #290;COFFEE TABLES FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILI   283879
2001
  PLO CABINS   #808;TV/VCR STANDS FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACIL   283876
2001
  PLO CABINS   #739;3 DRAWER NIGHT STAND FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BUL   283889
2001
  PLO CABINS   #741;SINGLE MIRROR FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILI   283884
2001
  PLO CABINS   35Q;MISSION QUEEN HEADBOARD FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR B   283883
2001
  PLO CABINS   #291;END TABLES FOR PLO CABINS
FURNITURE,MODULAR;ALDl=6,UOM=EA;FOR BULK FACILITY   283880
2001
  PLO CABINS   #736;6 DRAWER CHEST FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACIL   283888
2001
  PLO CABINS   SHAKER CHAIRS FOR PLO CABINS FURNITURE,MODULAR;ALD =6,UOM=EA;FOR
BULK FACILITY U   283882
2001
  PLO CABINS   #625-GL;DINING TABLE WITH ONE LEAF FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=E   283881
2001
  PLO CABINS   #730;3 DRAWER DRESSER FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FA   283886
2001
  PLO CABINS   #738;1 DRAWER NIGHTSTAND FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK
FACILITY USE ON   283890
2001
  PLO CABINS   INVOICE #11960;QUEEN MATREES SET AND ADAPTER PLATES FOR POINT
LOOKOUT CABINS FU   284255
2001
  PLO CABINS   #738 ONE DRAWER NIGHTSTANDS, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FACILITY   286309

16 of 25



--------------------------------------------------------------------------------



 



     

              Year Placed In             Service   Building   Description  
Asset Number
2001
  PLO CABINS   GE #GTS18EBM 17.6 CU FT TOP FREEZER REFRIGERATOR HOUSEHOLD ITEMS,
FURNISHINGS    287015
2001
  PLO CABINS   #625-GL;DINING TABLE WITH ONE LEAF FOR PLO CABINS
FURNITURE,MODULAR;ALD=6,UOM=E    287229
2001
  PLO FAC ADMIN   #002 ALABASTER BLINDS FOR NORTHEAST OPERATIONS BUILDING PER
PROPOSAL #6876 WINDO    278384
2001
  PLO FAC ADMIN   FURNITURE,MODULAR;ALD=6,UOM=EA;FOR BULK FACILITY USE ONLY,
BULK ETHOSPACE PER CA    278721
2001
  PLO FAC ADMIN   BULK ORDER OF BLINDS(20) FOR NORTHPORT, MAINE OPERATIONS
BUILDING PER PROPOSAL#    280359
2001
  PLO FAC ADMIN   60” DIAMETER CCN CONF TABLE — PLAM PER CAP SPEC. CCNCONF.SP3,
FURNITURE,MODULAR    280379
1994
  PLO FITNESS CTR   FALCON 36” SQ TABLE TOP & BASE / KNOX MILL CAFE  
C000000054246
1994
  PLO FITNESS CTR   Leg Press    9905-022
1994
  PLO FITNESS CTR   Inner Thigh    9902-015
1994
  PLO FITNESS CTR   Outer Thigh    9902-024
1994
  PLO FITNESS CTR   Leg Extension    9902-021
1994
  PLO FITNESS CTR   Leg Curl    9903-033
1994
  PLO FITNESS CTR   Rotary Chest    9902-014
1997
  PLO FITNESS CTR   Vertical Butterfly    9812-028
1997
  PLO FITNESS CTR   Rotary Upper Back    9901-031
1998
  PLO FITNESS CTR   Bicep Curl    9901-044
1999
  PLO FITNESS CTR   Deltoid    9901-014
1999
  PLO FITNESS CTR   Rotary Shoulder    9901-043
1999
  PLO FITNESS CTR   Rotary Lat    9901-037
1999
  PLO FITNESS CTR   Lower Back    9810-029
1999
  PLO FITNESS CTR   Tricep Extension    9904-010
1999
  PLO FITNESS CTR   Ab Isolator(lcarian)    142613
1999
  PLO FITNESS CTR   Gravitron(Stairmaster)    5000904211
1999
  PLO FITNESS CTR   Calf Raise(Body Master)    3027964
1999
  PLO FITNESS CTR   Precor Treadmill    3FC29L0001
1999
  PLO FITNESS CTR   Precor Treadmill    3FC25L0002
1999
  PLO FITNESS CTR   Precor Treadmill    3FC29L0008
1999
  PLO FITNESS CTR   Precor EFX    4HB24L0057
1999
  PLO FITNESS CTR   Precor EFX    4HB24L0044
1999
  PLO FITNESS CTR   Precor EFX    4HC03L0032

17 of 25



--------------------------------------------------------------------------------



 



     

              Year Placed In             Service   Building   Description  
Asset Number
1999
  PLO FITNESS CTR   Precor EFX    4HB12L0073
1999
  PLO FITNESS CTR   Precor EFX    4HB12L0072
1999
  PLO FITNESS CTR   Precor EFX    4HC03L0024
1999
  PLO FITNESS CTR   NuStep    449267
1999
  PLO FITNESS CTR   NuStep    449266
1999
  PLO FITNESS CTR   Stairmaster    20090429002
1999
  PLO FITNESS CTR   Star Trac UB4300   U304057
1999
  PLO FITNESS CTR   Star Trac UB4300   U303839
1999
  PLO FITNESS CTR   Lifecycle    56377
2000
  PLO FITNESS CTR   Lifecycle    56376
2001
  PLO FITNESS CTR   SCI FIT    620694
2001
  PLO FITNESS CTR   50,1” LIGHTLINE BLINDS, PER PROPOSAL #06321    
2001
  PLO FITNESS CTR   CUSTOM SHOWER CURTAINS WITH RODS PER PROPOSAL #06332    
1999
  PLO FITNESS CTR   CASEWORK PER PROPOSAL DATED 4-9-99 FOR THE MAINE FITNESS
CENTER.    
1999
  PLO FITNESS CTR   PAR T GOLF SYSTEM (39200.00) AND RUG REPLACEMENT (850.00)  
 
1999
  PLO FITNESS CTR   FURNITURE,GENERAL/INV#3841-POOL TABLE FOR FITNESS CENTER;
***MAINE BILLIARDS:    
1999
  PLO FITNESS CTR   MAT,FLOOR/INV#1815-PL CLUB; **SPORTS FIELD: CONFIRMING
INVOICE.DTD:7/16/99    
2008
  PLO FITNESS CTR   WS-G5484;1000BASE-SX “SHORT WAVELENGTH” GBIC (MULTIMODE
ONLY);CISCO SYSTEMS;AL    
2008
  PLO FITNESS CTR   WS-G5486;1000 BASE-LX/LH LONG HAUL GBIC (SINGLE MODE OR
MULTIMODE);ALD=20    
2008
  PLO FITNESS CTR   WS-C2950G-48-EI;CATALYST 2950, 48 10/100 WITH 2 GBIC SLOTS,
ENHANCED IMAGE;ALD=l    
2008
  PLO FITNESS CTR   Neurocom and Force Plate    
2008
  PLO FITNESS CTR   ES3 Skills Awareness    
2008
  PLO FITNESS CTR   BSD1    
2008
  PLO FITNESS CTR   STISIM Driving Simulator    
2008
  PLO FITNESS CTR   Driving Health Inventory    
2008
  PLO FITNESS CTR   Heel Ultrasound    
2008
  PLO FITNESS CTR   CYMA Step Activity    
2008
  PLO FITNESS CTR   Body Camp    
2000
  PLO FITNESS CTR   REFRIGERATOR,CAFE: SELF-CONTAINED COMPRESSOR REFRIGERATOR, 3
SECTION.    227977
2000
  PLO FITNESS CTR   PROLIANT STORAGE SYSTEM RACK    228844

18 of 25



--------------------------------------------------------------------------------



 



     

              Year Placed In             Service   Building   Description  
Asset Number
2000
  PLO FITNESS CTR   EQUIPMENT,PLAYGROUND;CONFIRMING INVOICE FROM M&K AMUSEMENTS
#173870 DATED 4/12/0    245128
2000
  PLO FITNESS CTR   PT-D9500U;PROJECTOR,DLP;PANASONIC;3 CHIP,9000 LUMENS,220
VOLT,3 YEAR WARRANTY ON    249082
2000
  PLO FITNESS CTR   AF0008081;SOFTWARE,CORPORATE SUITE;ASN-2 ROUTER,14.0/ASN,16M
PCMCIA;ALD=10;UOM=E    259898
2000
  PLO FITNESS CTR   SIGNAGE; FABRICATION & INSTALLATION OF SIGNAGE FOR NORTHPORT
OPS CENTER, PER FAX    282109
2000
  PLO FITNESS CTR   SQ29827; ALL WEATHER ADIRONDACK SIDE TABLES***HUNTER
GREEN***    285988
2000
  PLO FITNESS CTR   SQ 29900- ALL WEATHER ADIRONDACK CHAIR**HUNTER GREEN  
 285987
1999
  PLO FITNESS CTR   EQUIPMENT,AUDIO VISUAL;COMPLETE SYSTEM,(PROVIDE BREAKDOWN OF
COMPONENTS IN NOTE    294658 Complete list is available of all equipment
2000
  PLO FITNESS CTR   SERVICE,EXHIBIT/DISPLAY;FACILITY DESIGNUSE ONLY*;PROVIDE
SPECIFICS:    295195
2000
  PLO FITNESS CTR   SERVICE,EXHIBIT/DISPLAY;FACILITY DESIGNUSE ONLY*;PROVIDE
SPECIFICS:    297181
2008
  PLO FITNESS CTR   Leg Press    9905-022
2008
  PLO FITNESS CTR   Inner Thigh    9902-015
2008
  PLO FITNESS CTR   Outer Thigh    9902-024
2008
  PLO FITNESS CTR   Leg Extension    9902-021
2008
  PLO FITNESS CTR   Leg Curl    9903-033
2008
  PLO FITNESS CTR   Rotary Chest    9902-014
2008
  PLO FITNESS CTR   Vertical Butterfly    9812-028
2008
  PLO FITNESS CTR   Rotary Upper Back    9901-031
2008
  PLO FITNESS CTR   Bicep Curl    9901-044
2008
  PLO FITNESS CTR   Deltoid    9901-014
2008
  PLO FITNESS CTR   Rotary Shoulder    9901-043
2008
  PLO FITNESS CTR   Rotary Lat    9901-037
2008
  PLO FITNESS CTR   Lower Back    9810-029
2008
  PLO FITNESS CTR   Tricep Extension    9904-010
2008
  PLO FITNESS CTR   Ab Isolator(lcarian)    142613
2008
  PLO FITNESS CTR   Gravitron(Stairmaster)    5000904211
2008
  PLO FITNESS CTR   Calf Raise(Body Master)    3027964
2008
  PLO FITNESS CTR   Balance Chair    
2008
  PLO FITNESS CTR   Keiser A420    
2008
  PLO FITNESS CTR   Stretchmate 700 (1)    
2008
  PLO FITNESS CTR   E Series Treadmill (4)    

19 of 25



--------------------------------------------------------------------------------



 



     

              Year Placed In             Service   Building   Description  
Asset Number
2008
  PLO FITNESS CTR   E-TBTi Elliptical (4)    
2008
  PLO FITNESS CTR   E-STI (2)    
2008
  PLO FITNESS CTR   E-RBi Recumbent bike (3)    
2008
  PLO FITNESS CTR   TRS4000 crosstrainer (2)    
2008
  PLO FITNESS CTR   Functional trainer (1)    
2008
  PLO FITNESS CTR   Floor mount (1)    
2008
  PLO FITNESS CTR   Accessory kit (1)    
2008
  PLO FITNESS CTR   M3 Indoor cycle (1)    
2008
  PLO FITNESS CTR   Air compressor (1)    
2008
  PLO FITNESS CTR   Stadiometer    
2008
  PLO FITNESS CTR   Welch Vital Signs    
2008
  PLO FITNESS CTR   Vision Assessment Tool    
2000
  PLO FITNESS CTR   Field of View Test    
1997
  POINT LOOKOUT   BULK ORDER SHEERS FOR NORTHPORT, MAINE PER PROPOSAL# 6907,
WINDOW TREATMENT    283191
1997
  POINT LOOKOUT   EQUIPMENT,PLAYGROUND; INV# 01301; DATED 4/17/00.    246175
1997
  POINT LOOKOUT   EQUIPMENT,PLAYGROUND;CONFIRMING INVOICE FROM KICKS ‘N’ STICKS
DATED 7/31/00 FOR    256514
1998
  POINT LOOKOUT   LOUNGE CHAIR W/RODOLPH-METAMORPHOSIS, UNIT 56   C000000045075
1998
  POINT LOOKOUT   LOUNGE CHAIR W/RODOLPH-METAMORPHOSIS, UNIT 56   C000000045076
1999
  POINT LOOKOUT   CENTURY JAY SPECTRE DINING TABLE/PLO   C000000045181
1999
  POINT LOOKOUT   LABARGE END TABLE/CONF CENTER   C000000076784
1999
  POINT LOOKOUT   LABARGE COCKTAIL TABLE/CONFERENCE CENTER   C000000076773
2000
  POINT LOOKOUT   LABARGE SQ COCKTAIL TABLE/CONF CENTER   C000000076775
2002
  POINT LOOKOUT   HARTER CALLIOPE CHAIR/MIDBACK/EBONY/KNX   CFE0000012342
2002
  POINT LOOKOUT   HARTER CALLIOPE CHAIR/KNX   CFE0000012702
2002
  POINT LOOKOUT   (2) SOUTHWOOD SIDE CHAIRS   CFE0000014211
2002
  POINT LOOKOUT   (4) SOUTHWOOD SHERATON ROUND BACK CHAIRS   CFE0000014210
2002
  POINT LOOKOUT   HARTER HIGH BACK CHAIR   CFE0000015198
2002
  POINT LOOKOUT   HARTER CALLIOPE CHAIR COM: HBF PER CAP FILE: PI-78.SP2  
 208810
2002
  POINT LOOKOUT   GAZEBO CONSTRUCTION PICNIC TABLES & BENCHES    211818
2008
  POINT LOOKOUT   OptiPlex 755   HLGB3H1

20 of 25



--------------------------------------------------------------------------------



 



     

              Year Placed In             Service   Building   Description  
Asset Number
2008
  POINT LOOKOUT   OptiPlex 755   B1LWFG1
2008
  POINT LOOKOUT   OptiPlex 755   CZFYLF1
2008
  POINT LOOKOUT   OptiPlex 755   56CLTF1
2008
  POINT LOOKOUT   OptiPlex 755   67CLTF1
2008
  POINT LOOKOUT   OptiPlex 755   JK4SFG1
2008
  POINT LOOKOUT   OptiPlex 755   F5CLTF1
2008
  POINT LOOKOUT   Latitude D630   9DMMTF1
2008
  POINT LOOKOUT   Latitude D630   JCMMTF1
2008
  POINT LOOKOUT   Latitude D630   6DMMTF1
2008
  POINT LOOKOUT   Latitude D630   2YGGDG1
2008
  POINT LOOKOUT   Latitude D630   6YGGDG1
2008
  POINT LOOKOUT   Latitude D630   7YGGDG1
2008
  POINT LOOKOUT   Latitude D620   5JRQBD1
2008
  POINT LOOKOUT   OptiPlex 755   28CLTF1
2008
  POINT LOOKOUT   OptiPlex 755   87CLTF1
2008
  POINT LOOKOUT   OptiPlex 755   FZFYLF1
2008
  POINT LOOKOUT   OptiPlex 755   86CLTF1
2008
  POINT LOOKOUT   OptiPlex 755   6K4SFG1
2008
  POINT LOOKOUT   Latitude D630   3YGGDG1
2008
  POINT LOOKOUT   OptiPlex 755   27CLTF1
2008
  POINT LOOKOUT   OptiPlex 755   26CLTF1
2008
  POINT LOOKOUT   OptiPlex 755   C6CLTF1
2008
  POINT LOOKOUT   OptiPlex 755   DK4SFG1
2008
  POINT LOOKOUT   OptiPlex 755   3L4SFG1
2008
  POINT LOOKOUT   OptiPlex 755   B7CLTF1
2008
  POINT LOOKOUT   OptiPlex 755   1MGB3H1

21 of 25



--------------------------------------------------------------------------------



 



     

              Year Placed In             Service   Building   Description  
Asset Number
2008
  POINT LOOKOUT   OptiPlex 755   4MGB3H1
2008
  POINT LOOKOUT   OptiPlex 755   3MGB3H1
2008
  POINT LOOKOUT   OptiPlex 755   6MGB3H1
2008
  POINT LOOKOUT   Latitude D630   8YGGDG1
2008
  POINT LOOKOUT   OptiPlex 755   F7CLTF1
2008
  POINT LOOKOUT   OptiPlex 755   DMGB3H1
2008
  POINT LOOKOUT   OptiPlex 755   FMGB3H1
2008
  POINT LOOKOUT   HP LaserJet 5550   PLN-FIT-HP5550cn
2008
  POINT LOOKOUT   eCopy 3035   PLN-FIT-iR3035
2008
  POINT LOOKOUT   eCopy 5070   PLN-GH-CANONiR5070
2008
  POINT LOOKOUT   HP Laserjet 5550n   PLN-GH-HP5550n
2008
  POINT LOOKOUT   HP LaserJet 4250   PLN-OPS-HP4520N
2008
  POINT LOOKOUT   eCopy 3035   PLN-OPS-iR3035
2008
  POINT LOOKOUT   eCopy 2025   PLN-ROC-iR2025
2008
  POINT LOOKOUT   HP LaserJet 4250   PLN-SECURITY-HP4250N
2008
  POINT LOOKOUT   HP OfficeJet 6310   PLN-CTR-HP6310
2008
  POINT LOOKOUT   HP LaserJet 2025   PLN-DIN-HP2025
2008
  POINT LOOKOUT   Xerox 8560DN   PLN-OPS-XEROX8560DN
2008
  POINT LOOKOUT   POS w/ Cash Drawer   41-PY369
2008
  POINT LOOKOUT   POS w/ Cash Drawer   41-NA501
2008
  POINT LOOKOUT   POS w/ Cash Drawer   41-NC393
1996
  ROC   (3) HARTER,CALLIOPE CHAIRS/FURNISHINGS/DCKTRP CONF2   CFE0000003736
1996
  ROC   (4) DARK HARBOR SIDE TABLE/DUCKTRAP CONF CNTR   CFE0000003596
1996
  ROC   (2) PENOBSCOT DINING TABLE/DUCKTRAP CONF CNTR   CFE0000003600
1996
  ROC   (4) ISLESBORO DINING TABLE/DUCKTRAP CONF CNTR   CFE0000003597
1996
  ROC   (4) BEAUCHAMP POINT TEA CHART/DCKTRP CONF CNTR   CFE0000003599

22 of 25



--------------------------------------------------------------------------------



 



     

              Year Placed In             Service   Building   Description  
Asset Number
1996
  ROC   (8) PENOBSCOT CHAIR, ARMLESS/DUCKTRP CONF CNTR   CFE0000003594
1996
  ROC   (8) DARK HARBOR ROCKER/DUCKTRP CONF CNTR   CFE0000003593
1996
  ROC   (20) PENOBSCOT CHAIR WITH ARMS/DUCKTRP CONF CNTR   CFE0000003592
1996
  ROC   (4) CUSTOM CHERRY FRAMED EASELS/DCKTRP CONF CENTR   CFE0000004725
1996
  ROC   CUSTOM 29 INCH DIAMETER CONFERENCE TABLE   CFE0000005825
1996
  ROC   CUSTOM 29 INCH DIAMETER SOC TABLE   CFE0000005824
1997
  ROC   (4) DARK HARBOR SIDE TABLE/DCC II   CFE0000009285
1997
  ROC   (2) PENOBSCOT DINING TABLE/DCC II   CFE0000009289
1997
  ROC   (8) PENOBSCOT CHAIRS/ARMLESS/DCC II   CFE0000009283
1997
  ROC   (4) ISLEBORO DINING TABLE//DCC II   CFE0000009286
1997
  ROC   (4) WEATHEREND LOVESEATS/DCC II   CFE0000009279
1997
  ROC   (4) WEATHEREND COCKTAIL TABLE/DCC II   CFE0000009284
1997
  ROC   (8) DARK HARBOR ROCKERS//DCC II   CFE0000009282
1997
  ROC   (12)WEATHEREND CHAIRS/DCC II   CFE0000009280
1997
  ROC   (20) PENOBSCOT CHAIRS W/ ARMS/DCC II   CFE0000009281
1997
  ROC   (2) ENTREE,BRASS AND GLASS 50/29/16/PLO   CFE0000012395
1997
  ROC   (15) CABOT WREN,SIDE CHAIRS,CREAM/PLO   CFE0000012392
1997
  ROC   (15) ENTREE,BRASS AND GLASS TABLE/PLO   CFE0000012393
1997
  ROC   (2) T MOSER SIDEBOARDS/34X72X24/PLO   CFE0000012387
1997
  ROC   (8) BAKER CHAIRS/PLO   CFE0000012391
1997
  ROC   (8) BAKER CHAIRS/PLO   CFE0000012390
1997
  ROC   (4) T MOSER DINING TABLES/PLO   CFE0000012388
1997
  ROC   (24) T MOSER SIDE CHAIR/PLO   CFE0000012389
1997
  ROC   (8) BAKER CHAIRS/EDELMAN LEATHER/PLO   CFE0000011987
1997
  ROC   (18) HANCOCK AND MOORE CHAIRS / PLO   CFE0000011989
1997
  ROC   DRAPERY PANELS,CORNICES,SHEERS,WOOD BLINDS,/PLO   CFE0000012673
1997
  ROC   (175) DAVID EDWARD CHAIRS/COL: RAINTREE/PLO   CFE0000012386
1997
  ROC   HICKORY CHAIR OVAL COFFEE TABLE/PLO   CFE0000014752
1997
  ROC   (4) HICKORY CHAIR LAMP TABLES/PLO   CFE0000014751
1997
  ROC   HENKEL-MOORE CUSTOM TABLE/PLO   CFE0000014753

23 of 25



--------------------------------------------------------------------------------



 



     

              Year Placed In             Service   Building   Description  
Asset Number
1997
  ROC   (7) HANCOCK & MOORE CHAIRS/PLO   CFE0000014750
1997
  ROC   OAK BENCH   CFE0000015237
2010
  ROC   A/V SYS W/REL EQUIPMENT   197112 complete list available of all
equipment
1999
  ROC   GUNLOCKE CARLTON DESK CHAIR COL: CURTINA, PER CAP:PI058   226494
1999
  ROC   300 SQ. FEET OF LEATHER PER CAP SPEC: PI083.SP2   226422
1999
  ROC   CONFIRMING PO FOR INVOICE #61699A, HICKORY CHAIRS   226807
1999
  ROC   2 CUSTOM LEATHER CHAIRS   226909
1999
  ROC   CASEWORK FOR DESK & CONFERANCE TABLE AT POINT LOOK OUT, PER PROPOSAL
DATED 6/16   227930
1999
  ROC   CARPET;ANTIQUE KAZAK KARACHOPF ORIENTAL RUG FOR THE POINT LOOKOUT, CMC
WAITING   228207
1999
  ROC   SULTANABAD RUG W/ ALL OVER DESIGN 7’11" X 10’1"   228824
1999
  ROC   SILK TABRIZ RUG ALL OVER DESIGN 4’6”X6’10”   228784
1999
  ROC   HERIZ RUG WITH CENTRAL MEDALLION 7’ X 9’4”   228804
1999
  ROC   HERIZ RUG WITH CENTRAL MEDALLION 9’6”X14’4”   228764
1999
  ROC   HANCOCK & MOORE WING CHAIRS- GREEN LEATHER, ITEM #9140, PER PROPOSAL
DATED 7/19   229957
1999
  ROC   CUSTOM 2 1/2” LOUVER SHUTTERS, PER PROPOSAL #06363   229954
1999
  ROC   6’ ROUND TABLE PER INVOICE# 6686;FURNITURE,MODULAR;ALD=6,UOM=EA   231538
1999
  ROC   2 CUSTOM LEATHER CHAIRS   233600
1999
  ROC   CARPET;5’X7’ BIDJAR RUG FOR MAINE CMC OFFICE   234975
1999
  ROC   HICKORY CHAIR #1105-11, PROPOSAL #5599   236319
1999
  ROC   HANCOCK & MOORE WING CHAIRS - IOWA BURGUNDY II LEATHER, ITEM #8352, PER
PROPOSAL   236318
2000
  ROC   FURNITURE,MODULAR;WE6020 LASALLE BENCH   240447
2000
  ROC   FURNITURE,MODULAR;WE 2048D ISLEBORO DINING TABLE   240450
2000
  ROC   FURNITURE,MODULAR;WE5520 DARK HARBOR ROCKER   240448
2000
  ROC   FURNITURE,MODULAR;WE5420 WEATHEREND CHAIR   240449
2000
  ROC   RELOCATION SERVICES;CONTRACTED,INTERNAL,FURNITURE & EQUIPMENT;INVOICE #
10479 FO   241306
2000
  ROC   WINDOW TREATMENT;PER PROPOSAL # 06512, TO FURNISH AND INSTALL CUSTOM
SHUTTERS FO   242599
2000
  ROC   CCN EASELS PER CAP SPEC: PI239.SP3, FURNITURE,MODULAR;ALD=6,UOM=EA;FOR
BULK FAC   251047
2002
  ROC   WINDOW TREATMENT;PLEASE PROVIDE SPECIFICS   291077
2002
  ROC   FURNITURE,MODULAR;ALD=6,   291989
2002
  ROC   FURNITURE,MODULAR;ALD=6,   291988

24 of 25



--------------------------------------------------------------------------------



 



     

                  Year Placed In             Service   Building   Description  
  Asset Number  
2002
  ROC   FURNITURE,MODULAR;ALD=6,     291990  
2002
  ROC   FURNITURE,MODULAR;ALD=6,     292979  
2009
  ROC   Captiva -Aire model No.Hood System     4212SND-2-PSP-F  
2009
  ROC   Badger Fire Protection System        
2009
  ROC   Vulcon Hart Gas Convenction Oven     VCD44GD  
2009
  ROC   Majic Chef Fyer        
2009
  ROC   Cleveland Range Steamer     24CGA10.2  
2009
  ROC   Char Broiler Counter Griddle        
2009
  ROC   APW Wyott Hotplate Counter Unit     GHP-2H  
2009
  ROC   Turbo Air Refridgerated Counter Griddle Stand        
2009
  ROC   Turbo Air Reach In Freezer        
2008
  PLO FITNESS CENTER   Rebok Studio Cycles (12)        
2008
  PLO FITNESS CENTER   PreCor Stretch Trainer        
2008
  PLO FITNESS CENTER   Starmaster Gravitron 200AT        
2008
  PLO FITNESS CENTER   The Abench        
2008
  PLO FITNESS CENTER   Body Master weight benches (4)        
2008
  PLO FITNESS CENTER   Paramount Weight Bench        

25 of 25



--------------------------------------------------------------------------------



 



Mountain Cabins

                  A   B   C 1   Acen #   Cabins   Location
2
  SP348   print — Autumn Gold — John Collette — print | lithograph — 286/400  
Maine.PLC.Cabin.1
3
  SP352   print — White Fence — John Collette — print | lithograph — 264/400  
Maine.PLC.Cabin.1
4
  SP376   print — Morning Shadows — Carol Collette — print | lithograph — 41/400
  Maine.PLC.Cabin.1
5
  O1869   painting — United Landscape I — Jack Williams — oil | paper  
Maine.PLC.Cabin.10
6
  SP138   print — Stonybrook — Benabib — print   Maine.PLC.Cabin.10
7
  SP1859   Harmony of the Seasons-Summer — Sandy Wadlington — lithograph —
153/400   Maine.PLC.Cabin.10
8
  SP1860   Harmony of the Seasons-Fall — Sandy Wadlington — lithograph — 153/400
  Maine.PLC.Cabin.10
9
  SP1861   Harmony of the Seasons-Winter — Sandy Wadlington — lithograph —
153/400   Maine.PLC.Cabin.10
10
  SP1862   Harmony of the Seasons-Spring — Sandy Wadlington — lithograph —
153/400   Maine.PLC.Cabin.10
11
  SP2541   print — Arboretum Pathway — Carson Gladson — print | lithograph —
69/950   Maine.PLC.Cabin.10
12
  W835   Dock Rhythm — David Ridgeway   Maine.PLC.Cabin.10
13
  SP1328   print — Mooring — John Mcnulty — print — 134/350  
Maine.PLC.Cabin.100
14
  SP1348   print — Untitled Bermuda Scene — Diana Amos — print  
Maine.PLC.Cabin.100
15
  SP1804   print — West Ryde Middle — J. Steven Dews   Maine.PLC.Cabin.100
16
  SP1102   print —Old Gas Station — Jack Schmitt — paper | print — 528/750  
Maine.PLC.Cabin.101
17
  O363   painting — Boat House — David Vickery — oil   Maine.PLC.Cabin.102
18
  PL240   painting — Marsh Garden — Sharon Mallison — pastel  
Maine.PLC.Cabin.102
19
  S708A   carving — Terns in Flight — Lance Lichtensteiger — wood | chestnut  
Maine.PLC.Cabin.102
20
  S708B   carving | sculpture — Terns in Flight — Lance Lichtensteiger — wood |
chestnut   Maine.PLC.Cabin.102
21
  S753   model ship — Elf — J. Alden — wood   Maine.PLC.Cabin.102
22
  SP2193   print — Three Ruffed Grouse — Susan Balch — print — 2/100  
Maine.PLC.Cabin.102
23
  O5753   painting — Afternoon Blues — Brian Magargal — oil | canvas  
Maine.PLC.Cabin.103
24
  W3125   Pemaquid — Denis LeBlanc   Maine.PLC.Cabin.103
25
  SP1006   print — Windmill — Laura Sawyer — print — 83/250  
Maine.PLC.Cabin.104
26
  SP3111   print — Jolly Hills Farm — Charles Wysocki — print | lithograph —
185/1000   Maine.PLC.Cabin.104
27
  W151   January Afternoon — Owen Jones   Maine.PLC.Cabin.104
28
  SP1005   print — Crooked Fence — Laura Sawyer — print — 131/250  
Maine.PLC.Cabin.105
29
  SP999   print — Fall Tree — Laura Sawyer — print — 109/250  
Maine.PLC.Cabin.105
30
  S752   model ship — Louise Howard — F. Adams — wood   Maine.PLC.Cabin.106
31
  SP3117   print — Caleb’s Buggy Barn — Charles Wysocki — print | lithograph —
182/1000   Maine.PLC.Cabin.106
32
  SP476   print — Fallowfield — Peter Sculthorpe — print — 242/500  
Maine.PLC.Cabin.106
33
  SP715   print — US Views c.1840 (View from Mountain House-Catskill) — W H
Bartlett   Maine.PLC.Cabin.106
34
  SP722   print — US Views c.1834-46 (City hall-New York) — Hinton — print |
etching   Maine.PLC.Cabin.106
35
  W152   Cardinal — Owen Jones   Maine.PLC.Cabin.106
36
  W133   Wilmington-Philadelphia — Virginia Ann Holt   Maine.PLC.Cabin.11
37
  W144   Snowy Day in Greenville — Virginia Ann Holt   Maine.PLC.Cabin.11
38
  W777   Ice Skating on the Potomac — Virginia Ann Holt   Maine.PLC.Cabin.11
39
  W2139   Daisies — Jerry Smith   Maine.PLC.Cabin.12
40
  W2669   Three Trees in Snow — David Dodge Gray   Maine.PLC.Cabin.12
41
  SP2326   print — Independence — Tim Thompson — print | paper  
Maine.PLC.Cabin.14
42
  SP1243   print — West Ryde Middle 1934 Big Class Race — J. Steven Dews — paper
— 332/950   Maine.PLC.Cabin.15
43
  SP136   print — Deep Brook — Benabib — print   Maine.PLC.Cabin.15
44
  SP589   print — ON THE WAY TO GLORY — Thomas Hoyne — print — 473/550  
Maine.PLC.Cabin.15
45
  SP21   print — JESSUP NECK — Jeler — serigraph — 14/120   Maine.PLC.Cabin.16
46
  W468   Pemaquid Lighthouse — Rollins   Maine.PLC.Cabin.16
47
  W470   COAST OF MAINE — Jean McLean   Maine.PLC.Cabin.16
48
  O468   painting — Untitled#1 — Jeff Carpenter — board | oil | wood  
Maine.PLC.Cabin.18
49
  O469   painting — Untitled#3 — Jeff Carpenter — board | oil | wood  
Maine.PLC.Cabin.18
50
  O471   painting — Untitled#5 — Jeff Carpenter — oil | wood  
Maine.PLC.Cabin.18
51
  O232   painting — Cutting Ice — Sam Thorpe — oil   Maine.PLC.Cabin.19
52
  O237   painting — Back to the Sugarbush — Sam Thorpe — oil  
Maine.PLC.Cabin.19
53
  O242   painting — Winter Harbor Light (Bar Island) — Sam Thorpe — oil  
Maine.PLC.Cabin.19
54
  SP398   print — Stover-Meyers Summer — Peter Keating — print — 109/950  
Maine.PLC.Cabin.2
55
  W179   Kennett Pike Monarch — Carolyn Blish   Maine.PLC.Cabin.2
56
  W2084   Valley Cove — Isabelle Bannerman   Maine.PLC.Cabin.20
57
  SP2086   print — Ailsa Course Turnberry — Graeme W. Baxter — print  
Maine.PLC.Cabin.21
58
  SP2995   print — Yesteryear — William Coomb — print — 112/500  
Maine.PLC.Cabin.21
59
  W572   Harbor Bell (Mt. Desert Isle) — Thomas A. Newnam   Maine.PLC.Cabin.21
60
  SP2970   print — East Dean Mill — Ashley Bolch — print — 168/280  
Maine.PLC.Cabin.22
61
  SP2971   print — Tilton Farm Barn — Ashley Bolch — print — 8/250  
Maine.PLC.Cabin.22
62
  SP2973   print — Racing Sails I — John Mcnulty — print — 76/350  
Maine.PLC.Cabin.22
63
  SP2947   print — Regatta II — John Mcnulty — print — 149/350  
Maine.PLC.Cabin.23
64
  SP2949   print — Regatta I — John Mcnulty — print — 212/350  
Maine.PLC.Cabin.23
65
  SP2951   print — Bright Clouds — Simon Bull — print | silkscreen — 76/200  
Maine.PLC.Cabin.23

page 1 of 5



--------------------------------------------------------------------------------



 



Mountain Cabins

                  A   B   C 1   Accn #   Cabins   Location
66
  SP2952   print — Tilton Farm Barn — Ashley Bolch — print — 140/250  
Maine.PLC.Cabin.23
67
  SP2953   print — Estrrary — London — print — 9/200   Maine.PLC.Cabin.23
68
  SP2972   print — River Barn I — John Mcnulty — print — A/P  
Maine.PLC.Cabin.23
69
  SP2895   print — Lighthouse Rock — John Mcnulty — print — 24/250  
Maine.PLC.Cabin.24
70
  SP2945   print — Tangier Sound — Neil Harpe — print   Maine.PLC.Cabin.24
71
  SP3012   print — Final Resting Place — Neil Harpe — print — APXI/XXX  
Maine.PLC.Cabin.24
72
  SP2920   print — Twilight — Sandy Wadlington — print — 197/300  
Maine.PLC.Cabin.25
73
  SP2954   print — Island Suite III — Sandy Wadlington — print — 90/275  
Maine.PLC.Cabin.25
74
  SP2955   print — Island Suite II — Sandy Wadlington — print — 90/275  
Maine.PLC.Cabin.25
75
  SP2956   print — Island Suite I — Sandy Wadlington — print — 90/275  
Maine.PLC.Cabin.25
76
  W427   Untitled — Ned Ewell   Maine.PLC.Cabin.25
77
  SP2172   print — A Resting Place — Andrew Moore — print | paper — 268/950  
Maine.PLC.Cabin.26
78
  SP120   print — Common Loon — Mitra — print — 292/350   Maine.PLC.Cabin.27
79
  SP634   print — Canada Goose Decoy — Lawrence Snyder — print | etching —
167/250   Maine.PLC.Cabin.27
80
  SP642   print — 1936 Ward Canvasback Decoy — Lawrence Snyder — etching —
343/350   Maine.PLC.Cabin.27
81
  O327   painting — ROUGH SEAS — Forbes Wolfe — oil | board   Maine.PLC.Cabin.28
82
  SP141   print — Monhegan Harbor — Loretta Krupinski — print — 19/780  
Maine.PLC.Cabin.28
83
  SP472   print — Evening Sun — Peter Sculthorpe — print — 230/800  
Maine.PLC.Cabin.28
84
  SP831   print — Midday Shadows — Rasmussen — print — 33/125  
Maine.PLC.Cabin.28
85
  SP953   print — Hebe Bore — Clarky — print — 112/360   Maine.PLC.Cabin.28
86
  SP985   print — North Star — Puschock — print | paper — 41/500  
Maine.PLC.Cabin.28
87
  O263   painting — HADLOCK POND — David Brankley — oil   Maine.PLC.Cabin.29
88
  O265   painting — White Caps — David Brankley — oil   Maine.PLC.Cabin.29
89
  O269   painting — Afternoon Rock — David Brankley — oil   Maine.PLC.Cabin.29
90
  O271   painting — Otter Cove — David Brankley — oil   Maine.PLC.Cabin.29
91
  O272   painting — Lobster Bay — David Brankley — oil   Maine.PLC.Cabin.29
92
  SP2374   print — Rockport Habor — William Beebe — print | paper | lithograph —
130/780   Maine.PLC.Cabin.3
93
  SP1786   print — Colorado Gold — Peter Ellenshaw — print | paper — 478/950  
Maine.PLC.Cabin.30
94
  SP950   print — Outer Island — Hawks — paper | print — 36/560  
Maine.PLC.Cabin.31
95
  SP2921   print — Jetty — London — print — 47/200   Maine.PLC.Cabin.32
96
  SP3011   print — Skipjacks on the Choptank — Neil Harpe — print — APX/XXX  
Maine.PLC.Cabin.32
97
  SP952   print — Sea Cloud — Clarky — paper | print — 94/360  
Maine.PLC.Cabin.32
98
  SP891   print — Yellow Boat — Gomes — print | paper — 322/480  
Maine.PLC.Cabin.33
99
  W1693   Duck — Williams   Maine.PLC.Cabin.33
100
  W2137   Two Pitchers — Jerry Smith   Maine.PLC.Cabin.33
101
  W1230   Early Spring — Donald Robinson   Maine.PLC.Cabin.35
102
  W1345   Maine Summerscape — Karen Frattali   Maine.PLC.Cabin.35
103
  W585   Winter Basket — C. Phillip Wikoff   Maine.PLC.Cabin.35
104
  W609   Signs of Spring — Nancy Willis   Maine.PLC.Cabin.35
105
  W631   House on Water Street — Gregory Dunham   Maine.PLC.Cabin.35
106
  W67   Pemaquid Light — Webster   Maine.PLC.Cabin.35
107
  W68   Pumpkin Island — Webster   Maine.PLC.Cabin.35
108
  W69   Bridge — Webster   Maine.PLC.Cabin.35
109
  SP2891   print | etching — Jetty — London — print | etching — 44/200  
Maine.PLC.Cabin.36
110
  SP2913   print — Upper Creek — London — print — 50/200   Maine.PLC.Cabin.36
111
  W1811   The White Door — Donald Robinson   Maine.PLC.Cabin.36
112
  SP566   print — The Mastheadman — John Mecray — print — 65/550  
Maine.PLC.Cabin.38
113
  W2136   Stillife with Daisies — Jerry Smith   Maine.PLC.Cabin.38
114
  SP1014   print — Quarry Bridge — John Caggiano — paper | print — 26/987  
Maine.PLC.Cabin.39
115
  SP1062   print — Motif #1 — John Caggiano — print | paper   Maine.PLC.Cabin.39
116
  SP287   print — ROCKPORT HARBOR — John Caggiano — lithograph — 223/985  
Maine.PLC.Cabin.39
117
  SP288   print — SMITH COVE — John Caggiano — print — 74/950  
Maine.PLC.Cabin.39
118
  W2103   Clothesline — Judy Ennis   Maine.PLC.Cabin.39
119
  W1469   Frosty Fingers — E. Jean Lanyon   Maine.PLC.Cabin.4
120
  W1701   Judd’s Boathouse — William Hoyt   Maine.PLC.Cabin.4
121
  W2114   Summer Walk — Richard Roflow   Maine.PLC.Cabin.4
122
  W579   Fall Flame — E. Jean Lanyon   Maine.PLC.Cabin.4
123
  SP1001   print — Cactus Stream — Laura Sawyer — print — 14/250  
Maine.PLC.Cabin.41
124
  SP3229   print — Vinalhaven — John Atwater — paper | print — 217/750  
Maine.PLC.Cabin.41
125
  O5788   painting — Garden Path — Anna Brelsford McCoy — oil | linen  
Maine.PLC.Cabin.42
126
  O5790   painting — Mrs. Wheelwright’s Garden — Anna Brelsford McCoy — oil |
canvas   Maine.PLC.Cabin.42
127
  SP665   print — SUMMER SHADE — Carol Collette — etching — 253/400  
Maine.PLC.Cabin.42
128
  W3123   Kennebunk Vert — Denis LeBlanc   Maine.PLC.Cabin.42
129
  SP1004   print — White Caps — Laura Sawyer — print — 62/250  
Maine.PLC.Cabin.43

page 2 of 5



--------------------------------------------------------------------------------



 



Mountain Cabins

                  A   B   C 1   Acen #   Cabins   Location
130
  SP588   print — Afternoon Impressions — Shelley — print   Maine.PLC.Cabin.43
131
  SP1226   print — Medium Landscape — David Curl — print — 1/1  
Maine.PLC.Cabin.44
132
  SP585   print — Untitled — Jelen — print — 52/125   Maine.PLC.Cabin.44
133
  SP637   print — Pig Weathervane — Lawrence Snyder — etching | print — 95/350  
Maine.PLC.Cabin.44
134
  O3386   Painting — Seascape II — Alex Dzigurski — oil | canvas  
Maine.PLC.Cabin.45
135
  SP1161   print — Boats — West Fraser — print — 145/150   Maine.PLC.Cabin.45
136
  SP638   print — Rooster Weathervane — Lawrence Snyder — print | etching —
137/350   Maine.PLC.Cabin.45
137
  SP1235   print — In Bloom — Reday — print | lithograph - 1/1  
Maine.PLC.Cabin.45
138
  SP47   print — Sailing — West Fraser — print — 119/250   Maine.PLC.Cabin.47
139
  SP439   print — Large Landscape — Michael Schofield — print — 69/375  
Maine.PLC.Cabin.48
140
  SP5647   painting — Cutting Starboard — Vern Broe — oil | canvas ~ board  
Maine.PLC.Cabin.49
141
  O5648   painting — Head of the Class — Vern Broe — oil | canvas ~ board  
Maine.PLC.Cabin.49
142
  W980   Field of Dandelions — Bradley Hendershot   Maine.PLC.Cabin.49 143  
SP2375   print — Key’s Porch — William Beebe — print | lithograph — 84/600  
Maine.PLC.Cabin.5 144   PL13   painting — Vertical Monoprint — Curls — paste |
monotype   Maine.PLC.Cabin.52  145   SP1058   print — Vhorsta Tvargrand —
Boireiouslie — print | paper — 180/320   Maine.PLC.Cabin.52 146   SP1061   print
— Fishargatan — Boireiouslie — paper | print — 214/320   Maine.PLC.Cabin.52
147
  W3120   Dingies — Denis LeBlanc   Maine.PLC.Cabin.52 148   SP3112   print —
Page’s Bake Shoppe — Charles Wysocki — print | lithograph — 133/1500  
Maine.PLC.Cabin.54 149   PL14   painting — Square Monoprint — Curls — pastel |
monotype   Maine.PLC.Cabin.55 150   SP1146   print — Break in Clouds — Chase
Chenoff — lithograph | print — 241/350   Maine.PLC.Cabin.55
151
  S1220   figurehead — Male Figurehead — wood   Maine.PLC.Cabin.56
152
  SP1225   print — Small Landscape — David Curl — print — 1/1  
Maine.PLC.Cabin.56 153   O5658   painting — In the Good Hours — Stan Moeller —
oil | canvas   Maine.PLC.Cabin.57 154   SP713   print — Reflected Lights — Frank
Panabaker — print | paper — 10/50   Maine.PLC.Cabin.57
155
  SP94   print — Eagle Owl — Thorburn — print   Maine.PLC.Cabin.57
156
  W2073   Side View Bass Harbor Light — Peter Bugda   Maine.PLC.Cabin.57
157
  W76   Uniquely Bayside — Ed Rafferty   Maine.PLC.Cabin.57 158   O5654  
painting — With Hope in Their Hearts — Vern Broe — oil | canvas ~ board  
Maine.PLC.Cabin.59
159
  S501   sculpture — Right Whale Wall Plaque — Wick Ahrens — wood  
Maine.PLC.Cabin.59
160
  S502   sculpture — Humpback Wall Plaque — Wick Ahrens — wood  
Maine.PLC.Cabin.59
161
  SP341   print — Cobblestone Lane — John Collette — print — 159/400  
Maine.PLC.Cabin.59
162
  SP951   print — Five Sisters — Consuelo Hanks — print   Maine.PLC.Cabin.59
163
  W103   Wydle   Maine.PLC.Cabin.6
164
  W2140   Potted Daisies — Jerry Smith   Maine.PLC.Cabin.6
165
  W897   Shadblow — Stuart Eldridge   Maine.PLC.Cabin.6
166
  O314   painting — Brandywine Creek Park Spring — Phyllis Hartzler — oil  
Maine.PLC.Cabin.60
167
  SP2160   print — Andrew Jackson and David Crocket — Tim Thompson — print  
Maine.PLC.Cabin.61 168   O5561   painting — Ski Village — Diana Card — acrylic |
panel   Maine.PLC.Cabin.62 169   O6130   painting — Bass Harbor Light — William
Beebe — oil | canvas   Maine.PLC.Cabin.62 170   O6131   painting — The Old Red
House on Monhegan — William Beebe — oil | canvas   Maine.PLC.Cabin.62
171
  S500   sculpture — Sperm Whale Wall Plaque — Wick Ahrens — wood  
Maine.PLC.Cabin.62
172
  SP1162   print — Boats II — West Fraser — print — 245/550   Maine.PLC.Cabin.62
173
  W2026   February Snow — Virginia Folino   Maine.PLC.Cabin.62 174   O5652  
painting — Showing the Way — Vern Broe — oil | canvas ~ board  
Maine.PLC.Cabin.63 175   O58   painting — Peeled Orange — M Reinert — oil |
board   Maine.PLC.Cabin.63 176   PL28   pastel — Adele’s Backyard in Blue —
Margaret Gill — United States — pastel | paper   Maine.PLC.Cabin.63
177
  S754   painting — Companionship — Jerri Finch — acrylic | fabric  
Maine.PLC.Cabin.64 178   S754   model ship — Fayaway — J. Alden — wood  
Maine.PLC.Cabin.64
179
  O3030   painting — Winter Light — David Tutwiler — oil   Maine.PLC.Cabin.65
180   O5206   painting — Standing Guard — Andrea Peters — oil | paper  
Maine.PLC.Cabin.65
181
  SP357   print — The Swing — John Collette — print — 312/400  
Maine.PLC.Cabin.65
182
  W3076   August Daylilies — Jo Spiller   Maine.PLC.Cabin.65
183
  S994   model ship — Home Bound — Erik A.R. Ronnberg, Sr.   Maine.PLC.Cabin.66
184
  W3284   Clam Diggers — Ray Davidson   Maine.PLC.Cabin.66 185   PH167  
photograph — Artist on Rocks — Bonnie Farmer — cibachrome | photograph  
Maine.PLC.Cabin.67
186
  SP2855   print — Foggy Morning — Joe Beeler — print   Maine.PLC.Cabin.67
187
  SP2863   print — Wood Gatherer of Walpi — Paul Calle — print  
Maine.PLC.Cabin.67
188
  W3113   Siberian Iris — Gloria Gustafson   Maine.PLC.Cabin.67
189
  W3124   Bidderford Pool — Denis LeBlanc   Maine.PLC.Cabin.67
190
  SP2862   print — Night Riders — Melvin Warren — print   Maine.PLC.Cabin.68
191
  SP2865   print — Waiting to go to the Powwow — Ray Swanson — print  
Maine.PLC.Cabin.68
192
  SP2867   print — The Supply Wagon — James Reynolds — print  
Maine.PLC.Cabin.68
193
  W3285   America’s Cup — Ray Davidson   Maine.PLC.Cabin.68

page 3 of 5



--------------------------------------------------------------------------------



 



Mountain Cabins

                  A   B   C 1   Accn #   Cabins   Location
194
  O2253   painting — Top of the Hill — Stefan Pastuhov — oil  
Maine.PLC.Cabin.69
195
  SP2851   print — The Raiders — Frank McCarthy — print   Maine.PLC.Cabin.69
196
  SP2853   print — Selling the White Stallion — Melvin C. Warren — print  
Maine.PLC.Cabin.69
197
  SP2856   print — Tribal Hunt — John Clymer — print   Maine.PLC.Cabin.69
198
  DA530   bell — Ship’s Bell wood | metal   Maine.PLC.Cabin.70
199
  SP2849   print — At’ Eed Yazhi (Little Girl) — Ray Swanson — print  
Maine.PLC.Cabin.70
200
  SP2861   print — Mist of Morning — Ralph Wall — print   Maine.PLC.Cabin.70
201
  SP2847   print — Death To Long Knives — Joe Ruiz Grandee — print  
Maine.PLC.Cabin.71
202
  SP2859   print — Pursuit and Attack — Joe Ruiz Grandee — print  
Maine.PLC.Cabin.71
203
  W1000   From Lucia Beach 5:45PM — Susan Van Campen   Maine.PLC.Cabin.72
204
  W1764   Poppy Field — Kimber Lee Clark   Maine.PLC.Cabin.72
205
  W3078   Bearded Iris — Jo Spiller   Maine.PLC.Cabin.72
206
  SP662   print — IN THE VILLAGE — Carol Collette — etching — 383/400  
Maine.PLC.Cabin.73
207
  SP664   print — JULY — Carol Collette — etching — 354/400   Maine.PLC.Cabin.73
208
  O2878   painting — Barn on Granogue — May — Joan Zylkin — oil | paper  
Maine.PLC.Cabin.74
209
  O5644   painting — Summer Solitude — Vern Broe — oil | canvas ~ board  
Maine.PLC.Cabin.74
210
  SP316   print — Arctic Sprint — White Gyrfalcon — R Parker — print — 869/950  
Maine.PLC.Cabin.74
211
  SP2982   print | etching - Downstream - Dawn Matthews - print | etching -
50/300   Maine.PLC.Cabin.75
212
  O1503   painting — Sun on the Tree Tops — Scott Moore — oil  
Maine.PLC.Cabin.76
213
  SP400   print — Return of the Falcon — Steven Lyman — print — 695/1500  
Maine.PLC.Cabin.77
214
  SP435   print — Along Kitchikan Creek — Elizabeth Rose — print — 241/500  
Maine.PLC.Cabin.77
215
  SP526   Print — Steamer Rem II — William Dawson — print | lithograph — II/XXX
  Maine.PLC.Cabin.78
216
  SP681   print — River Loch — Browne — print   Maine.PLC.Cabin.78
217
  SP146   print — Lumber Docks at Bangor Maine — Victor Mays — print — 276/550  
Maine.PLC.Cabin.79
218
  SP2923   print | etching — Downstream — Dawn Matthews — print | etching —
300/300   Maine.PLC.Cabin.79
219
  SP660   print — SOUTHERLY — John Mcnulty — print — 69/275   Maine.PLC.Cabin.79
220
  SP661   print — BELL BOUY — John Mcnulty — print — 56/275   Maine.PLC.Cabin.79
221
  O5307   painting — Birds in a Field — Joseph Litz — acrylic  
Maine.PLC.Cabin.8
222
  SP1166   print - Stalking the Shallows - Robert E Binks - paper | print -
810/2600   Maine.PLC.Cabin.8
223
  SP676   print - Nantucket Village - Karol Wyckoff - print | paper - 15/275  
Maine.PLC.Cabin.8
224
  W1470   Hidden Entrance — E. Jean Lanyon   Maine.PLC.Cabin.8
225
  W66   Salt Marsh Farm — Webster   Maine.PLC.Cabin.8
226
  W907   Low Tide Apogee — William Hoyt   Maine.PLC.Cabin.8
227
  SP1329   print — Days End — unknown — print — 84/700   Maine.PLC.Cabin.80
228
  SP828   print — Early Morning Kitchikan — Elizabeth Rose — print — 216/500  
Maine.PLC.Cabin.80
229
  SP1805   print — Candida and Astra Racing off Cowes — J. Steven Dews —
lithograph   Maine.PLC.Cabin.81
230
  SP491   print — Small Untitled Vertical — Michael Schofield — print — AP  
Maine.PLC.Cabin.83
231
  SP892   print — Back Bay — Gomes — print — 345/960   Maine.PLC.Cabin.83
232
  SP147   print — Block Island Boat Beaching — Victor Mays — print — 65/550  
Maine.PLC.Cabin.84
233
  SP3113   print - Fairhaven by the Sea - Charles Wysocki - print | lithograph -
828/1000   Maine.PLC.Cabin.85
234
  SP525   print - Schooner Rem II - William Dawson - print | lithograph - II/XXX
  Maine.PLC.Cabin.85
235
  W14   John Hopkins Inlet — Kitty A. Bauer   Maine.PLC.Cabin.85
236
  SP291   print — Blackstone Farmstead — Albert Swayhoover — print — 525/950  
Maine.PLC.Cabin.86
237
  SP292   print — Victorian Days — Albert Swayhoover — print — 119/1000  
Maine.PLC.Cabin.86
238
  SP3124   print - Pelican - Peter Parnall - print | lithograph - 1314/1500  
Maine.PLC.Cabin.86
239
  O5504   painting - Ginley Hall - William Beebe - oil | board  
Maine.PLC.Cabin.87
240
  SP1098   print — Gulf Station, 1930’s — Jack Schmitt — paper — 528750  
Maine.PLC.Cabin.88
241
  SP839   print — The Howard — Turnbaugh — print — 194/475   Maine.PLC.Cabin.88
242
  O26   painting — St. Lawrence River — Denis Nolet — Canada — oil  
Maine.PLC.Cabin.9
243
  O266   painting - Sargant Bay - David Brankley - oil | canvas  
Maine.PLC.Cabin.9
244
  O267   painting — Little Long Pond II — David Brankley — oil  
Maine.PLC.Cabin.9
245
  O270   painting — Lupines II — David Brankley — oil   Maine.PLC.Cabin.9
246
  SP969   print — Ocean View Cottage — John Atwater   Maine.PLC.Cabin.9
247
  W2838   Marshal Point — Marvin Jacobs   Maine.PLC.Cabin.9
248
  W2841   East Port Pinky- Edith Silver- Lottie Byrnes — Marvin Jacobs  
Maine.PLC.Cabin.9
249
  SP971   print — Yachting — Fores — sketch   Maine.PLC.Cabin.91
250
  SP1165   print — Lookout Point — Rasmussen — print — 123/125  
Maine.PLC.Cabin.92
251
  SP3116   print - Yankee Wink Hollow - Charles Wysocki - print | lithograph -
244/1000   Maine.PLC.Cabin.92
252
  O5641   painting - Late Afternoon Sail - Vern Broe - oil | canvas ~ board  
Maine.PLC.Cabin.93
253
  SP3114   print - Olde America - Charles Wysocki - print | lithograph -
190/1500   Maine.PLC.Cabin.93
254
  SP3115   print - Carver Coggins - Charles Wysocki - print | lithograph -
204/1000   Maine.PLC.Cabin.93
255
  SP720   print — Wall Street c.1830 (View of Old City Hall) — D Knickerbocker —
etching   Maine.PLC.Cabin.93
256
  SP627   print — Proud of His Pack — George Wright — print   Maine.PLC.Cabin.94
257
  SP315   print — SNOWY OWLS — Peterson — print — 601/950   Maine.PLC.Cabin.95

page 4 of 5



--------------------------------------------------------------------------------



 



Mountain Cabins

                      A   B   C 1   Accn #   Cabins   Location
258
  SP629   print — Through the Bullfinch — George Wright — print  
Maine.PLC.Cabin.95
259
  SP718   print — US Views c.1840 (The Narrows) — W H Bartlett — print | etching
  Maine.PLC.Cabin.95
260
  SP721   print — US Views c.1834-46 (New York) — Hinton — print | etching  
Maine.PLC.Cabin.95
261
  SP3119   print — Prairie Wind Flowers — Charles Wysocki — print | lithograph —
906/1000   Maine.PLC.Cabin.97
262
  SP628   print — The Opening Day — George Wright — print   Maine.PLC.Cabin.97
263
  SP716   print — US Views c.1840 (Villa on the Hudson) — W H Bartlett — print |
etching   Maine.PLC.Cabin.97
264
  SP717   print — US Views c.1840 (Baltimore/Washington Railroad) — W H Bartlett
— etching   Maine.PLC.Cabin.97
265
  SP630   print — A Killing Place — George Wright — print   Maine.PLC.Cabin.98
266
    O244     painting — Sugaring Off — Sam Thorpe — oil   Maine.PLC.Cabin.99
267
  SP3228   print — Balloons, Balloons! — Sally Caldwell Fisher — print — 165/200
  Maine.PLC.Cabin.99
268
    266          
269
               
270
               

page 5 of 5



--------------------------------------------------------------------------------



 



Exhibit C
SHORT FORM QUITCLAIM DEED WITH COVENANT
     POINT LOOKOUT, LLC, a Maryland limited liability company, with an address
of c/o Erickson Retirement Communities, LLC, 701 Maiden Choice Lane, Baltimore,
Maryland 21228, FOR CONSIDERATION PAID, grants to ATHENAHEALTH, INC., a
____________, with an address of ____________, with QUITCLAIM COVENANTS, that
certain real property located in the Towns of Northport and Lincolnville in
Waldo County, Maine all as more particularly described on Exhibit “A” attached
hereto and made a part hereof.
     IN WITNESS WHEREOF, Point Lookout, LLC has caused this instrument to be
executed under seal by John E. Erickson, its President thereunto duly
authorized, on the date set forth in the acknowledgment attached hereto, TO BE
EFFECTIVE as of ____________, 2011.

              POINT LOOKOUT, LLC     a Maryland limited liability company
 
       
 
  By:   THE ERICKSON FOUNDATION, INC.
 
      A Maryland corporation
 
      Its manager

                  By:           John E. Erickson         President     

State of ________________
County of ______________, ss.
PERSONALLY APPEARED the above named John E. Erickson, President of the Erickson
Foundation, Inc. as aforesaid and acknowledged the foregoing instrument to be
his free act and deed in his said capacity and the free act and deed of said
corporation.

         
 
  Before me,    
 
       
 
 
 
Notary Public    
 
       
 
  My commission expires:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO SHORT FORM QUITCLAIM DEED WITH COVENANT
Property Description
(to be attached)

 



--------------------------------------------------------------------------------



 



Exhibit D
BILL OF SALE AND ASSIGNMENT
     POINT LOOKOUT, LLC, A Maryland limited liability company (the “Assignor”),
for good and valuable consideration paid to Assignor by ATHENAHEALTH, INC. (the
“Assignee”), the receipt and sufficiency of which are hereby acknowledged, has
ASSIGNED, SOLD, CONVEYED and DELIVERED, and does hereby ASSIGN, SELL, CONVEY and
DELIVER unto Assignee, its successors and assigns, all of Assignor’s right,
title and interest, if any, in and to the following:
     1. All of the fixtures, equipment, machinery, furniture, art, and other
personal property (the “Tangible Property”) used or held for use in connection
with operation of Assignor’s operation of a resort and conference center in the
towns of Northport and Lincolnville (the “Resort”), including, without
limitation the property being more particularly described in Exhibit “A”,
attached hereto and incorporated herein by reference; and
     2. All intangible property (the “Intangible Property”) pertaining to the
Resort or the Tangible Property or the use thereof including, without
limitation, warranties, guaranties, plans and specifications, engineering plans
and studies, reports and floor plans together with any licenses, consents,
permits, approvals, whether governmental or otherwise including, without
limitation, those items more fully described on Exhibit “B” attached hereto and
made a part hereof to the extent that the foregoing Intangible Property is
currently applicable to the Real Property and/or Tangible Property and can be
transferred.
     The Tangible Property and the Intangible Property are hereinafter
collectively referred to as the “Property.”
ASSIGNEE ACKNOWLEDGES AND AGREES THAT SUBJECT TO THE EXPRESS REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE PURCHASE AGREEMENT, AND IN ANY DOCUMENT DELIVERED AT
CLOSING THEREUNDER, ASSIGNEE TAKES THE PROPERTY “AS IS” AND “WITH ALL FAULTS”
AND ASSIGNOR HAS NOT MADE AND DOES NOT MAKE ANY REPRESENTATIONS AS TO THE
PHYSICAL CONDITION, OPERATION OR ANY OTHER MATTER AFFECTING OR RELATED TO THE
PROPERTY AND THIS BILL OF SALE AND ASSIGNMENT, EXCEPT AS HEREIN SPECIFICALLY SET
FORTH OR REFERRED TO, AND ASSIGNEE HEREBY EXPRESSLY ACKNOWLEDGES THAT NO SUCH
REPRESENTATIONS HAVE BEEN MADE. ASSIGNOR EXPRESSLY DISCLAIMS AND ASSIGNEE
ACKNOWLEDGES AND ACCEPTS THAT ASSIGNOR HAS DISCLAIMED TO THE MAXIMUM EXTENT
PERMITTED BY LAW, ANY AND ALL REPRESENTATIONS, WARRANTIES OR GUARANTEES OF ANY
KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED, CONCERNING THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, (i) THE VALUE, CONDITION, MERCHANTABILITY, MARKETABILITY,
PROFITABLILITY, SUITABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OF THE
PROPERTY, (ii) THE MANNER OR QUALITY OF THE CONSTRUCTION OF THE CONSTRUCTION OF
MATERIALS, IF ANY, INCORPORATED INTO ANY OF THE PROPERTY AND (iii) THE MANNER,
QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY. ASSIGNOR IS NOT
LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENATIONS OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL
ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE SAME ARE
SPECIFICALLY SET FORTH OR REFERRED TO HEREIN.NOTWITHSTANDING THE FOREGOING,
ASSIGNOR REPRESENTS AND WARRANTS THAT IT IS THE OWNER OF THE PROPERTY AND THAT
THE PROPERTY IS FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES.

26



--------------------------------------------------------------------------------



 



     This Bill of Sale and Assignment may be executed in a number of
counterparts, each of which for all purposes is deemed an original, and all of
which constitute collectively one (1) agreement, but in making proof of this
Bill of Sale and Assignment, it shall not be necessary to produce or account for
more than one such counterpart.
     Assignor warrants that it is the lawful owner of all of the Property.
Assignor binds Assignor, its successors and assigns, to warrant and defend the
title to all of the Property to Assignee, its successors and assigns, forever
against every person lawfully claiming the Property.
[Signatures Follow]

27



--------------------------------------------------------------------------------



 



            ASSIGNOR:

POINT LOOKOUT LLC,
a Maryland limited liability company
      By:   THE ERICKSON FOUNDATION, INC.,   a Maryland corporation
Its manager
    Name:       John E. Erickson
President   Date:
 
    ASSIGNEE:
ATHENAHEALTH, INC.
    By:         Name:         Title:       Date:
 
EXECUTED this ___ day of _______, 2011.
   

28



--------------------------------------------------------------------------------



 



         

Exhibit A to Bill of Sale and Assignment

29



--------------------------------------------------------------------------------



 



Exhibit B to Bill of Sale and Assignment

30



--------------------------------------------------------------------------------



 



Exhibit E
LETTER TO TAX APPRAISAL DISTRICT
__________, ___, 2011
Mr./Ms.____________
Town Clerk, Treasurer, Tax Collector
Town of Northport
16 Beech Hill Road
Northport, Maine 04849
Mr./Ms._______________
Town Clerk/Treasurer/Tax Collector
Town of Lincolnville
493 Hope Road,
Lincolnville, Maine 04849
Re: That certain parcel of real property described in the tax collector’s
records as _____________ (the “Property”)
Mr./Ms.___________:
     Please be advised that Point Lookout, LLC, as the owner of the above
described Property, has this day conveyed the Property to athenahealth, Inc.
Therefore, please provide all invoices for taxes and all notices of every kind
that issue from your office to the following address:
Thank you very much for your cooperation.
Very truly yours,
Point Lookout, LLC
By:___________________
Its:___________________

 



--------------------------------------------------------------------------------



 



Exhibit F
LOCATION OF UST’s

33



--------------------------------------------------------------------------------



 



(GRAPHIC) [b83241b8324100.gif]
Exhibit F — Page 2

 



--------------------------------------------------------------------------------



 



Exhibit G
SELLER DUE DILIGENCE MATERIALS
(see attached)

34



--------------------------------------------------------------------------------



 



              Emailed   Date         By   Sent   Status   EXHIBIT
G                                                      Due Diligence Update -
3-28-11
 
          TITLE
DM
  18-Mar   Sent   Existing site plan/ALTA Survey depicting property dimensions,
easements, restrictions, zoning and other customary disclosure
DM
  28-Mar   Sent   Existing ALTA lenders policy of title insurance.     On Site
or N/A (1)   Information regarding zoning.
 
  N/A (1)       Information regarding any zoning opinions.     On Site or N/A
(1)   Information regarding deed/permit restrictions.
 
          STRUCTURE & LAND
 
      On Site   A copy of all existing environmental, engineering, and related
reports on the Property
 
      On Site   A full set of building plans, including architectural,
mechanical, electrical, plumbing, structural, sprinkler, and fire alarm
 
  N/A (1)       ADA survey
DM
  18-Mar   Sent   List of all furniture, furnishings, artwork, fixtures, and
equipment located on the Property
 
  N/A (1)       Asbestos survey and indoor air quality survey
 
      On Site   Septic reports for each building located on the Property
DM
  28-Mar   Sent   Conservation easement and pending Amendment (new item)
 
          FINANCIAL
DM
  18-Mar   Sent   Year-to-date detailed financial statements including general
ledger (monthly)
 
  N/A (1)       Audited financial statements for previous three (3) years
DM
  18-Mar   Sent   Operating budgets for 2010 and 2011
 
  N/A (1)       Back-up information to real estate valuation analysis
assumptions and projections. (an existing 2007 appraisal was sent to buyer )
 
          Breakdown of current staffing of the building, including all salary
and benefit information, and an explanation of staffing allocation of time to
the building (salary
DM
  18-Mar   Sent   and hourly information is included in January 2011 financial
statement). Organizational chart sent.
DM
  18-Mar   Sent   Tax bills for current year and previous three (3) years
together with any information on tax abatements or abatement applications for
those years
DM
  18-Mar   Sent   Insurance bills for current year and previous three (3) years,
together with a history of claims and incidents for those years
DM
  18-Mar   Sent   Current aged receivables report (this is included in January
2011 financial statements)
DM
  18-Mar   Sent   Security deposit schedule
DM
  19-Mar   Sent   List of utility account numbers and meter numbers
 
          RENTAL INFORMATION
DM
  18-Mar   Sent   Any guest or meeting bookings, including deposit and other
items
 
          ADDITIONAL MATERIALS
DM
  19-Mar   Sent   All existing service contracts and current proposals for any
contemplated service contracts
DM
  18-Mar   Sent   Current Preferred Hotel Agreement (new item)
DM
  18-Mar   Sent   Current Management Agreement
 
           
 
  N/A (1)       Summary of all current and pending litigation, and all other
potential legal actions impacting the Property and/or Seller’s ownership,
occupancy or use thereof
 
           
DM
  18-Mar   Sent   Tenant improvement (if applicable) and capital improvement
schedules, both current and historical for the last two years (listed in 2010
and 2011 Budgets)
 
  On Site       All written correspondence for the last three (3) years between
the owners and or building management and resort guests (or any tenants)
regarding disputes in service, billing, or any other items of contention
DM
  18-Mar   Sent   Copies of certificates of occupancy and open permits
 
  On Site       Copies of all correspondence for the last three (3) years with
the Local Fire Department, Health Department, Assessor’s Department, and
Building Department
 
  On Site       Copies of all building warranties including but not limited to
the roof, mechanical equipment and elevator     On Site or N/A (1)  
Correspondence for the last three (3) years to or from owners of neighboring
properties
 
  On Site       Building permits for work completed within the last three (3)
years.
 
      Pending   Insurance claims relating to the property made during the last
three (3) years. (2 insurance claims in last 2 years)

Notes: (1) — After researching this item, the Seller is not aware if this item
exists.

 



--------------------------------------------------------------------------------



 



Schedule 8.1
Exceptions

27



--------------------------------------------------------------------------------



 



SCHEDULE 8.1

1.   INTENTIONALLY OMITTED   2.   INTENTIONALLY OMITTED   3.   Any encroachment,
encumbrance, violation, variation, or adverse circumstance affecting the Title
that would be disclosed by an accurate and complete survey of the Land. The term
“encroachment” includes encroachments of existing improvements located on the
Land onto adjoining land, and encroachments onto the Land of existing
improvements located on adjoining land.   4.   Real estate taxes, assessments
and water and sewer charges not yet due and payable for the current year   5.  
INTENTIONALLY OMITTFD

Schedule 8.1 Page 1

 



--------------------------------------------------------------------------------



 



Parcel 1 is subject to Exceptions 6 through 44 as follows:
6. Conservation Easement on Point Lookout granted from Bracebridge Corporation
to Coastal Mountains Land Trust dated June 13, 2000, recorded June 14, 2000, in
Waldo Registry Book 2004, Page 57, as shown and located upon ALTA/ACSM Land
Title Survey, conducted by Gartley & Dorsky Engineering & Surveying, dated
December 14, 2007.
7. Conservation Easement on Point Lookout granted from Bracebridge Corporation
to Coastal Mountains Land Trust dated June 13, 2000, recorded October 8, 2003,
in Waldo Registry Book 2498, Page 263, as shown and located upon ALTA/ACSM Land
Title Survey, conducted by Gartley & Dorsky Engineering & Surveying, dated
December 14, 2007.
8. Highway conveyance, including conveyance of land and drainage easements from
Bracebridge Corporation to State of Maine dated July 31, 2000, recorded
September 26, 2000, in Waldo Registry book 2035 Page 141, as shown and located
upon ALTA/ACSM Land Title Survey, conducted by Gartley & Dorsky Engineering &
Surveying, dated December 14, 2007.
9. Utility easements granted by Bracebridge Corporation to Central Maine Power
Company dated March 8, 2002, recorded June 19, 2002, in Waldo Registry Book
2266, Page 2, as shown and located upon ALTA/ACSM Land Title Survey, conducted
by Gartley & Doraky Engineering & Surveying, dated December 14, 2007.
10. Utility easements granted by MBNA New England to Central Maine Power Company
dated March 25, 1997, recorded April 10, 1997, in Waldo Registry Book 1684, Page
22, as shown and located upon ALTAIACSM Land Title Survey, conducted by Gartley
& Dorsky Engineering & Surveying, dated December 14, 2007.
11. Utility easements granted by MBNA Properties, Inc. to New England Telephone
and Telegraph Company dated March 14, 1996, recorded April 30, 1996, in Waldo
Registry Book 1605, Page 222, as shown and located upon ALTA/ACSM Land Title
Survey, conducted by Gartley & Dorsky Engineering & Surveying, dated
December 14, 2007.
12. Terms and conditions of State of Maine, Department of Environmental
Protection (DEP), Site Location of Development — Findings of Fact and Order
dated March 27, 1996, recorded April 9, 1996, in Waldo Registry Book 1600, Page
286.
13. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated April 10, 1996, recorded
April 29, 1996 in Waldo Registry Book 1605, Page 62.
Schedule 8.1 Page 2

 



--------------------------------------------------------------------------------



 



14. Terms and Conditions of State of Maine, DEP, Site Location of Development
Amendment — Findings of Fact and Order dated December 19, 1996, recorded
December 31, 1996, in Waldo Registry Book 1665, Page 260.
15. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated May 30, 1997, recorded June 13,
1997 in Waldo Registry Book 1699, Page 296.
16. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated April 21, 1998, recorded May 18,
1998, in Waldo Registry Book 1782, Page 94.
17. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated November 28, 1998, recorded
December 24, 1998, in Waldo Registry Book 1855, Page 271.
18. Terms and Conditions of State of Maine, DEP, Site Location of Development —
Traffic — Findings of Fact and Order dated January 26, 1999, recorded
February 17, 1999, in Waldo Registry Book 1870, Page 308.
19. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification— Findings of Fact and Order dated June 10, 1999, recorded July 12,
1999, in Waldo Registry Book 1913, Page 182.
20. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated July 2, 1999, recorded July 12,
1999 in Waldo Registry Book 1913, Page 186 and subsequent Condition Compliance
Statement dated July 28, 2000, recorded September 5, 2000 in Waldo Registry Book
2029, Page 138.
21. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated October 21, 1999, recorded
November 1, 1999, in Waldo Registry Book 1949, Page 293.
22. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated November 1, 1999, recorded
November 17, 1999, in Waldo Registry Book 1955, Page 77.
23. Terms and Conditions of State of Maine, DEP, Site Location of Development —
Findings of Fact and Order dated December 3, 1999, recorded December 27, 1999,
in Waldo Registry Book 1966, Page 272.
24. Terms and Conditions of State of Maine, DEP, Site Location of Development
Amendment — Findings of Fact and Order dated April 21, 2000, recorded May 11,
2000, in Waldo Registry Book 1994, Page 207.
Schedule 8.1 Page 3

 



--------------------------------------------------------------------------------



 



25. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated December 14, 2000, recorded
December 21, 2000, in Waldo Registry Book 2058, Page 6.
26. Terms and Conditions of State of Maine, DEP, Site Location of Development
Law Amendment — Natural Resource Protection Act Water Quality Certification
Findings of Fact and Order dated January 19, 2001, recorded January 29, 2001 in
Waldo Registry Book 2067, Page 123.
27. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated March 15, 2001, recorded
March 26, 2001, in Waldo Registry Book 2081, Page 43 and subsequent Modification
Order dated November 12, 2001, recorded November 28, 2001, in Waldo Registry
Book 2180, Page 21.
28. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated February 27, 2001, recorded
March 26, 2001, in Waldo Registry Book 2081, Page 48.
29. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated April 20, 2001, recorded May 1,
2001, in Waldo Registry Book 2093, Page 309 and subsequent Modification Order
dated November 12, 2001, recorded November 28, 2001, in Waldo Registry Book
2180, Page 25.
30. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated November21, 2001, recorded
December 17, 2001, in Waldo Registry Book 2188, Page 183.
31. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated April 26, 2002, recorded May 23,
2002, in Waldo Registry Book 2253, Page 17.
32. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification — Findings of Fact and Order dated May 10, 2002, recorded May 30,
2002, in Waldo Registry Book 2255, Page 189.
33. Terms and Conditions of State of Maine, DEP, Site Location of Development
Modification —Findings of Fact and Order dated May 20, 2003, recorded June 12,
2003, in Waldo Registry Book 2429, Page 3.
34. That portion of the insured premises previously described in Waldo Registry
Book 1983, Page 101 (former Dwight F. Wass property), is subject to the
following:
Schedule 8.1 Page 4

 



--------------------------------------------------------------------------------



 



a. Utility easement to Central Maine Power Company recorded in Waldo Registry
Book 692, Page 212, as shown and located upon ALTA/ACSM Land Title Survey,
conducted by Gartley & Dorsky Engineering & Surveying, dated December 14, 2007.
b. Utility easement to Central Maine Power Company and New England Telephone and
Telegraph Company recorded in Waldo Registry Book 1350, Page 79, as shown and
located upon ALTA/ACSM Land Title Survey, conducted by Gartley & Dorsky
Engineering & Surveying, dated December 14, 2007.
c. Terms and conditions of restrictive covenants as granted by Dwight Wass to
Rachel E. Obershaw by instrument dated June 18, 1971, recorded in Waldo Registry
Book 746, Page 131, but omitting any covenants or restrictions, if any, based
upon race, color, religion, sex, sexual orientation, familial status, marital
status, disability, handicap, national origin, ancestry, or source of income as
set forth in applicable, state or federal laws, except to the extent that said
covenant or restriction is permitted by applicable law.
d. Excepting any portion of the premises which may lie within the boundaries of
U. S. Route 1 and Knights Pond Road adjacent to the insured premises, as shown
and located upon ALTA/ACSM Land Title Survey, conducted by Gartley & Dorsky
Engineering & Surveying, dated December 14, 2007.
e. Any rights and title of the Inhabitants of the Town of Northport due to the
uncertainty of the location of the boundary of the premises adjacent to land of
the Town of Northport and further excluding from the insured premises two
triangular parcels owned by the Town of Northport and Erwin I. Sprague adjacent
to the northeasterly corner of the insured premises, as shown and located upon
ALTA/ACSM Land Title Survey, conducted by Gartley & Dorsky Engineering &
Surveying, dated December 14, 2007.
35. That portion of the insured premises previously described in Waldo Registry
Book 1975, Page 214 (former Lenza property), is subject to the following:
a.Subject to the tights of the public in and to any portion of Knights Pond Road
which lies within the boundaries of the premises, as shown and located upon
ALTA/ACSM Land Title Survey, conducted by Gartley & Dorsky Engineering &
Surveying, dated December 14, 2007, and further subject to the terms and
conditions of a Stipulated Judgment arising from an action between the Town of
Northport and Edward J. Lenza, Jr. relating to Knights Pond Road, which
Stipulated Judgment is recorded in the Waldo County Registry of Deeds in Book
1975, Page 211.
Schedule 8.1 Page 5

 



--------------------------------------------------------------------------------



 



b. This policy does not insure title to the land contained within a burial
ground, as shown and located upon ALTA/ACSM Land Title Survey, conducted by
Gartley & Dorsky Engineering & Surveying, dated December 14, 2007. In addition,
the
property is subject to easement rights of way for the spouses and descendants of
the persons interred in the cemetery to walk in a direct route from the public
way nearest the burying ground to the burying ground at reasonable hours as
described in Title 13 Maine Revised Statutes Annotated, Section 1142.
36. That portion of the insured premises previously described in Waldo Registry
Book 1621, Page 97 (former Cassida property), is subject to the following:
a. Subject to a right of way conveyed by Sam Cassida and David Cassida to Carl
F. Bublak and Marjorie E. Bublak recorded December 3, 1984, in the Waldo County
Registry of Deeds in Book 832, Page 226, as shown and located upon ALTA/ACSM
Land Title Survey, conducted by Gartley & Dorsky Engineering & Surveying, dated
December 14, 2007.
b. Subject to easements and rights of way as described in deeds recorded in the
Waldo County Registry of Deeds in Book 604, Page 330, as shown and located upon
ALTA/ACSM Land Title Survey, conducted by Gartley & Dorsky Engineering &
Surveying, dated December 14, and Book 23, Page 481.
c. Terms and conditions of Boundary Agreement with Town of Northport recorded in
Waldo Registry Book 1621, Page 88, as shown and located upon
ALTA/ACSM Land Title Survey, conducted by Gartley & Dorsky Engineering &
Surveying dated December 14, 2007.
d. Terms and conditions of Boundary Agreement with the Nature Conservancy of the
Pine Tree State, Inc. recorded in Book 1621, Page 94, as shown and located upon
ALTA/ACSM Land Title Survey, conducted by Gartley & Dorsky Engineering &
Surveying, dated December 14, 2007.
37. That portion of the premises previously described in Book 1617, Page 110
(former Robert and George Graham property), may be subject to that utility
easement granted by the Conservator of the Estate of Eleanor G. Wade to Central
Maine Power Company dated October 30, 1971, recorded January 31, 1972, in Waldo
Registry Book 695, Page 26,
38. This policy does not insure any portion of the premises located within the
floor of Knights Pond, as shown and located upon ALTA/ACSM Land Title Survey,
conducted by Gartley & Dorsky Engineering & Surveying, dated December 14, 2007.
Schedule 8.1 Page 6

 



--------------------------------------------------------------------------------



 



39. Rights and easements of others in and to Knights Pond abutting or located
upon the insured premises, but this policy does not insure any rights or
easements in favor of the insured.
40. Excepting any portion of the premises which may be within the boundaries of
U. S. Route 1 and Knights Pond Road adjacent to or within the bounds of the
insured premises, as shown and located upon ALTA/ACSM Land Title Survey,
conducted by Gartley & Dorsky Engineering & Surveying, dated December 14, 2007.
41. Rights of others in or to the streets and ways as more particularly
described on plan entitled “Bracebridge Corporation, Northport Site, Overall
Survey Plan” dated January 16, 2006 and conducted by Gartley & Dorsky
Engineering & Surveying.
42. Subject to all those matters as disclosed on plan entitled “Bracebridge
Corporation, Northport Site, Overall Survey Plan” dated January 16, 2006 and
conducted by Gartley & Dorsky Engineering & Surveying.
43. Subject to all those matters as disclosed upon ALTA/ACSM Land Title Survey
conducted by Gartley & Dorsky Engineering and Surveying, dated December 14,
2007.
44. Terms and Conditions of State of Maine, DEP Site Location of the Development
Act-Transfer-Findings of Fact and Order issued to Point Lookout LLC dated
February 12, 2008, recorded February 27, 2008 in Book 3190, Page 42.
Parcel 2, being the property described in Book 1959, Page 242 is subject to
Exceptions 45 through 47 as follows:
45. Subject to Conservation Easement granted from Bracebridge Corporation to
Coastal Mountains Land Trust dated July 6, 2000, recorded in Waldo Registry Book
2011, Page 238, as shown and located upon ALTA/ACSM Land Title Survey, conducted
by Gartley & Dorsky Engineering & Surveying, dated October 23, 2007.
46. Matters as depicted upon Standard Boundary Survey and Site Plan entitled
Bracebridge Corporation — Niles Purchase dated October 27, 1999 conducted by
Coffin Engineering and Surveying and recorded on July 6, 2000 in Waldo Registry
Plan Drawer 18, Page 83.
47. Rights of the public, federal, state or local governments in or to so much
of the premises as lies below the present or former mean high water mark of
Penobscot Bay, as shown and located upon ALTA/ACSM Land Title Survey, conducted
by Gartley & Dorsky Engineering & Surveying, dated December 14, 2007.
Schedule 8.1 Page 7

 



--------------------------------------------------------------------------------



 



Parcel 3, being the property described in Book 3169, Page 297, is subject to
Exceptions 48 through 55:
48. Rights of the public, federal, state or local governments in or to so much
of the premises as lies below the present or former mean high water mark of
Penobscot Bay, as
shown and located upon ALTA/ACSM Land Title Survey, conducted by Gartley &
Dorsky Engineering & Surveying, dated December 14, 2007.
49. Conservation Easement granted from Corporate Properties Services, Inc. to
Coastal Mountains Land Trust dated July 6, 2000 recorded July 6, 2000 in Waldo
Registry Book 2011, Page 225, as shown and located upon ALTA/ACSM Land Title
Survey, conducted by Gartley & Dorsky Engineering & Surveying, dated
December 14, 2007.
50. Subject to the conditions set forth under the designation of “Notes” in the
margin of that Subdivision Plan dated October 1989, prepared by Chapman &
Cothern, Land Surveyors and recorded in Waldo Registry Plan Drawer 16, Page 169.
51. Subject to all matters as depicted upon that Subdivision Plan dated
October 1989, prepared by Chapman & Cothern, Land Surveyors and recorded in
Waldo Registry Plan Drawer 16, Page 169 and the terms and conditions of
Amendment of Subdivision Plan & Order issued by Lincolnville Planning Board on
August 10, 1996, and recorded April 12, 1996, in Waldo Registry Book 1601, Page
139.
52. Subject to all matters, including the recitations in the Surveyor’s Report,
as depicted upon Standard Boundary Survey of the MBNA/Otten Property dated
April 5, 1996, conducted by Coffin Engineering & Surveying and recorded in Waldo
Registry Plan Drawer 18, Page 82, specifically subject to a Twenty-five Foot
(25’) wide right of way leading from the southerly bound of U.S. Route 1 to the
northerly shore of Penobscot Bay and a Fifty Foot (50’) wide right of way
terminating in a cul-de-sac.
53. Subject to view easement One Hundred and Seven Feet (107’) in width for the
benefit of land now or formerly of Sherry S. ‘McGrath as described in Waldo
Registry Book 1345, Page 206, affecting Parcels C and D only, as shown and
located upon ALTA/ACSM Land fit1e Survey, conducted by Gartley & Dorsky
Engineering & Surveying, dated December 14, 2007.
54. Subject to pedestrian easement Ten Feet (10’) in width for the benefit of
Sherry McGrath and her guests as described in Waldo Registry Book 1345, Page
206, as shown and located upon ALTA/ACSM Land Title Survey, conducted by Gartley
& Dorsky Engineering & Surveying, dated December 14, 2007,
55. Subject to driveway easement as described in Waldo Registry Book 603, Page
376 and as contained in Book 1601, Page 142, as shown and located upon ALTA/ACSM
Schedule 8.1 Page 8

 



--------------------------------------------------------------------------------



 



Land Title Survey, conducted by Gartley & Dorsky Engineering & Surveying, dated
December 14, 2007.
Schedule 8.1 Page 9

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO
PURCHASE AND SALE AGREEMENT
     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is
entered into as of May_, 2011 by and between POINT LOOKOUT, LLC (“Seller”), and
ATHENAHEALTH, INC. (“Buyer”).
W I T N E S S E T H
     WHEREAS, Buyer and Seller entered into that certain purchase and sale
agreement dated March 29, 2011 (the “Agreement”), with respect to that certain
real property located along Route 1 in the Towns of Northport and Lincolnville
in Waldo County, Maine, comprised of approximately 396 acres and multiple
parcels of land, along with the improvements thereon, all as more particularly
described in the Agreement; and
     WHEREAS, Buyer and Seller desire to amend the Agreement to extend the Due
Diligence Period and the Closing Date, as more particularly set forth herein.
     NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
     1. Defined Terms. All capitalized terms used herein, but not defined
herein, shall have the meanings set forth in the Agreement.
     2. Incorporation. This Amendment incorporates by reference the recitals set
forth above.
     3. Extension of Due Diligence Period. Section 2.1 of the Agreement is
hereby amended so that the Due Diligence Period shall expire at 5:00 P.M. on
May 27, 2011.
     4. Extension of Closing Date. Section 3.1 of the Agreement is hereby
amended so that the Closing Date shall be June 24, 2011.
     5. Other Terms. All of the other terms, covenants and conditions of the
Agreement not inconsistent herewith shall remain in full force and effect and
unchanged hereby. In the case of any inconsistencies between the terms and
conditions contained in the Agreement and the terms and conditions contained
herein, the terms and conditions contained herein shall control.
     6. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A facsimile or
electronically mailed executed copy of this Amendment shall be deemed to be as
sufficient as an original for all purposes.
[Signatures to follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

            BUYER:

ATHENAHEALTH, INC.
      By:   /s/ Timothy M. Adams       Name:  Timothy M. Adams       Title:  CFO
      SELLER:

POINT LOOKOUT, LLC
      By:  /s/ John Erickson       Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
effective as of May 26, 2011, by and between POINT LOOKOUT, LLC, a Maryland
limited liability company (“Seller”), and ATHENAHEALTH, INC., a Delaware
corporation (“Purchaser”).
RECITALS
A. Seller and Purchaser entered into that certain Purchase and Sale Agreement
dated as of March 29, 2011 (the “Agreement”) regarding that certain property
known as the Point Lookout Resort and Conference Center, located along Route 1
in the Towns of Northport and Lincolnville in Waldo County, Maine, as more
particularly described in the Agreement. All capitalized terms not defined
herein shall have the meanings ascribed to them in the Agreement.
B. Seller and Purchaser desire to amend the Agreement as provided in this
Amendment.
NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

  1.   Recitals. The Recitals set forth above are hereby incorporated by this
reference as a material part of this Amendment.     2.   Definitions. Except as
otherwise specifically set forth herein, defined terms in this Amendment shall
have the same meaning as when used in the Agreement.     3.   Purchase Price.
Section 1.1 of the Agreement shall be deleted in its entirety and replaced with
the following:

  “1.1   Purchase Price. Subject to the terms and conditions hereof, the
purchase price for the Property shall be Seven Million Seven Hundred Thousand
Dollars ($7,700,000) (the “Purchase Price”).

  4.   Continuing Effect. Except to the extent expressly modified herein, the
terms of the Agreement shall remain in full force and effect.     5.  
Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument. The parties hereto may execute and deliver this Amendment by
forwarding facsimile, telefax or other means of copies of this Amendment showing
execution by the parties sending the same, and the parties agree and intend that
such signature shall have the same effect as an original signature, that the
parties shall be bound by such means of execution and delivery, and

 



--------------------------------------------------------------------------------



 



      that the parties hereby waive any defense to validity based on any such
copies or signatures.

[Remainder of page intentionally blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed or caused this
Agreement in counterparts to be executed by its duly authorized officer on the
day and year designated next to their respective signatures.

            SELLER:                      POINT LOOKOUT, LLC,
a Maryland limited liability company      

            By:   THE ERICKSON FOUNDATION, INC.,
a Maryland corporation, its manager      

            By:   /s/ Scott R. Erickson         Name:  Scott R. Erickson      
Title:  Director    

            BUYER:                    athenahealth, Inc.,
a Delaware corporation      

            By:   /s/ Timothy M. Adams         Name:  Timothy M. Adams      
Title:   Chif Financial Officer    

 